[baringsbdccreditagreemen001.jpg]
Exhibit 10.1 SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of February 21,
2019 among BARINGS BDC, INC. as Borrower The LENDERS Party Hereto ING CAPITAL
LLC as Administrative Agent ING CAPITAL LLC, JPMORGAN CHASE BANK, N.A. BANK OF
MONTREAL and FIFTH THIRD BANK as Joint Lead Arrangers and Joint Bookrunners and
JPMORGAN CHASE BANK, N.A. as Syndication Agent and BANK OF MONTREAL and FIFTH
THIRD BANK as Documentation Agents



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen002.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS SECTION 1.01 Defined Terms
......................................................................................
1 SECTION 1.02 Classification of Loans and Borrowings
............................................. 41 SECTION 1.03 Terms
Generally..................................................................................
41 SECTION 1.04 Accounting Terms; GAAP
.................................................................. 42 SECTION
1.05 Currencies; Currency Equivalents
...................................................... 43 ARTICLE II. THE
CREDITS SECTION 2.01 The Commitments
...............................................................................
44 SECTION 2.02 Loans and Borrowings
........................................................................ 45
SECTION 2.03 Requests for
Borrowings.....................................................................
45 SECTION 2.04 Letters of Credit
..................................................................................
47 SECTION 2.05 Funding of Borrowings
....................................................................... 52
SECTION 2.06 Interest Elections
.................................................................................
52 SECTION 2.07 Termination, Reduction or Increase of the Commitments
.................. 54 SECTION 2.08 Repayment of Loans; Evidence of Debt
............................................. 57 SECTION 2.09 Prepayment of
Loans ..........................................................................
58 SECTION 2.10 Fees
.....................................................................................................
62 SECTION 2.11
Interest.................................................................................................
64 SECTION 2.12 Eurocurrency Borrowing
Provisions................................................... 65 SECTION 2.13
Increased Costs
...................................................................................
68 SECTION 2.14 Break Funding Payments
.................................................................... 69 SECTION
2.15 Taxes
...................................................................................................
70 SECTION 2.16 Payments Generally; Pro Rata Treatment: Sharing of Set-offs
.......... 75 SECTION 2.17 Defaulting
Lenders..............................................................................
77 SECTION 2.18 Mitigation Obligations; Replacement of Lenders
............................... 79 SECTION 2.19 Maximum
Rate....................................................................................
80 ARTICLE III. REPRESENTATIONS AND WARRANTIES SECTION 3.01 Organization; Powers
.......................................................................... 81
SECTION 3.02 Authorization; Enforceability
............................................................. 81 SECTION 3.03
Governmental Approvals; No Conflicts
............................................. 81 SECTION 3.04 Financial
Condition; No Material Adverse Effect .............................. 82 SECTION
3.05 Litigation
.............................................................................................
82 SECTION 3.06 Compliance with Laws and Agreements
............................................ 82 (i)



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen003.jpg]
SECTION 3.07 Taxes
...................................................................................................
82 SECTION 3.08 ERISA
.................................................................................................
83 SECTION 3.09 Disclosure
...........................................................................................
83 SECTION 3.10 Investment Company Act; Margin Regulations
................................. 83 SECTION 3.11 Material Agreements and Liens
.......................................................... 84 SECTION 3.12
Subsidiaries and Investments
.............................................................. 84 SECTION 3.13
Properties
............................................................................................
85 SECTION 3.14 Solvency
..............................................................................................
85 SECTION 3.15 No Default
...........................................................................................
85 SECTION 3.16 Use of
Proceeds...................................................................................
85 SECTION 3.17 Security Documents
............................................................................ 85
SECTION 3.18 Financing Subsidiaries
........................................................................ 86
SECTION 3.19 Affiliate Agreements
........................................................................... 86
SECTION 3.20 Compliance with
Sanctions................................................................. 86
SECTION 3.21 Anti-Money Laundering and Sanctions Program
............................... 86 SECTION 3.22 Anti-Corruption Laws
......................................................................... 87
SECTION 3.23 Beneficial Ownership Certification
.................................................... 87 SECTION 3.24 EEA
Financial Institutions
.................................................................. 87 ARTICLE
IV. CONDITIONS SECTION 4.01 Effective Date
.....................................................................................
87 SECTION 4.02 Conditions to Each Credit
Event......................................................... 91 ARTICLE V.
AFFIRMATIVE COVENANTS SECTION 5.01 Financial Statements and Other Information
...................................... 92 SECTION 5.02 Notices of Material
Events.................................................................. 95
SECTION 5.03 Existence; Conduct of Business
.......................................................... 95 SECTION 5.04
Payment of
Obligations.......................................................................
95 SECTION 5.05 Maintenance of Properties; Insurance
................................................. 96 SECTION 5.06 Books and
Records; Inspection and Audit Rights .............................. 96 SECTION
5.07 Compliance with Laws and Agreements
............................................ 97 SECTION 5.08 Certain Obligations
Respecting Subsidiaries; Further Assurances
..........................................................................................
97 SECTION 5.09 Use of
Proceeds.................................................................................
100 SECTION 5.10 Status of RIC and BDC
..................................................................... 101
SECTION 5.11 Investment Policies; Valuation Policy
.............................................. 101 SECTION 5.12 Portfolio
Valuation and Diversification Etc ..................................... 101
SECTION 5.13 Calculation of Borrowing Base
......................................................... 107 SECTION 5.14 Taxes
.................................................................................................
116 SECTION 5.15 Post-Closing Matters
......................................................................... 116
(ii)



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen004.jpg]
ARTICLE VI. NEGATIVE COVENANTS SECTION 6.01 Indebtedness
......................................................................................
116 SECTION 6.02 Liens
..................................................................................................
118 SECTION 6.03 Fundamental Changes and Dispositions of Assets
........................... 119 SECTION 6.04 Investments
.......................................................................................
121 SECTION 6.05 Restricted Payments
.......................................................................... 122
SECTION 6.06 Certain Restrictions on Subsidiaries
................................................. 123 SECTION 6.07 Certain
Financial Covenants
............................................................. 123 SECTION 6.08
Transactions with Affiliates
.............................................................. 124 SECTION 6.09
Lines of Business
..............................................................................
125 SECTION 6.10 No Further Negative Pledge
.............................................................. 125 SECTION 6.11
Modifications of Indebtedness and Affiliate Agreements ................ 125
SECTION 6.12 Payments of Longer-Term Indebtedness
.......................................... 126 SECTION 6.13 Modification of
Investment and Valuation Policies ......................... 126 SECTION 6.14
SBIC Guarantees
...............................................................................
126 SECTION 6.15 Derivative Transactions
.................................................................... 126 ARTICLE
VII. EVENTS OF DEFAULT ARTICLE VIII. THE ADMINISTRATIVE AGENT SECTION 8.01
Appointment
.....................................................................................
130 SECTION 8.02 Capacity as Lender
............................................................................ 130
SECTION 8.03 Limitation of Duties; Exculpation
.................................................... 131 SECTION 8.04
Reliance.............................................................................................
131 SECTION 8.05 Sub-Agents
........................................................................................
132 SECTION 8.06 Resignation; Successor Administrative Agent
.................................. 132 SECTION 8.07 Reliance by Lenders
.......................................................................... 132
SECTION 8.08 Modifications to Loan
Documents.................................................... 133 SECTION 8.09
Certain ERISA Matters
..................................................................... 133
SECTION 8.10 Agents
...............................................................................................
134 SECTION 8.11 Collateral
Matters..............................................................................
134 SECTION 8.12 Credit Bidding
...................................................................................
135 ARTICLE IX. MISCELLANEOUS SECTION 9.01 Notices; Electronic Communications
............................................... 136 SECTION 9.02 Waivers;
Amendments
...................................................................... 140 (iii)



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen005.jpg]
SECTION 9.03 Expenses; Indemnity; Damage Waiver
............................................. 143 SECTION 9.04 Successors and
Assigns..................................................................... 145
SECTION 9.05 Survival
.............................................................................................
151 SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
....... 151 SECTION 9.07 Severability
.......................................................................................
151 SECTION 9.08 Right of
Setoff...................................................................................
152 SECTION 9.09 Governing Law; Jurisdiction; Etc
..................................................... 152 SECTION 9.10 WAIVER OF
JURY TRIAL ............................................................. 153
SECTION 9.11 Judgment Currency
........................................................................... 153
SECTION 9.12 Headings
...........................................................................................
154 SECTION 9.13 Treatment of Certain Information; Confidentiality
........................... 154 SECTION 9.14 USA PATRIOT Act
.......................................................................... 155
SECTION 9.15 Termination
.......................................................................................
156 SECTION 9.16 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.........................................................................................
156 SECTION 9.17 Interest Rate Limitation
.................................................................... 156
SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Commitments SCHEDULE 1.01(c) - Eligibility Criteria SCHEDULE 1.01(d) -
Industry Classification Groups SCHEDULE 3.11(a) - Material Agreements SCHEDULE
3.11(b) - Liens SCHEDULE 3.12(a) - Subsidiaries SCHEDULE 3.12(b) - Investments
SCHEDULE 6.08 - Certain Affiliate Transactions EXHIBIT A - Form of Assignment
and Assumption EXHIBIT B - Form of Borrowing Base Certificate EXHIBIT C - Form
of Promissory Note EXHIBIT D - Form of Borrowing Request EXHIBIT E - Form of
Interest Election Request (iv)



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen006.jpg]
SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of February 21, 2019 (this
“Agreement”), among BARINGS BDC, INC., a Maryland corporation (the “Borrower”),
the LENDERS party hereto, and ING CAPITAL LLC, as Administrative Agent. WHEREAS,
the Borrower has requested that the Lenders (as defined herein) extend credit to
the Borrower from time to time pursuant to the commitments as set forth herein
and the Lenders have agreed to extend such credit upon the terms and conditions
hereof. NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows: ARTICLE
I. DEFINITIONS SECTION 1.01 Defined Terms. As used in this Agreement, the
following terms have the meanings specified below: “ABR”, when used in reference
to any Loan or Borrowing, refers to whether such Loan is, or the Loans
constituting such Borrowing are, bearing interest at a rate determined by
reference to the Alternate Base Rate. “Adjusted Borrowing Base” means the
Borrowing Base minus the aggregate amount of Cash and Cash Equivalents included
in the Borrowing Base. “Adjusted Covered Debt Balance” means, on any date, the
aggregate Covered Debt Amount on such date minus the aggregate amount of Cash
and Cash Equivalents included in the Borrowing Base (excluding any Cash held by
the Administrative Agent pursuant to Section 2.04(k)). “Adjusted Eurocurrency
Rate” means, for the Interest Period for any Eurocurrency Borrowing, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
the greater of (i) (a) the Eurocurrency Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period and (ii) zero.
“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity as provided in
Section 8.06. “Administrative Agent’s Account” means, for each Currency, an
account in respect of such Currency designated by the Administrative Agent in a
notice to the Borrower and the Lenders. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Advance Rate” has the meaning assigned to such term in Section 5.13.



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen007.jpg]
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any such Person in the
ordinary course of business. For the avoidance of doubt, the term “Affiliate”
shall include the Investment Advisor. “Affiliate Agreements” means,
collectively, (a) the Investment Advisory Agreement, dated as of August 2, 2018,
between the Borrower and Barings and (b) the Administration Agreement, dated as
of August 2, 2018, between the Borrower and Barings. “Agent External Value” has
the meaning assigned to such term in Section 5.12(b)(iii)(A). “Agency Account”
has the meaning assigned to such term in Section 5.08(c)(v). “Agreed Foreign
Currency” means, at any time, any of Canadian Dollars, Euros, Pounds Sterling,
AUD and, with the agreement of each Multicurrency Lender, any other Foreign
Currency, so long as, in respect of any such specified Foreign Currency or other
Foreign Currency, at such time (a) such Foreign Currency is dealt with in the
London interbank deposit market or, in the case of Canadian Dollars or AUD, the
relevant local market for obtaining quotations, (b) such Foreign Currency is
freely transferable and convertible into Dollars in the London foreign exchange
market and (c) no central bank or other governmental authorization in the
country of issue of such Foreign Currency (including, in the case of the Euro,
any authorization by the European Central Bank) is required to permit use of
such Foreign Currency by any Multicurrency Lender for making any Loan hereunder
or to permit the Issuing Bank to issue (or to make payment under) any Letter of
Credit denominated in such Foreign Currency and/or to permit the Borrower to
borrow and repay the principal thereof and to pay the interest thereon (or to
repay any LC Disbursement under a Letter of Credit denominated in such Foreign
Currency), unless such authorization has been obtained and is in full force and
effect. “Agreement” has the meaning assigned to such term in the preamble of
this Agreement. “Alternate Base Rate” means, for any day, a rate per annum equal
to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal
Funds Effective Rate for such day plus 1/2 of 1%, (c) the Overnight Bank Funding
Rate plus 1/2 of 1%, (d) the Adjusted Eurocurrency for deposits in Dollars for a
period of three (3) months plus 1% and (e) 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate,
Overnight Bank Funding Rate, or such Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate, Overnight Bank Funding Rate, or such
Adjusted Eurocurrency Rate, as the case may be. “Anti-Corruption Laws” means all
laws, rules and regulations of any jurisdiction from time to time relating to
bribery or corruption. 2



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen008.jpg]
“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitments. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04(b). “Applicable External Value” shall mean with respect to any
Unquoted Investment, the most recent Borrower External Unquoted Value determined
with respect to such Unquoted Investment; provided, however, if an Agent
External Value with respect to such Unquoted Investment is more recent than such
Borrower External Unquoted Value, then the term “Applicable External Value”
shall mean the most recent Agent External Value obtained with respect to such
Unquoted Investment. “Applicable Margin” means a per annum rate determined on a
daily basis according to the following pricing grid: Eurocurrency Loans ABR
Loans During any period that the Ratings 2.25% 1.25% Condition is not satisfied
During any period that the Ratings 2.00% 1.00% Condition is satisfied Any change
in the Applicable Margin as a result of a change in the Ratings Condition shall
be effective as of the effective date of the change in the Borrower’s Credit
Rating. “Applicable Multicurrency Percentage” means, with respect to any
Multicurrency Lender, the percentage of the total Multicurrency Commitments
represented by such Multicurrency Lender’s Multicurrency Commitments. If the
Multicurrency Commitments have terminated or expired, the Applicable
Multicurrency Percentage shall be determined based upon the Multicurrency
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04(b). “Applicable Percentage” means, with respect to any Lender,
the percentage of the total Commitments represented by such Lender’s
Commitments. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b). “Approved
Dealer” means (a) in the case of any Eligible Portfolio Investment that is not a
U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, as set forth on Schedule 1.01(a), (b) in the case of a U.S.
Government Security, any primary dealer in U.S. Government Securities and (c) in
the case of any foreign Portfolio Investment, any foreign broker- dealer of
internationally recognized standing or an Affiliate thereof, in the case of each
of clauses 3



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen009.jpg]
(a), (b) and (c) above, as set forth on Schedule 1.01(a) or any other bank or
broker-dealer acceptable to the Administrative Agent in its reasonable
determination. “Approved Pricing Service” means (a) a pricing or quotation
service as set forth in Schedule 1.01(a) or (b) any other pricing or quotation
service (i) approved by the Directing Body of the Borrower, (ii) designated in
writing by the Borrower to the Administrative Agent (which designation shall be
accompanied by a copy of a resolution of the Directing Body of the Borrower that
such pricing or quotation service has been approved by the Borrower), and (iii)
acceptable to the Administrative Agent in its reasonable determination.
“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Directing Body of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Directing Body of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent in its reasonable discretion; provided
that, if any proposed appraiser requests or requires a non-reliance letter,
confidentiality agreement or similar agreement prior to allowing the
Administrative Agent to review any written valuation report, such Person shall
only be deemed an Approved Third-Party Appraiser if the Administrative Agent and
such Approved Third-Party Appraiser shall have entered into such a letter or
agreement. Subject to the foregoing, it is understood and agreed that, so long
as the same are Independent third-party appraisal firms approved by the
Directing Body of the Borrower, Alvarez & Marsal, Houlihan Lokey Howard & Zukin
Capital, Inc., Duff & Phelps LLC, Murray, Devine and Company, Lincoln Partners
Advisors, LLC, Stout Risius Ross, LLC and Valuation Research Corporation are
acceptable to the Administrative Agent solely to the extent they are not serving
as the Independent Valuation Provider. “Asset Sale” means a sale, lease or sub
lease (as lessor or sublessor), sale and leaseback, assignment, conveyance,
transfer or other disposition to, or any exchange of property with, any Person,
in one transaction or a series of transactions, of all or any part of any
Obligor’s assets or properties of any kind, whether real, personal, or mixed and
whether tangible or intangible, whether now owned or hereafter acquired;
provided, however, the term “Asset Sale” as used in this Agreement shall not
include the disposition of Portfolio Investments originated by the Borrower and
promptly transferred to a Financing Subsidiary pursuant to the terms of Section
6.03(e) or 6.03(i) hereof. “Assignment and Assumption” means an Assignment and
Assumption entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04(b)), and accepted by the
Administrative Agent as provided in Section 9.04 in the form of Exhibit A or any
other form reasonably approved by the Administrative Agent. “Assuming Lender”
has the meaning assigned to such term in Section 2.07(e)(i). “AUD” and “A$”
denote the lawful currency of The Commonwealth of Australia. 4



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen010.jpg]
“AUD Rate” means for any Loans in AUD, (a) the AUD Screen Rate plus (b) 0.20%.
“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for AUD bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BBSY of the Reuters screen (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) on or about 11:00 a.m. (Sydney, Australia
time) on the first day of such Interest Period. If the AUD Screen Rate shall be
less than zero, the AUD Screen Rate shall be deemed to be zero for purposes of
this Agreement. “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolver Termination Date and
the date of termination of the Commitments in accordance with this Agreement.
“Average COF Rate” has the meaning assigned to such term in Section 2.12(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bank Loans” has the meaning assigned to such term in
Section 5.13. “Barings” means Barings LLC, a Delaware limited liability company.
“Beneficial Ownership Certification” means a certification regarding a
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230. “Benefit Plan”
means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code
or (c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”. “Board” means the Board of
Governors of the Federal Reserve System of the United States of America. 5



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen011.jpg]
“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers (or the equivalent) of such
person, or if there is none, the Board of Directors of the managing member of
such Person, (c) in the case of any partnership, the Board of Directors (or the
equivalent) of the general partner of such person and (d) in any other case, the
functional equivalent of the foregoing. “Borrower” has the meaning assigned to
such term in the preamble to this Agreement. “Borrower External Unquoted Value”
has the meaning assigned to such term in Section 5.12(b)(ii)(B)(y). “Borrowing”
means (a) all ABR Loans of the same Class made, converted or continued on the
same date and/or (b) all Eurocurrency Loans of the same Class denominated in the
same Currency that have the same Interest Period. “Borrowing Base” has the
meaning assigned to such term in Section 5.13. “Borrowing Base Certificate”
means a certificate of a Financial Officer of the Borrower, substantially in the
form of Exhibit B and appropriately completed. “Borrowing Base Deficiency”
means, at any date on which the same is determined, the amount, if any, that the
aggregate Covered Debt Amount as of such date exceeds the Borrowing Base as of
such date. “Borrowing Request” means a request by the Borrower for a Borrowing
in accordance with Section 2.03, substantially in the form of Exhibit D hereto
or such other form as is reasonably satisfactory to the Administrative Agent.
“Broadly Syndicated Loan” has the meaning assigned to such term in Section 5.13.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency or in Euros, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in such LIBOR Quoted
Currency or in Euros; and in addition, with respect to any date for the payment
or purchase of, or the fixing of an interest rate in relation to, any Non-LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in the Principal Financial Center of the
country of such Non-LIBOR Quoted Currency and, if the Borrowings or LC
Disbursements which are the subject of such a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euros, the term “Business
Day” shall also exclude any day on which the TARGET2 payment system is not open
for the settlement of payment in Euros. “Calculation Amount” has the meaning
assigned to such term in Section 5.12(b)(iii)(B). 6



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen012.jpg]
“Canadian Dollar” means the lawful money of Canada. “Canadian Prime Rate” means,
on any day, the rate determined by the Administrative Agent to be the higher of
(i) the rate equal to the PRIMCAN index rate that appears on the Bloomberg
screen at 10:15 a.m. Toronto time on such day (or, in the event that the PRIMCAN
index is not published by Bloomberg, any other information service that
publishes such index from time to time, as selected by the Administrative Agent
in its reasonable discretion) and (ii) the CDOR Rate for one month, plus 1% per
annum. Any change in the Canadian Prime Rate due to a change in the PRIMCAN
index or the CDOR Rate shall be effective from and including the effective date
of such change in the PRIMCAN Index or the CDOR Rate, respectively. “Capital
Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. “Cash” means any immediately available funds in Dollars or
in any currency other than Dollars (measured in terms of the Dollar Equivalent
thereof) which is a freely convertible currency. “Cash Collateralize” means,
with respect to a Letter of Credit, the pledge and deposit of immediately
available funds (or, if the Issuing Bank shall agree in its sole discretion,
other credit support) in the Currency of the Letter of Credit under which such
LC Exposure arises into a cash collateral account (the “Letter of Credit
Collateral Account”) maintained with (or on behalf of) the Administrative Agent
in an amount equal to one hundred and two percent (102%) of the face amount of
such Letter of Credit (or such other amount as may be specified in any
applicable provision hereof) as collateral pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support. “Cash
Equivalents” means investments (other than Cash) that are one or more of the
following obligations: (a) Short-Term U.S. Government Securities; (b)
investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s; (c) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
180 days from the date of acquisition thereof (i) issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States 7



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen013.jpg]
of America or any State thereof or under the laws of a Permitted Foreign
Jurisdiction; provided that such certificates of deposit, banker’s acceptances
and time deposits are held in a securities account (as defined in the Uniform
Commercial Code) through which the Collateral Agent can perfect a security
interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s; (d) fully collateralized
repurchase agreements with a term of not more than 30 days from the date of
acquisition thereof for U.S. Government Securities and entered into with (i) a
financial institution satisfying the criteria described in clause (c) of this
definition or (ii) an Approved Dealer having (or being a member of a
consolidated group having) at such date of acquisition, a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; (e) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; and (f) investments in money market funds and mutual funds,
which invest substantially all of their assets in Cash or assets of the types
described in clauses (a) through (e) above; provided, that (i) in no event shall
Cash Equivalents include any obligation that provides for the payment of
interest alone (for example, interest-only securities or “IOs”); (ii) if any of
Moody’s or S&P changes its rating system, then any ratings included in this
definition shall be deemed to be an equivalent rating in a successor rating
category of Moody’s or S&P, as the case may be; (iii) Cash Equivalents (other
than U.S. Government Securities, certificates of deposit or repurchase
agreements) shall not include any such investment representing more than 25% of
total assets of the Obligors in any single issuer; and (iv) in no event shall
Cash Equivalents include any obligation that is not denominated in Dollars or in
an Agreed Foreign Currency. “CDOR Rate” means, on any day and for any period, an
annual rate of interest equal to the average rate applicable to Canadian Dollar
bankers’ acceptances for the applicable period that appears on the Reuters
Screen CDOR Page (or, in the event such rate does not appear on such page or
screen, on any successor or substitute page or screen that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to time, as selected by the Administrative Agent in its
reasonable discretion), rounded to the nearest 1/100th of 1% (with .005% being
rounded up), at approximately 10:15 a.m. Toronto time on such day, or if such
day is not a Business Day, then on the immediately preceding Business Day (the
“CDOR Screen Rate”); provided that if such CDOR Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. “CDOR
Screen Rate” has the meaning assigned to such term in the definition of the term
“CDOR Rate”. “CFC” means a Subsidiary that is a “controlled foreign corporation”
directly or indirectly owned by an Obligor within the meaning of Section 957 of
the Code. 8



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen014.jpg]
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Investment Advisor of
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower, (b) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower by Persons who were not (A) members of the Board of
Directors of the Borrower as of the later of (x) the Effective Date and (y) the
corresponding date of the previous year, (B) approved, selected or nominated to
become members of the Board of Directors of the Borrower by the Board of
Directors of the Borrower of which a majority consisted of individuals described
in clause (A), or (C) approved, selected or nominated to become members of the
Board of Directors of the Borrower by the Board of Directors of the Borrower of
which a majority consisted of individuals described in clause (A) and
individuals described in clause (B) or (c) the acquisition of direct or indirect
Control of the Borrower by any Person or group other than the Investment
Advisor. “Change in Law” means (a) the adoption of any law, rule or regulation
or treaty after the Effective Date, (b) any change in any law, rule or
regulation or treaty or in the interpretation, implementation or application
thereof by any Governmental Authority after the Effective Date or (c) compliance
by any Lender or the Issuing Bank (or, for purposes of Section 2.13(b) or
Section 2.18(a), by such Lender’s or the Issuing Bank’s holding company, if any,
or by any lending office of such Lender) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Effective Date; provided that, notwithstanding anything
herein to the contrary, (I) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (II) all requests, rules, guidelines or directives promulgated by
the Bank For International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued, promulgated or implemented. “Class”, when used in reference to
any Loan or Borrowing, refers to whether such Loan, or the Loans constituting
such Borrowing, are Dollar Loans or Multicurrency Loans; when used in reference
to any Lender, refers to whether such Lender is a Dollar Lender or a
Multicurrency Lender; and when used in reference to any Commitment, refers to
whether such Commitment is a Dollar Commitment or a Multicurrency Commitment.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. “COF Rate” has the meaning assigned to such term in Section 2.12(a).
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement. “Collateral Agent” means ING in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder. 9



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen015.jpg]
“Commitment” means, collectively, the Dollar Commitments and the Multicurrency
Commitments. “Commitment Increase” has the meaning assigned to such term in
Section 2.07(e)(i). “Commitment Increase Date” has the meaning assigned to such
term in Section 2.07(e)(i). “Consolidated Asset Coverage Ratio” means, on a
consolidated basis for Borrower and its Subsidiaries, the ratio which the value
of total assets, less all liabilities and indebtedness not represented by Senior
Securities, bears to the aggregate amount of Senior Securities representing
indebtedness of the Borrower and its Subsidiaries (all as determined pursuant to
the Investment Company Act and any orders of the SEC issued to the Borrower
thereunder). For clarity, the calculation of the Consolidated Asset Coverage
Ratio shall be made in accordance with any exemptive order issued by the SEC
under Section 6(c) of the Investment Company Act relating to the exclusion of
any Indebtedness of any SBIC Subsidiary from the definition of Senior Securities
only so long as (a) such order is in effect, (b) no obligations have become due
and owing pursuant to the terms of any Permitted SBIC Guarantee and (c) such
Indebtedness is owed to the SBA. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. “Control Account” has the meaning assigned to such term in Section
5.08(c)(ii). “Control Agreement” means that certain Control Agreement, dated as
of the date hereof, by and among the Borrower, Energy Hardware Holdings, Inc.,
the Collateral Agent and the Custodian. “Covenant-Lite Loan” has the meaning
assigned to such term in Section 5.13. “Covered Debt Amount” means, on any date,
the sum of (x) all of the Credit Exposures of all Lenders on such date, plus (y)
the aggregate principal amount (including any increase in the aggregate
principal amount resulting from payable-in-kind interest) of Other Covered
Indebtedness outstanding on such date minus (z) LC Exposure that has been Cash
Collateralized or LC Exposure that has been backstopped in a manner reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, for
purposes of calculating the Covered Debt Amount, any convertible securities
included in the Covered Debt Amount will be included at the then outstanding
principal balance thereof. “Covered Taxes” means (i) Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document and (ii) to the extent not
otherwise described in clause (i), Other Taxes. 10



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen016.jpg]
“Credit Default Swap” means any credit default swap entered into as a means to
hedge the default risk of bonds, notes, loans, debentures or securities of the
Borrower or any Obligor. “Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Dollar
Credit Exposure and Multicurrency Credit Exposure at such time (including, for
the avoidance of doubt, the Loans and LC Exposure surviving after the Revolver
Termination Date). “Credit Rating” means the rating assigned by a Rating Agency
to the senior unsecured long term indebtedness of a Person. “Currency” means
Dollars or any Foreign Currency. “Custodian” means State Street Bank and Trust
Company, or any other financial institution mutually agreeable to the Collateral
Agent and the Borrower, as custodian holding documentation for Portfolio
Investments, and accounts of the Obligors holding Portfolio Investments, on
behalf of the Obligors and, pursuant to the Control Agreement, the Collateral
Agent. The term “Custodian” includes any agent or sub-custodian acting on behalf
of the Custodian pursuant to the terms of the Custodian Agreement. “Custodian
Account” means an account subject to a Custodian Agreement. “Custodian
Agreement” means (i) that certain Control Agreement, dated as of the date
hereof, entered into by and between the Borrower and the Custodian and (ii) such
other control agreements as may be entered into by and among an Obligor, the
Collateral Agent and a Custodian, in form and substance reasonably satisfactory
to the Administrative Agent and the Borrower. “Default” means any event or
condition which constitutes an Event of Default or which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.
“Defaulted Obligation” has the meaning assigned to such term in Section 5.13.
“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender notifies the Administrative Agent and the Borrower in writing that such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent and the
Borrower in writing (with reasonable detail of those conditions that have not
been satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position 11



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen017.jpg]
is based on such Lender’s reasonable determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three (3) Business Days
after request by the Administrative Agent or the Borrower to confirm in writing
to the Administrative Agent and the Borrower that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans or
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount (other than a de minimis amount) required to be paid by it
hereunder within two (2) Business Days of the date when due, unless the subject
of a good faith dispute, or (e) other than via an Undisclosed Administration,
either (i) has been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
has a parent company that has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or (iii) become the subject of a Bail-In Action
(unless in the case of any Lender referred to in this clause (e), the Borrower,
the Administrative Agent and the Issuing Bank shall be satisfied in the exercise
of their respective reasonable discretion that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof, or solely as a result of an Undisclosed
Administration, so long as such ownership interest or Undisclosed Administration
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. “DIP Loan” has the meaning assigned to such term in Section 5.13.
“Directing Body” means the Borrower’s Board of Directors (or appropriate
committee thereof with the necessary delegated authority). “Disqualified Equity
Interests” means Equity Interests of the Borrower that after issuance are
subject to any agreement between the holder of such Equity Interests and the
Borrower whereby the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate such Equity Interests, other than (x) as a result of a
change of control, or (y) in connection with any 12



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen018.jpg]
purchase, redemption, retirement, acquisition, cancellation or termination with,
or in exchange for, shares of Equity Interests that are not Disqualified Equity
Interests. “Disqualified Lenders” means (i) any Person identified by name on the
“Disqualified Lender” list provided by the Borrower to the Administrative Agent
on or before the Effective Date as a direct competitor of the Borrower, (ii) any
Person identified by name by the Borrower to the Administrative Agent as a
direct competitor from time to time after the Effective Date that is approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed) and (iii) any Affiliates of any such Person identified above that are
either identified in writing to the Administrative Agent by the Borrower from
time to time or readily identifiable solely based on similarity of such
Affiliate’s name; provided that no update of the list of Disqualified Lenders
shall apply retroactively to disqualify any parties that have previously
acquired an assignment or participation interest in the Loan or Commitments (or
any Person that, prior to such identification, has entered into a bona fide and
binding trade for either of the foregoing and has not yet acquired such
assignment or participation) pursuant to the terms hereof; provided, further
that any designation of a Person as a Disqualified Lender shall not be effective
until the Business Day after written notice thereof is received by the
Administrative Agent. “Documentation Agents” means Bank of Montreal and Fifth
Third. “Dollar Commitment” means, with respect to each Dollar Lender, the
commitment of such Dollar Lender to make Loans denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lenders’ Dollar Credit Exposure permitted hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.07 or reduced
from time to time pursuant to Section 2.09 or as otherwise provided in this
Agreement and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The aggregate amount of each
Lender’s Dollar Commitment as of the Effective Date is set forth on Schedule
1.01(b) or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable. The aggregate amount of the Lenders’
Dollar Commitments as of the Effective Date is $300,000,000. “Dollar Credit
Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time made or
incurred under such Lender’s Dollar Commitments. “Dollar Equivalent” means, for
any amount, at the time of determination thereof, (a) if such amount is
expressed in Dollars, such amount, (b) if such amount is expressed in an Agreed
Foreign Currency, the equivalent of such amount in Dollars determined by using
the rate of exchange for the purchase of dollars with the Agreed Foreign
Currency in the London foreign exchange market at or about 11:00 a.m. London
time (or New York time, as applicable) on a particular day as displayed by ICE
Data Services as the “ask price”, or as displayed on such other information
service which publishes that rate of exchange from time to time in place of ICE
Data Services (or if such service ceases to be available, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems reasonably appropriate in its sole discretion) and (c) if
such amount is denominated in any other currency, the equivalent of such amount
in Dollars as determined by the Administrative Agent using any method of
determination it deems reasonably appropriate in its sole discretion. 13



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen019.jpg]
“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume Dollar
Commitments or to acquire Dollar Credit Exposure, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption or
otherwise in accordance with the terms hereof. “Dollar Loan” means a Loan
denominated in Dollars made by a Dollar Lender. “Dollars” or “$” refers to
lawful money of the United States of America. “EBITDA” has the meaning assigned
to such term in Section 5.13. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02). “Eligible Liens” means any right of offset, banker’s lien, security
interest or other like rights against the Portfolio Investments held by the
Custodian pursuant to or in connection with its rights and obligations relating
to the Custodian Account, provided that such rights are subordinated, pursuant
to the terms of the Control Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein. “Eligible Portfolio Investment” means any
Portfolio Investment held by any Obligor (and solely for purposes of determining
the Borrowing Base, Cash (other than Cash Collateral) and Cash Equivalents held
by any Obligor) that, in each case, meets all of the criteria set forth on
Schedule 1.01(c) hereto; provided, that no Portfolio Investment, Cash or Cash
Equivalent shall constitute an Eligible Portfolio Investment or be included in
the Borrowing Base if the Collateral Agent does not at all times maintain a
first priority, perfected Lien (subject to no other Liens other than Eligible
Liens) on such Portfolio Investment, Cash or Cash Equivalent or if such
Portfolio Investment, Cash or Cash Equivalent has not been or does not at all
times continue to be Delivered (as defined in the Guarantee and Security
Agreement). Without limiting the generality of the foregoing, it is understood
and agreed that any Portfolio Investments that have been contributed or sold,
purported to be contributed or sold or otherwise transferred to any 14



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen020.jpg]
Financing Subsidiary, Immaterial Subsidiary, CFC, Transparent Subsidiary or any
other Person that is not a Subsidiary Guarantor, or held by any Financing
Subsidiary, Immaterial Subsidiary, CFC, Transparent Subsidiary or any other
Person that is not a Subsidiary Guarantor shall not be treated as Eligible
Portfolio Investments until distributed, sold or otherwise transferred to any
Obligor free and clear of all Liens (other than Eligible Liens). Notwithstanding
the foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provide that, for purposes of this Agreement, all determinations of
whether an Investment is to be included as an Eligible Portfolio Investment
shall be determined on a Settlement-Date Basis, provided that no such Investment
shall be included as an Eligible Portfolio Investment to the extent it has not
been paid for in full. “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest. As used in this Agreement, “Equity
Interests” shall not include convertible debt unless and until such debt has
been converted to capital stock. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any
trade or business (whether or not incorporated) that, together with the
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414(m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standards set forth in Section 412 of the Code or Section 302 of
ERISA, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4041(c) or Section 4042 of ERISA; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of Withdrawal Liability; (g) the
occurrence of any non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to any Plan which
would result in liability to a Lender; (h) the failure to make any required
contribution to a Multiemployer Plan or to any Plan that would result in the
imposition of a lien or other encumbrance or the provision of security under
Section 412 or 430 of the Code or Section 302, 303 or 4068 of ERISA; or (i) the
receipt by the Borrower or any ERISA Affiliate of any notice concerning a
determination that a Multiemployer Plan is insolvent as defined in Title IV of
ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time. 15



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen021.jpg]
“EURIBOR Screen Rate” means, for any Interest Period, in the case of any
Eurocurrency Borrowing denominated in Euros, the European Interbank Offered Rate
administered by the European Money Markets Institute (or any other entity which
takes over the administration of that rate, or any such benchmark that would
replace such rate) for the relevant period and displayed on Page EURIBOR01 of
the Reuters Screen or, in the event that such rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (the “EURIBOR Screen Rate”); provided that,
if the EURIBOR Screen Rate so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. “Euro” refers to the
lawful money of the Participating Member States. “Eurocurrency”, when used in
reference to any Loan or Borrowing, refers to whether such Loan is, or the Loans
constituting such Borrowing are, denominated in Dollars or an Agreed Foreign
Currency and bearing interest at a rate determined by reference to the Adjusted
Eurocurrency Rate. For clarity, a Loan or Borrowing bearing interest by
reference to clause (d) of the definition of the Alternate Base Rate shall not
be a Eurocurrency Loan or Eurocurrency Borrowing. “Eurocurrency Rate” means,
with respect to (A) any Eurocurrency Borrowing in any LIBOR Quoted Currency for
any applicable Interest Period, the LIBOR Screen Rate as of the Specified Time
on the Quotation Day for such LIBOR Quoted Currency and Interest Period and (B)
any Eurocurrency Borrowing denominated in Euros for any applicable Interest
Period, the EURIBOR Screen Rate as of the Specified Time on the Quotation Day
for such Interest Period and (C) any Eurocurrency Borrowing in any Non-LIBOR
Quoted Currency (other than Euros) and for any applicable Interest Period, the
applicable Local Rate as of the Specified Time and on the Quotation Day for such
Non-LIBOR Quoted Currency and Interest Period. If the applicable Screen Rate
shall not be available for such Interest Period at the applicable time (the
“Impacted Interest Period”), then the Eurocurrency Rate for such Interest Period
for such Eurocurrency Borrowing shall be the Interpolated Rate at such time,
subject to Section 2.12; provided, that if the applicable Screen Rate shall not
be available with respect to any Eurocurrency Borrowing for any other reason,
then the rate determined in accordance with Section 2.12 shall be the
Eurocurrency Rate for such Eurocurrency Borrowing; provided, further that, if
the Eurocurrency Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Event of Default” has the meaning assigned
to such term in Article VII. “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time. “Excluded Taxes” means any of the following
Taxes imposed on or with respect to the Administrative Agent, any Lender or the
Issuing Bank or required to be withheld or deducted from a payment to the
Administrative Agent, any Lender or the Issuing Bank, (a) Taxes imposed on (or
measured by) its net income (however denominated) or franchise Taxes, in each
case, imposed (i) by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in 16



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen022.jpg]
which its applicable lending office is located, or (ii) that are Other
Connection Taxes, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any U.S. federal
withholding Tax that is imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect at the time such Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.15(a), (d)
Taxes attributable to such recipient’s failure to comply with Section 2.15(f),
and (e) any withholding Taxes imposed under FATCA. “External Quoted Value” has
the meaning assigned to such term in Section 5.12(b)(ii)(A). “FATCA” means
Sections 1471 through 1474 of the Code, as of the Effective Date (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code, and any fiscal
or regulatory legislation, rules, or official practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code. “Federal Funds Effective Rate” means, for any day,
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided, that if the Federal Funds Effective Rate is less than
zero, such rate shall be zero for purposes of this Agreement. “Financial
Officer” means the chief executive officer, president, chief operating officer,
chief financial officer, chief legal officer, principal accounting officer,
treasurer, assistant treasurer, controller or chief compliance officer of the
Borrower, in each case, whom has been authorized by the Board of Directors of
the Borrower to execute the applicable document or certificate. “Financing
Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC Subsidiary.
“First Lien Bank Loan” has the meaning assigned to such term in Section 5.13.
“Fitch” means Fitch Ratings, Inc. or any successor thereto. “Foreign Currency”
means at any time any currency other than Dollars. 17



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen023.jpg]
“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars the equivalent amount thereof in the applicable Foreign
Currency as reasonably determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Foreign Currency with Dollars. “Foreign Lender” means any Lender or Issuing
Bank that is not a U.S. Person. “GAAP” means generally accepted accounting
principles in the United States of America. “Governmental Authority” means the
government of the United States of America, or of any other nation, or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank). “Guarantee” of or by any Person (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary indemnification agreements entered into
in the ordinary course of business in connection with obligations that do not
constitute Indebtedness. The amount of any Guarantee at any time shall be deemed
to be an amount equal to the maximum stated or determinable amount of the
primary obligation in respect of which such Guarantee is incurred, unless the
terms of such Guarantee expressly provide that the maximum amount for which such
Person may be liable thereunder is a lesser amount (in which case the amount of
such Guarantee shall be deemed to be an amount equal to such lesser amount).
“Guarantee and Security Agreement” means that certain Guarantee, Pledge and
Security Agreement, dated as of the Effective Date, among the Borrower, the
Subsidiary Guarantors, the Administrative Agent, each holder (or a
representative, agent or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness, and the Collateral Agent. “Guarantee Assumption
Agreement” means a Guarantee Assumption Agreement substantially in the form of
Exhibit B to the Guarantee and Security Agreement (or such other form that is
reasonably acceptable to the Collateral Agent) between the Collateral Agent and
an 18



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen024.jpg]
entity that pursuant to Section 5.08 is required to become a “Subsidiary
Guarantor” under the Guarantee and Security Agreement (with such changes as the
Administrative Agent shall request consistent with the requirements of Section
5.08, or to which the Collateral Agent shall otherwise consent). “Hedging
Agreement” means any interest rate protection agreement, Credit Default Swap,
foreign currency exchange protection agreement, commodity price protection
agreement or other credit, interest or currency exchange rate or commodity price
hedging arrangement. “High Yield Securities” has the meaning assigned to such
term in Section 5.13. “Immaterial Subsidiaries” means those Subsidiaries of the
Borrower that are designated as “Immaterial Subsidiaries” by the Borrower from
time to time (it being understood that the Borrower may at any time change any
such designation); provided that such designated Immaterial Subsidiaries shall
collectively meet all of the following criteria as of the date of (x) the
designation of each such Immaterial Subsidiary and (y) the most recent balance
sheet required to be delivered pursuant to Section 5.01 (and the Borrower shall
in each case deliver to the Administrative Agent a certificate of a Financial
Officer to such effect setting forth reasonably detailed calculations
demonstrating such compliance): (a) such Subsidiaries and their Subsidiaries do
not hold any Eligible Portfolio Investment included in the Borrowing Base, (b)
the aggregate assets of all such Subsidiaries and their Subsidiaries (on a
consolidated basis) as of such date do not exceed an amount equal to 3% of the
consolidated assets of the Borrower and its Subsidiaries as of such date; and
(c) the aggregate revenues of all such Subsidiaries and their Subsidiaries (on a
consolidated basis) for the fiscal quarter ending on such date do not exceed an
amount equal to 3% of the consolidated revenues of the Borrower and its
Subsidiaries for such period. Notwithstanding the foregoing, no Immaterial
Subsidiary that is later designated as a Subsidiary Guarantor may be an
Immaterial Subsidiary. “Impacted Interest Period” has the meaning assigned to
such term in the definition of “Eurocurrency Rate”. “Increasing Lender” has the
meaning assigned to such term in Section 2.07(e)(i). “Indebtedness” of any
Person means, without duplication, (a) (i) all obligations of such Person for
borrowed money or (ii) with respect to deposits, loans or advances of any kind
that are required to be accounted for under GAAP as a liability on the financial
statements of an Obligor (other than deposits received in connection with a
Portfolio Investment in the ordinary course of the Obligor’s business
(including, but not limited to, any deposits or advances in connection with
expense reimbursement, prepaid agency fees, other fees, indemnification, work
fees, tax distributions or purchase price adjustments)), (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar debt instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued expenses in the
ordinary course of business not past due for more than 90 days after the date on
which such trade account payable was due or that are being contested in good
faith), (e) all Indebtedness of others secured by any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been 19



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen025.jpg]
assumed (with the value of such debt being the lower of the outstanding amount
of such debt and the fair market value of the property subject to such Lien),
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) the net amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) all obligations, contingent or otherwise, with respect to
Disqualified Equity Interests, and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any First Lien
Bank Loan that arises solely as an accounting matter under ASC 860, provided
that such indebtedness (i) is non-recourse to the Borrower and its Subsidiaries
and (ii) would not represent a claim against the Borrower or any of its
Subsidiaries in a bankruptcy, insolvency or liquidation proceeding of the
Borrower or its Subsidiaries, in each case in excess of the amount sold or
purportedly sold. “Independent” when used with respect to any specified Person
means that Person (a) does not have any direct financial interest (other than
ownership of a de minimis amount of the Equity Interests of such Person) or any
material indirect financial interest in the Borrower or any of its Subsidiaries
or Affiliates (including its investment advisor or any Affiliate thereof) and
(b) is not an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions of the Borrower or any of its
Subsidiaries or Affiliates (including its investment advisor or any Affiliate
thereof). “Independent Valuation Provider” means any of Alvarez & Marsal,
Houlihan Lokey Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine
and Company, Lincoln Partners Advisors, LLC, Stout Risius Ross, LLC and
Valuation Research Corporation and Stout, or any other Independent nationally
recognized third-party appraisal firm selected by the Administrative Agent, and
reasonably acceptable to the Borrower. “Industry Classification Group” means (a)
any of the Moody’s classification groups set forth on Schedule 1.01(d) hereto,
together with any classification groups that may be subsequently established by
Moody’s and provided by the Borrower to the Administrative Agent and (b) any
additional industry group classifications established by the Borrower pursuant
to Section 5.12. “ING” means ING Capital LLC. 20



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen026.jpg]
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit E or such other form that is reasonably acceptable to the
Administrative Agent. “Interest Payment Date” means (a) with respect to any ABR
Loan, each Quarterly Date and (b) with respect to any Eurocurrency Loan, the
last day of each Interest Period therefor and, in the case of any Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at three-month intervals after the first day of
such Interest Period. “Interest Period” means, for any Eurocurrency Loan or
Borrowing, the period commencing on the date of such Loan or Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter or, with respect to such portion of any Loan
or Borrowing that is scheduled to be repaid on the Maturity Date, a period of
less than one month’s duration commencing on the date of such Loan or Borrowing
and ending on the Maturity Date, as specified in the applicable Borrowing
Request or Interest Election Request; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
(other than an Interest Period that ends on the Maturity Date that is permitted
to be of less than one month’s duration as provided in this definition) that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Loan initially shall
be the date on which such Loan is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Loan, and the date of
a Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.
“Internal Value” has the meaning assigned to such term in Section
5.12(b)(ii)(C). “Interpolated Rate” means, at any time, for any Interest Period,
the rate per annum (rounded to the same number of decimal places as the
applicable Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate for the longest period (for which the applicable Screen
Rate is available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which that applicable Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time. “Investment”
means, for any Person: (a) Equity Interests, bonds, notes, debentures or other
securities of any other Person (including convertible securities) or any
agreement to acquire any Equity Interests, bonds, notes, debentures or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale); (b) deposits, advances, loans or other extensions of credit
made to any other Person (including purchases of property from another Person
subject to 21



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen027.jpg]
an understanding or agreement, contingent or otherwise, to resell such property
to such Person); or (c) Hedging Agreements. “Investment Advisor” means (i)
Barings, (ii) an Affiliate of Barings reasonably satisfactory to the
Administrative Agent or (iii) another investment advisor reasonably satisfactory
to the Administrative Agent and approved by the Required Lenders. “Investment
Company Act” means the Investment Company Act of 1940, as amended from time to
time. “Investment Policies” means the Borrower’s written investment objectives,
policies, restrictions and limitations as in existence on the Effective Date,
delivered to the Administrative Agent prior to the Effective Date, as may be
amended or modified from time to time by a Permitted Policy Amendment. “IRS”
means the U.S. Internal Revenue Service. “Issuing Bank” means ING, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.04(j). “IVP Supplemental Cap” has the
meaning assigned to such term in Section 9.03(a). “Joint Lead Arrangers” means,
collectively, ING, JPMorgan Chase Bank, N.A., Bank of Montreal and Fifth Third
Bank. “Last Out Loan” has the meaning assigned to such term in Section 5.13. “LC
Disbursement” means a payment made by the Issuing Bank pursuant to a Letter of
Credit. “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time (including any Letter
of Credit for which a draft has been presented but not yet honored by the
Issuing Bank) plus (b) the aggregate amount of all LC Disbursements in respect
of such Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Multicurrency Percentage of the total LC Exposure at such time.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or a document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time. “Lenders” means, collectively, the Dollar Lenders and the
Multicurrency Lenders. “Letter of Credit” means any letter of credit issued
pursuant to this Agreement. 22



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen028.jpg]
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time. “LIBOR
Quoted Currency” means Dollars, Pounds Sterling and any other Agreed Foreign
Currency other than Euros, Canadian Dollars and AUD, in each case so long as
there is a published LIBOR Screen Rate with respect thereto. “LIBOR Screen Rate”
means, for any Interest Period, in the case of any Eurocurrency Borrowing
denominated in a LIBOR Quoted Currency, the London interbank offered rate
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for such LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion; provided that, if the
LIBOR Screen Rate so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Lien” means, with respect to
any asset, (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities (other than on market terms at fair value
so long as in the case of any Portfolio Investment, the Value used in
determining the Borrowing Base is not greater than the purchase or call price),
except in favor of the issuer thereof (and in the case of Portfolio Investments
that are equity securities, excluding customary drag-along, tag-along, right of
first refusal, restrictions on assignments or transfers and other similar rights
in favor of other equity holders of the same issuer). For the avoidance of
doubt, in the case of Investments that are loans or other debt obligations,
customary restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien”. “Loan Documents” means,
collectively, this Agreement, the Letter of Credit Documents, any promissory
notes delivered pursuant to Section 2.08(f) and the Security Documents. “Local
Rate” means (i) for Loans or Letters of Credit in AUD, the AUD Rate and (ii) for
Loans or Letters of Credit in Canadian Dollars, the CDOR Rate. “Local Screen
Rate” means the CDOR Screen Rate and the AUD Screen Rate. 23



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen029.jpg]
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
“Long-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13. “Loans” means the revolving loans made by the Lenders to the
Borrower pursuant to this Agreement. “Margin Stock” means “margin stock” within
the meaning of Regulations D, T, U and X. “Material Adverse Effect” means a
material adverse effect on (a) the business, Portfolio Investments of the
Obligors (taken as a whole) and other assets, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Borrower
and its Subsidiaries (other than any Financing Subsidiary), taken as a whole, or
(b) the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder or the ability
of the Obligors to perform their respective obligations thereunder. “Material
Indebtedness” means (a) Indebtedness (other than the Loans, Letters of Credit
and Hedging Agreements), of any one or more of the Borrower and its Subsidiaries
(excluding any Specified CLO, but including each other Financing Subsidiary) in
an aggregate outstanding principal amount exceeding $20,000,000 and (b)
obligations in respect of one or more Hedging Agreements or other swap or
derivative transactions under which the maximum aggregate amount (after giving
effect to any netting agreements) that the Borrower and its Subsidiaries would
be required to pay if such Hedging Agreement(s) or other swap or derivative
transactions were terminated at such time would exceed $20,000,000. “Maturity
Date” means the date that is the one year anniversary of the Revolver
Termination Date. “Mezzanine Investments” has the meaning assigned to such term
in Section 5.13. “Moody’s” means Moody’s Investors Service, Inc. or any
successor thereto. “Multicurrency Commitment” means, with respect to each
Multicurrency Lender, the commitment of such Multicurrency Lender to make Loans,
and to acquire participations in Letters of Credit denominated in Dollars and in
Agreed Foreign Currencies hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Multicurrency Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.07 or reduced from time to time pursuant to Section 2.09
or as otherwise provided in this Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The aggregate amount of each Lender’s Multicurrency Commitment is set
forth on Schedule 1.01(b) or in the Assignment Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The aggregate amount of
the Lenders’ Multicurrency Commitments as of the Effective Date is $500,000,000.
24



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen030.jpg]
“Multicurrency Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans at such time,
made or incurred under such Lender’s Multicurrency Commitments, and such
Lender’s LC Exposure. “Multicurrency Lender” means the Persons listed on
Schedule 1.01(b) as having Multicurrency Commitments and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption that
provides for it to assume a Multicurrency Commitment or to acquire Multicurrency
Credit Exposure, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or otherwise in accordance with the
terms hereof. “Multicurrency Loan” means a Loan denominated in Dollars or in an
Agreed Foreign Currency made under the Multicurrency Commitments. “Multiemployer
Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate makes or is required to
make any contributions. “National Currency” means the currency, other than the
Euro, of a Participating Member State. “Net Asset Sale Proceeds” means, with
respect to any Asset Sale, an amount equal to (a) the sum of Cash payments and
Cash Equivalents received by the Obligors from such Asset Sale (including any
Cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received), minus (b) any costs, fees, commissions, premiums and expenses
actually incurred by any Obligor directly incidental to such Asset Sale and
payable in cash to a Person that is not an Affiliate of any Obligor (or if
payable to an Affiliate, only to the extent such expenses are reasonable and
customary), including reasonable legal fees and expenses, minus (c) all taxes
paid or reasonably estimated to be payable by any Obligor (other than any income
tax) as a result of such Asset Sale (after taking into account any applicable
tax credits or deductions that are reasonably expected to be available), minus
(d) reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by the Borrower or the relevant Subsidiary in
connection with such Asset Sale; provided that (i) such reserved amount shall
not be included in the Borrowing Base and (ii) if the amount of any estimated
reserves pursuant to this clause (d) exceeds the amount actually required to be
paid in cash in respect of indemnification, purchase price adjustments or
analogous arrangements for such Asset Sale, the aggregate amount of such excess
shall constitute Net Asset Sale Proceeds (as of the date the Borrower determines
such excess exists), minus (e) payments of unassumed liabilities relating to the
assets sold or otherwise disposed of at the time, or within 30 days after, the
date of such Asset Sale. “Net Return of Capital” means an amount equal to (i)
(a) any Cash amount (and proceeds of any non-Cash amount) received by any
Obligor at any time in respect of the outstanding principal of any Portfolio
Investment (whether at stated maturity, by acceleration or otherwise), (b)
without duplication of amounts received under clause (a), any Cash proceeds
(including Cash proceeds of any non-Cash consideration) received by any Obligor
at any time from the sale of any property or assets pledged as collateral in
respect of any Portfolio Investment 25



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen031.jpg]
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, (c) solely to the extent such
proceeds, along with any such proceeds previously received (other than on
account of taxes paid or reasonably estimated to be payable), are less than or
equal to the Obligor’s investments therein, any cash amount (and Cash proceeds
of any non-Cash amount) received by any Obligor at any time in respect of any
Portfolio Investment that is an Equity Interest (x) upon the liquidation or
dissolution of the Portfolio Company of such Portfolio Investment, (y) as a
distribution of capital made on or in respect of such Portfolio Investment
(other than, in the case of a Portfolio Investment that is capital stock, any
distribution on account of actual taxes paid or reasonably estimated to be
payable by an Obligor solely in its capacity as a holder of such Equity Interest
(and not on account of such Obligor’s status as a RIC)), or (z) pursuant to the
recapitalization or reclassification of the capital of the Portfolio Company of
such Portfolio Investment or pursuant to the reorganization of such Portfolio
Company or (d) any similar return of capital received by any Obligor in Cash
(and Cash proceeds of any non-Cash amount) in respect of any Portfolio
Investment minus (ii) any costs, fees, commissions, premiums and expenses
incurred by any Obligor directly incidental to such Cash receipts, including
reasonable legal fees and expenses. “Non-Consenting Lender” has the meaning
assigned to such term in Section 9.02(d). “Non-LIBOR Quoted Currency” means any
Euros, Canadian Dollars and AUD. “NYFRB” means the Federal Reserve Bank of New
York. “Obligors” means, collectively, the Borrower and the Subsidiary
Guarantors. “Obligors’ Net Worth” means, at any date, Stockholders’ Equity at
such date, minus the net asset value held by any Obligor in (x) any non-Obligor
Subsidiary and (y) any joint venture except to the extent that the Collateral
Agent maintains a first priority, perfected Lien (subject to no other Liens
other than Eligible Liens) in the Equity Interests of such joint venture owned
by such Obligor. “OFAC” has the meaning assigned to such term in Section 3.20.
“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Covered Indebtedness” means, collectively, (i) Secured Longer-Term
Indebtedness and (ii) and Unsecured Shorter-Term Indebtedness. “Other Taxes”
means any and all present or future stamp, court, documentary, intangible,
recording or filing Taxes or any other excise or property Taxes, charges or
similar 26



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen032.jpg]
levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.18(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided, that if the Overnight Bank Funding Rate
is less than zero, such rate shall be zero for purposes of this Agreement.
“Participant” has the meaning assigned to such term in Section 9.04(f).
“Participant Register” has the meaning assigned to such term in Section 9.04(f).
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions. “Performing” has
the meaning assigned to such term in Section 5.13. “Performing Covenant-Lite
Loans” has the meaning assigned to such term in Section 5.13. “Performing DIP
Loans” has the meaning assigned to such term in Section 5.13. “Performing First
Lien Bank Loans” has the meaning assigned to such term in Section 5.13.
“Performing First Lien Middle Market Loans” has the meaning assigned to such
term in Section 5.13. “Performing High Yield Securities” has the meaning
assigned to such term in Section 5.13. “Performing Last Out Loans” has the
meaning assigned to such term in Section 5.13. “Performing Mezzanine
Investments” has the meaning assigned to such term in Section 5.13. “Performing
Second Lien Bank Loans” has the meaning assigned to such term in Section 5.13.
27



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen033.jpg]
“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock at any time prior to the
first anniversary of the later of the Maturity Date (as in effect from time to
time) and the Termination Date. “Permitted Liens” means (a) Liens imposed by any
Governmental Authority for taxes, assessments or charges not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (b) Liens of clearing agencies, broker-dealers and similar
Liens incurred in the ordinary course of business, provided that such Liens (i)
attach only to the securities (or proceeds) being purchased or sold and (ii)
secure only obligations incurred in connection with such purchase or sale, and
not any obligation in connection with margin financing; (c) Liens imposed by
law, such as materialmen’s, mechanics’, carriers’, workmens’, storage, landlord,
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money)
not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP; (d) Liens incurred or pledges or
deposits made to secure obligations incurred in the ordinary course of business
under workers’ compensation laws, unemployment insurance or other similar social
security legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations; (h)
Liens arising solely from precautionary filings of financing statements under
the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) Eligible Liens; (j) Liens in favor of any
escrow agent solely on and in respect of any cash earnest money deposits made by
any Obligor in connection with any letter of intent or purchase agreement (to
the extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder); (k) zoning restrictions, easements, licenses, or other
restrictions on the use of any real estate (including leasehold title), in each
case which do not interfere with or affect in any material respect the ordinary
course conduct of the business of the Borrower and its Subsidiaries; (l)
purchase money Liens on specific equipment and fixtures, provided that (i) such
Liens only attach to such equipment and fixtures and (ii) the Indebtedness
secured thereby does not exceed the lesser of the cost and the fair market value
of such equipment and fixtures at the time of the acquisition thereof; (m)
deposits of money securing leases to which Borrower is a party as lessee made in
the ordinary 28



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen034.jpg]
course of business; and (n) precautionary Liens and filing of financing
statements under the Uniform Commercial Code covering assets sold or contributed
to any Person not prohibited hereunder. “Permitted Foreign Jurisdiction” has the
meaning assigned to such term in Section 5.13. “Permitted Foreign Jurisdiction
Portfolio Investment” has the meaning assigned to such term in Section 5.13.
“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies or Valuation Policy, in each case that is
any of (i) approved in writing by the Administrative Agent (with the consent of
the Required Lenders), (ii) required by applicable law or Governmental
Authority, or (iii) is not or could not reasonably be expected to be materially
adverse to the Lenders. “Permitted Prior Working Capital Lien” has the meaning
assigned to such term in Section 5.13. “Permitted SBIC Guarantee” means a
guarantee by the Borrower of SBA Indebtedness of an SBIC Subsidiary on the SBA’s
then applicable form; provided that the recourse to the Obligors thereunder is
expressly limited only to periods after the occurrence of an event or condition
that is an impermissible change in the control of such SBIC Subsidiary (it being
understood that, as provided in clause (q) of Article VII, it shall be an Event
of Default hereunder if any such event or condition giving rise to such recourse
occurs). “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “PIK Obligation” has the meaning assigned to such
term in Section 5.13. “Plan” means any employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA. “Portfolio Company” means the issuer or obligor under any Portfolio
Investment held by any Obligor. “Portfolio Investment” means any Investment held
by the Borrower and its Subsidiaries in their asset portfolio and included on
the schedule of investments on the financial statements of the Borrower
delivered pursuant to Section 5.01(a) or (b) (or, for any Investment made during
a given quarter and before a schedule of investments is required to be delivered
pursuant to Section 5.01(a) or (b), as applicable, with respect to such quarter,
is intended to be included on the schedule of investments when such Investment
is made) (and, for the avoidance of doubt, shall not include any Subsidiary of
the Borrower). 29



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen035.jpg]
“Pounds Sterling” means the lawful currency of England. “Prime Rate” means the
rate of interest quoted in The Wall Street Journal, Money Rates Section, as the
“U.S. Prime Rate” (or its successor), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent or any Lender
may make commercial loans or other loans at rates of interest at, above, or
below the Prime Rate. “Principal Financial Center” means, in the case of any
Currency, the principal financial center where such Currency is cleared and
settled, as determined by the Administrative Agent. “Pro-Rata Borrowing” has the
meaning assigned to such term in Section 2.03(a). “Pro-Rata Dollar Portion”
means, in connection with any Pro-Rata Borrowing in Dollars, an amount equal to
(i) the aggregate amount of such Pro-Rata Borrowing multiplied by (ii) the
aggregate Dollar Commitments of all Dollar Lenders at such time divided by (iii)
the aggregate Commitments of all Lenders at such time. “Pro-Rata Multicurrency
Portion” means, in connection with any Pro-Rata Borrowing in Dollars, an amount
equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied by (ii)
the aggregate Multicurrency Commitments of all Multicurrency Lenders at such
time divided by (iii) the aggregate Commitments of all Lenders at such time.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on March 29, 2019. “Quotation Day” means, with
respect to any Eurocurrency Borrowing for any Interest Period, (i) if the
Currency is Canadian Dollars, AUD or Pounds Sterling, the first day of such
Interest Period, (ii) if the Currency is Euro, two TARGET Days before the first
day of such Interest Period and (iii) for any other Currency, two Business Days
prior to the first day of such Interest Period, unless, in each case, market
practice differs in the relevant market where the Eurocurrency Rate for such
Currency is to be determined, in which case the Quotation Day will be determined
by the Administrative Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day shall be the last of those days). “Quoted Investments” has the
meaning assigned to such term in Section 5.12(b)(ii)(A). “Rating Agency” means
each of S&P, Moody’s and Fitch. 30



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen036.jpg]
“Ratings Condition” means that, at any time commencing on or after twelve months
after the Effective Date, the Borrower maintains a Credit Rating of at least
BBB-/Baa3 (or equivalent) from at least one Rating Agency. “Register” has the
meaning assigned to such term in Section 9.04(c). “Regulations D, T, U and X”
means, respectively, Regulations D, T, U and X of the Board of Governors of the
Federal Reserve System (or any successor), as the same may be modified and
supplemented and in effect from time to time. “Related Parties” means, with
respect to any specified Person, such Person’s Affiliates and the respective
directors, partners, officers, employees, agents, advisors and representatives
of such Person and such Person’s Affiliates. “Required Lenders” means, at any
time, Lenders having Credit Exposures and unused Commitments representing more
than 50% of the sum of the total Credit Exposures and unused Commitments at such
time. The Required Lenders of a Class (which shall include the terms “Required
Dollar Lenders” and “Required Multicurrency Lenders”) means Lenders having
Credit Exposures and unused Commitments of such Class representing more than 50%
of the sum of the total Credit Exposures and unused Commitments of such Class;
provided that the Credit Exposures and unused Commitments of any Defaulting
Lenders shall be disregarded in the determination of Required Lenders to the
extent provided for in Section 2.17. “Required Payment Amount” has the meaning
assigned to such term in Section 6.05(b). “Restricted Payment” means any
dividend or other distribution (whether in cash, securities or other property)
with respect to any shares of any class of capital stock of the Borrower or any
of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of the Borrower or any option, warrant or other
right to acquire any such shares of capital stock of the Borrower (other than
any equity awards granted to employees, officers, directors and consultants of
the Borrower and its Affiliates); provided, for clarity, neither the conversion
of convertible debt into Permitted Equity Interests nor the purchase,
redemption, retirement, acquisition, cancellation or termination of convertible
debt made solely with Permitted Equity Interests (other than interest or
expenses or fractional shares, which may be payable in cash) shall be a
Restricted Payment hereunder. “Restructured Investment” has the meaning assigned
to such term in Section 5.13. “Revaluation Date” means (a) with respect to any
Loan, each of the following: (i) each date of a Borrowing of a Eurocurrency Loan
denominated in an Agreed Foreign Currency, (ii) each date of a continuation of a
Eurocurrency Loan denominated in an Agreed Foreign Currency and (iii) such
additional dates as the Administrative Agent shall reasonably and in good faith
determine or the Required Lenders shall reasonably and in good faith require;
and (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Agreed Foreign
Currency, (ii) each date of an amendment of any such Letter 31



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen037.jpg]
of Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Issuing Bank under any Letter of Credit denominated in an
Agreed Foreign Currency and (iv) such additional dates as the Administrative
Agent or the Issuing Bank shall reasonably and in good faith determine or the
Required Lenders shall reasonably and in good faith require. “Revolver
Termination Date” means the date that is the four (4) year anniversary of the
Effective Date, unless extended with the consent of each Lender in its sole and
absolute discretion. “RIC” means a Person qualifying for treatment as a
“regulated investment company” under Subchapter M of the Code. “S&P” means S&P
Global Ratings, a division of S&P Global Inc., a New York corporation, or any
successor thereto. “Sanctioned Country” means, at any time, a country, territory
or region that is, or whose government is, the subject or target of any
comprehensive Sanctions (which are, as of the date of this Agreement, Cuba,
Iran, North Korea, Syria, and the Crimea/Sevastopol region of Ukraine).
“Sanctions” has the meaning assigned to such term in Section 3.20. “SBA” means
the United States Small Business Administration or any Governmental Authority
succeeding to any or all of the functions thereof. “SBIC Subsidiary” means any
Subsidiary of the Borrower or any other Obligor (or such Subsidiary’s general
partner or manager entity) that is (x) either (i) a “small business investment
company” licensed by the SBA (or that has applied for such a license and is
actively pursuing the granting thereof by appropriate proceedings promptly
instituted and diligently conducted) under the Small Business Investment Act of
1958, as amended, or (ii) any wholly- owned, direct or indirect, Subsidiary of
an entity referred to in clause (x)(i) of this definition, and (y) designated in
writing by the Borrower (as provided below) as an SBIC Subsidiary, so long as:
(a) other than pursuant to a Permitted SBIC Guarantee or the requirement by the
SBA that the Borrower or such Obligor make an equity or capital contribution to
the SBIC Subsidiary in connection with its incurrence of SBA Indebtedness
(provided that such contribution is permitted by Section 6.03(e) or 6.03(i) and
is made substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof, other than Equity Interests in any SBIC
Subsidiary pledged to secure such Indebtedness; (b) other than pursuant to a
Permitted SBIC Guarantee, neither the Borrower nor any of its Subsidiaries has
any material contract, agreement, arrangement or 32



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen038.jpg]
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary; (c) neither
the Borrower nor any of its Subsidiaries (other than any SBIC Subsidiary) has
any obligation to such Person to maintain or preserve its financial condition or
cause it to achieve certain levels of operating results; and (d) such Person has
not Guaranteed or become a co-borrower under, and has not granted a security
interest in any of its properties to secure, and the Equity Interests it has
issued are not pledged to secure, in each case, any indebtedness, liabilities or
obligations of any one or more of the Obligors. Any designation by the Borrower
under clause (y) above shall be effected pursuant to a certificate of a
Financial Officer delivered to the Administrative Agent, which certificate shall
include a statement to the effect that, to the best of such Financial Officer’s
knowledge, such designation complied with the foregoing conditions. “Screen
Rate” means the LIBOR Screen Rate, the EURIBOR Screen Rate and the Local Screen
Rates collectively and individually as the context may require. “SEC” means the
United States Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions thereof. “Second Lien Bank Loan” has
the meaning assigned to such term in Section 5.13. “Secured Longer-Term
Indebtedness” means, as at any date, Indebtedness of the Borrower (other than
Indebtedness hereunder) (which may be Guaranteed by Subsidiary Guarantors) that:
(a) has no amortization (other than for amortization in an amount not greater
than 1% of the aggregate initial principal amount of such Indebtedness per annum
(or an amount in excess of 1% of the aggregate initial principal amount of such
Indebtedness per annum on terms mutually agreeable to the Borrower and the
Required Lenders)) or mandatory redemption, repurchase or prepayment prior to,
and a final maturity date not earlier than, six months after the Maturity Date
(it being understood that any amortization, mandatory redemption, repurchase or
prepayment obligation or put right that is contingent upon the happening of an
event that is not certain to occur (including, without limitation, a Change in
Control or bankruptcy) shall not in and of itself be deemed to disqualify such
Indebtedness under this clause (a); provided that any payment prior to the
Termination Date in respect of any such obligation or right shall only be made
to the extent permitted by Section 6.12); (b) is incurred pursuant to
documentation containing (i) financial covenants, covenants governing the
borrowing base, if any, covenants regarding portfolio valuations, and events of
default that are no more restrictive in any respect upon the Borrower and its
Subsidiaries, at any time that any Commitments or Loans are outstanding 33



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen039.jpg]
hereunder (including pursuant to any maturity extensions), than those set forth
in this Agreement (other than, if such Indebtedness is governed by a customary
indenture or similar instrument, events of default that are customary in
indentures or similar instruments and that have no analogous provisions in this
Agreement or credit agreements generally) (provided that, upon the Borrower’s
request, this Agreement will be deemed to be automatically amended (and, upon
the request of the Administrative Agent or the Required Lenders, the Borrower
and the Lenders shall enter into a document evidencing such amendment), mutatis
mutandis, to make such covenants more restrictive in this Agreement as may be
necessary to meet the requirements of this clause (b)(i)) and (ii) other terms
(other than interest and any commitment or related fees) that are no more
restrictive in any material respect upon the Borrower and its Subsidiaries, at
any time that any Commitments or Loans are outstanding hereunder (including
pursuant to any maturity extensions), than those set forth in this Agreement;
and (c) ranks pari passu with the obligations under this Agreement and is not
secured by any assets of any Person other than any assets of any Obligor
pursuant to the Security Documents and the holders of which, or the agent,
trustee or representative of such holders on behalf of and for the benefit of
such holders, have agreed to either (x) be bound by the provisions of the
Security Documents by executing the joinder attached as Exhibit E to the
Guarantee and Security Agreement or (y) be bound by the provisions of the
Security Documents in a manner reasonably satisfactory to the Administrative
Agent and the Collateral Agent. For the avoidance of doubt, (a) Secured
Longer-Term Indebtedness shall also include any refinancing, refunding, renewal
or extension of any Secured Longer-Term Indebtedness so long as such refinanced,
refunded, renewed or extended Indebtedness continues to satisfy the requirements
of this definition and (b) any payment on account of Secured Longer-Term
Indebtedness shall be subject to Section 6.12. “Secured Parties” has the meaning
assigned to such term in the Guarantee and Security Agreement. “Security
Documents” means, collectively, the Guarantee and Security Agreement, the
Custodian Agreement, the Control Agreement, all Uniform Commercial Code
financing statements filed with respect to the security interests in personal
property created pursuant to the Guarantee and Security Agreement, and all other
assignments, pledge agreements, security agreements, control agreements and
other instruments executed and delivered at any time by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations under and
as defined in the Guarantee and Security Agreement. “Senior Securities” means
senior securities (as such term is defined and determined pursuant to the
Investment Company Act and any orders of the SEC issued to the Borrower
thereunder). “Settlement-Date Basis” means that any Investment that has been
purchased will not be treated as an Eligible Portfolio Investment until such
purchase has settled, and any Eligible Portfolio Investment which has been sold
will not be excluded as an Eligible Portfolio Investment until such sale has
settled. 34



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen040.jpg]
“Short-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13. “Solvent” means, with respect to any Obligor, that as of the date
of determination, both (i) (a) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (b) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date and reflected in any projections delivered to the Lenders or with respect
to any transaction contemplated or undertaken after the Effective Date, and (c)
such Obligor has not incurred and does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise); and (ii)
such Obligor is “solvent” within the meaning given to such term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5). “Specified CLO” means a Structured
Subsidiary that (i) is a collateralized loan obligation vehicle and (ii) has
been designated in writing as a Specified CLO by the Borrower to the
Administrative Agent at any time prior to the Specified CLO Effective Date
(which designation shall not be revocable). For the avoidance of doubt, each
Specified CLO shall be subject to the proviso of Section 6.03(e). “Specified CLO
Effective Date” means, in respect of any Specified CLO, the earliest of (i) the
date the applicable Rating Agency has deemed such Specified CLO to be effective,
(ii) the date the collateral manager (or similar person) has elected and/or
certified that such Specified CLO has become effective and (iii) the date on
which the underlying coverage, portfolio quality or similar tests in respect of
such Specified CLO become effective. “Specified Time” means (i) in relation to a
Loan in Canadian Dollars, as of 10:00 a.m., Toronto, Ontario time, (ii) in
relation to a Loan in a LIBOR Quoted Currency, as of 11:00 a.m., London time,
(iii) in relation to a Loan in Euros, 11:00 a.m., Brussels time and (iv) in
relation to a Loan in AUD, as of 11:00 a.m., Sydney, Australia time. “Spot Rate”
for a currency means the rate determined by the Administrative Agent or the
Issuing Bank, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the Issuing Bank may obtain such spot rate from another financial
institution designated by the Administrative Agent or Issuing Bank if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the Issuing Bank
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an Agreed
Foreign Currency. 35



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen041.jpg]
“Standard Securitization Undertakings” means, collectively, (a) customary arms-
length servicing obligations (together with any related performance guarantees),
(b) obligations (together with any related performance guarantees) to refund the
purchase price or grant purchase price credits for breach of representations and
warranties referred to in clause (c), and (c) representations, warranties,
covenants and indemnities (together with any related performance guarantees) of
a type that are reasonably customary in commercial loan securitizations (in each
case in clauses (a), (b) and (c) excluding obligations related to the
collectability of the assets sold or the creditworthiness of the underlying
obligors and excluding obligations that constitute credit recourse). “Statutory
Reserve Rate” means, for the Interest Period for any Eurocurrency Borrowing, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the arithmetic mean, taken over
each day in such Interest Period, of the aggregate of the applicable maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Stockholders’ Equity” means, at any date, the amount determined on
a consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.
“Structured Finance Obligations” has the meaning assigned to such term in
Section 5.13. “Structured Subsidiaries” means: (a) a direct or indirect
Subsidiary of the Borrower which is formed (including prior to the Effective
Date) in connection with, and which continues to exist for the sole purpose of,
obtaining and maintaining third-party financings and which engages in no
material activities other than in connection with the purchase and financing of
assets from the Obligors or any other Person, and which is designated by the
Borrower (as provided below), as a Structured Subsidiary, so long as: (i) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of such Subsidiary (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor (other than property
that has been contributed or sold or otherwise transferred to such Subsidiary in
accordance with the terms Section 6.03(e) or 6.03(i)), directly or indirectly,
contingently or otherwise, to the 36



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen042.jpg]
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings or any Guarantee thereof; (ii) no Obligor has any material
contract, agreement, arrangement or understanding with such Subsidiary other
than on terms no less favorable to such Obligor than those that might be
obtained at the time from Persons that are not Affiliates of any Obligor, other
than fees payable in the ordinary course of business in connection with
servicing loan assets; and (iii) no Obligor has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results; and (b) any passive holding company that is
designated by the Borrower (as provided below) as a Structured Subsidiary, so
long as: (i) such passive holding company is the direct parent of a Structured
Subsidiary referred to in clause (a); (ii) such passive holding company engages
in no activities and has no assets (other than in connection with the transfer
of assets to and from a Structured Subsidiary referred to in clause (a), and its
ownership of all of the Equity Interests of a Structured Subsidiary referred to
in clause (a)) or liabilities; (iii) all of the Equity Interests of such passive
holding company are owned directly by an Obligor and are pledged as Collateral
for the Secured Obligations and the Collateral Agent has a first-priority
perfected Lien (subject to no other Liens other than Eligible Liens) on such
Equity Interests; and (iv) no Obligor has any obligation to maintain or preserve
such passive holding company’s financial condition or cause such entity to
achieve certain levels of operating results. Any designation of a Structured
Subsidiary by the Borrower shall be effected pursuant to a certificate of a
Financial Officer delivered to the Administrative Agent, which certificate shall
include a statement to the effect that, to the best of such Financial Officer’s
knowledge, such designation complied with each of the conditions set forth in
clause (a) or (b) above, as applicable. “Subsidiary” means, with respect to any
Person (the “parent”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of 37



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen043.jpg]
such date, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Anything
herein to the contrary notwithstanding, the term “Subsidiary” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business and that is not, under GAAP, consolidated on the financial
statements of the Borrower and its Subsidiaries. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower. “Subsidiary Guarantor” means
any Subsidiary that is or is required to be a Guarantor under the Guarantee and
Security Agreement. It is understood and agreed that, subject to Section
5.08(a), no CFC, Transparent Subsidiary, Immaterial Subsidiary or Financing
Subsidiary shall be required to be a Subsidiary Guarantor as long as it remains
a CFC, Transparent Subsidiary, Immaterial Subsidiary or Financing Subsidiary, as
applicable, each as defined and described herein. “TARGET Day” means any day on
which the TARGET2 is open. “TARGET2” means the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system reasonably
determined by the Administrative Agent to be a suitable replacement) for the
settlement of payments in Euros. “Tax Amount” has the meaning assigned to such
term in Section 6.05(b). “Tax Damages” has the meaning assigned to such term in
Section 2.15(d). “Taxes” means any and all present or future taxes levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted indemnification obligations), all
Letters of Credit shall have (w) expired, (x) terminated, (y) been Cash
Collateralized or (z) otherwise been backstopped in a manner acceptable to the
Issuing Bank and the Administrative Agent in their sole discretion and, in each
case, all LC Disbursements then outstanding have been reimbursed. “Third Party
Finance Company” has the meaning assigned to such term in Section 5.13. “Total
Eligible Portfolio” has the meaning assigned to such term in Section 5.13(b).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder. 38



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen044.jpg]
“Transferable” has the meaning assigned to such term in Section 5.13.
“Transparent Subsidiary” means a Subsidiary classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs. “Two Largest Industry Classification Groups” means, as of any date of
determination, each of the two Industry Classification Groups that a greater
portion of the Total Eligible Portfolio has been assigned to each such Industry
Classification Group pursuant to Section 5.12(a) than any other single Industry
Classification Group. “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans
constituting such Borrowing, is determined by reference to the Adjusted
Eurocurrency Rate or the Alternate Base Rate. “Undisclosed Administration”
means, in relation to a Lender or its direct or indirect parent company, the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender or its
direct or indirect parent company is subject to home jurisdiction supervision if
applicable law requires that such appointment is not to be publicly disclosed
and such appointment has not been publicly disclosed (including, without
limitation, under the Dutch Financial Supervision Act 2007 (as amended from time
to time and including any successor legislation)). “Uniform Commercial Code” or
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York. “Unquoted Investments” has the meaning assigned to such term
in Section 5.12(b)(ii)(B). “Unsecured Longer-Term Indebtedness” means any
Indebtedness of an Obligor that: (a) has no amortization, or mandatory
redemption, repurchase or prepayment prior to, and a final maturity date not
earlier than, six months after the Maturity Date (it being understood that (i)
the conversion features into Permitted Equity Interests under convertible notes
(as well as the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests, except in the case of interest, fractional
shares pursuant to customary and market conversion and other provisions or
expenses (which may be payable in cash)) shall not constitute “amortization”,
“redemption”, “repurchase” or “prepayment” for the purposes of this definition
and (ii) that any amortization, mandatory redemption, repurchase or prepayment
obligation or put right that is contingent upon the happening of an event that
is not certain to occur (including, without limitation, a Change in Control or
bankruptcy) shall not in and of itself be deemed to disqualify such Indebtedness
under this clause (a) (notwithstanding the foregoing, in this clause (ii), the
Borrower acknowledges that any payment prior to the Termination Date in 39



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen045.jpg]
respect of any such obligation or right shall only be made to the extent
permitted by Section 6.12)), (b) is incurred pursuant to documentation
containing (i) financial covenants, covenants governing the borrowing base, if
any, covenants regarding portfolio valuation, and events of default that are no
more restrictive in any respect upon the Borrower and its Subsidiaries, at any
time that any Commitments or Loans are outstanding hereunder (including pursuant
to any maturity extensions), than those set forth in this Agreement (other than,
if such Indebtedness is governed by a customary indenture or similar instrument,
events of default that are customary in indentures or similar instruments and
that have no analogous provisions in this Agreement or credit agreements
generally) (provided that, upon the Borrower’s request, this Agreement will be
deemed to be automatically amended (and, upon the request of the Administrative
Agent or the Required Lenders, the Borrower and the Lenders shall enter into a
document evidencing such amendment), mutatis mutandis, to make such covenants
more restrictive in this Agreement as may be necessary to meet the requirements
of this clause (b)(i)) (it being understood that put rights or repurchase or
redemption obligations (x) in the case of convertible securities, in connection
with the suspension or delisting of the Equity Interests of the Borrower or the
failure of the Borrower to satisfy a continued listing rule with respect to its
Equity Interests or (y) arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or an Event of Default shall not be deemed to be more restrictive for
purposes of this definition) and (ii) other terms that are substantially
comparable to, or more favorable to the Borrower than, market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined in good faith by the Borrower, and (c) is not secured by any assets
of any Person. For the avoidance of doubt, (a) Unsecured Longer-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Longer-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of clause
(B) of this definition and (b) any payment on account of Unsecured Longer-Term
Indebtedness shall be subject to Section 6.12. “Unsecured Shorter-Term
Indebtedness” means, collectively, (a) any Indebtedness of the Borrower or any
Subsidiary (other than a Financing Subsidiary) that is not secured by any assets
of any Person and that does not constitute Unsecured Longer-Term Indebtedness
and (b) any Indebtedness for borrowed money of the Borrower or any Subsidiary
(other than a Financing Subsidiary) that is designated as “Unsecured
Shorter-Term Indebtedness” pursuant to Section 6.11. For the avoidance of doubt,
Unsecured Shorter-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Unsecured Shorter-Term Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition. “USA PATRIOT Act” has the meaning
assigned to such term in Section 3.21. “U.S. Government Securities” means
securities that are direct obligations of, and obligations the timely payment of
principal and interest on which is fully guaranteed by, the United 40



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen046.jpg]
States or any agency or instrumentality of the United States the obligations of
which are backed by the full faith and credit of the United States and in the
form of conventional bills, bonds, and notes. “U.S. Person” means any Person
that is a “United States Person” as defined in Section 7701(a)(30) of the Code.
“Valuation Policy” means the Borrower’s valuation policy as in existence on the
Effective Date and delivered to the Administrative Agent prior to the Effective
Date, as may be amended or modified from time to time in a manner consistent
with standard industry practice by a Permitted Policy Amendment. “Valuation
Testing Date” has the meaning assigned to such term in Section 5.12(b)(iii)(A).
“Value” has the meaning assigned to such term in Section 5.13. “wholly owned
Subsidiary” of any person shall mean a Subsidiary of such person, all of the
Equity Interests of which (other than directors’ qualifying shares or nominee or
other similar shares required pursuant to applicable law) are owned by such
person and/or one or more wholly owned Subsidiaries of such person. Unless the
context otherwise requires, “wholly owned Subsidiary Guarantor” shall mean a
wholly owned Subsidiary that is a Subsidiary Guarantor. “Withdrawal Liability”
means liability to a Multiemployer Plan as a result of a “complete withdrawal”
or “partial withdrawal” from such Multiemployer Plan, as defined in Part I of
Subtitle E of Title IV of ERISA. “Withholding Agent” means any Obligor and the
Administrative Agent. “Write-Down and Conversion Powers” means, with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02 Classification of
Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., a “Dollar Loan” or a “Multicurrency Loan”), by
Type (e.g., an “ABR Loan” or a “Eurocurrency Loan”) or by Class and Type (e.g.,
a “Multicurrency Eurocurrency Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Dollar Borrowing” or a “Multicurrency
Borrowing”), by Type (e.g., an “ABR Borrowing” or a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Multicurrency Eurocurrency Borrowing”). Loans and
Borrowings may also be identified by Currency. SECTION 1.03 Terms Generally. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without 41



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen047.jpg]
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on such successors and assigns set forth herein),
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Solely for purposes of this Agreement,
any references to “obligations” owed by any Person under any Hedging Agreement
shall refer to the amount that would be required to be paid by such Person if
such Hedging Agreement were terminated at such time (after giving effect to any
netting agreement). SECTION 1.04 Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application or
interpretation thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Borrower, Administrative Agent and the Lenders agree to enter
into negotiations in good faith in order to amend such provisions of the
Agreement so as to equitably reflect such change to comply with GAAP with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such change to comply with GAAP as if such
change had not been made; provided, however, until such amendments to equitably
reflect such changes are effective and agreed to by the Borrower, Administrative
Agent and the Required Lenders, the Borrower’s compliance with such financial
covenants shall be determined on the basis of GAAP as in effect and applied
immediately before such change in GAAP becomes effective. Notwithstanding the
foregoing or anything herein to the contrary, the Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Financial Accounting Standard Board Accounting Standards Codification 825, all
determinations relating to fair value accounting for liabilities or compliance
with the terms and conditions of this Agreement shall be made on the basis that
the Borrower has not adopted Accounting Standard Codification 825. In addition,
notwithstanding Accounting Standards Update 2015-03, GAAP or any other matter,
for purposes of calculating any financial or other covenants hereunder, debt
issuance costs shall not be deducted from the related debt obligation.
Notwithstanding any other provision contained herein, the definitions set forth
in the Loan Document and any financial calculations required by the Loan
Documents shall be computed to exclude any effects on lease accounting as a
result of ASU No. 2016-02 Leases (Topic 842) (or any other Financial Accounting
Standard having a similar result or effect), regardless of the date 42



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen048.jpg]
enacted, adopted or issued and regardless of any delayed implementation thereof,
and all determinations of Capital Lease Obligations shall be made consistently
therewith (i.e., ignoring any such changes in GAAP pursuant to ASU No. 2016-02
Leases (Topic 842) (or any other Financial Accounting Standard having a similar
result or effect). SECTION 1.05 Currencies; Currency Equivalents. (a) Currencies
Generally. At any time, any reference in the definition of the term “Agreed
Foreign Currency” or in any other provision of this Agreement to the Currency of
any particular nation means the lawful currency of such nation at such time
whether or not the name of such Currency is the same as it was on the Effective
Date. Except as provided in Section 2.09(b) and the last sentence of Section
2.16(a), for purposes of determining (i) whether the amount of any Multicurrency
Borrowing or Letter of Credit then outstanding or to be borrowed at the same
time as such Borrowing would exceed the aggregate amount of Multicurrency
Commitments, (ii) the aggregate unutilized amount of the Multicurrency
Commitments, (iii) the Multicurrency Credit Exposure, (iv) the LC Exposure, (v)
the Covered Debt Amount and (vi) the Borrowing Base or the Value of any
Portfolio Investment, the outstanding principal amount of any Borrowing or
Letter of Credit that is denominated in any Foreign Currency or the Value of any
Portfolio Investment that is denominated in any Foreign Currency shall be deemed
to be the Dollar Equivalent of the amount of the Foreign Currency of such
Borrowing, Letter of Credit or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing or Letter of Credit (determined in
accordance with the last sentence of the definition of the term “Interest
Period”) or the date of valuation of such Portfolio Investment, as the case may
be; provided that in connection with the delivery of any Borrowing Base
Certificate pursuant to Section 5.01(d) or (e), such amounts shall be determined
as of the date of delivery of such Borrowing Base Certificate. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded to the nearest 1,000 units of
such Foreign Currency). Without limiting the generality of the foregoing, for
purposes of determining compliance with any basket in this Agreement, in no
event shall any Obligor be deemed to not be in compliance with any such basket
solely as a result of a change in exchange rates. (b) Special Provisions
Relating to Euro. Each obligation hereunder of any party hereto that is
denominated in the National Currency of a state that is not a Participating
Member State on the Effective Date shall, effective from the date on which such
state becomes a Participating Member State, be redenominated in Euro in
accordance with the legislation of the European Union applicable to the European
Monetary Union; provided that, if and to the extent that any such legislation
provides that any such obligation of any such party payable within such
Participating Member State by crediting an account of the creditor can be paid
by the debtor either in Euros or such National Currency, such party shall be
entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such 43



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen049.jpg]
expressed basis effective as of and from the date on which such state becomes a
Participating Member State; provided that, with respect to any Borrowing
denominated in such currency that is outstanding immediately prior to such date,
such replacement shall take effect at the end of the Interest Period therefor.
Without prejudice to the liabilities of the Borrower to the Lenders and the
Lenders to the Borrower under or pursuant to this Agreement, each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time, in consultation with the
Borrower, reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change. (c) Exchange Rates; Currency Equivalents. The Administrative
Agent or the Issuing Bank, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Loans, Letters of Credit and Credit Exposure denominated in Agreed Foreign
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered pursuant to Section 5.01 or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the Issuing Bank, as applicable. Wherever in this
Agreement in connection with a Borrowing, conversion, continuation or prepayment
of a Eurocurrency Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Borrowing, Eurocurrency Loan or Letter of Credit is
denominated in an Agreed Foreign Currency, such amount shall be the relevant
Foreign Currency Equivalent of such Dollar amount (rounded to the nearest unit
of such Agreed Foreign Currency, with 0.5 of a unit being rounded upward).
ARTICLE II. THE CREDITS SECTION 2.01 The Commitments. (a) Subject to the terms
and conditions set forth herein, each Dollar Lender severally agrees to make
Dollar Loans to the Borrower from time to time during the Availability Period in
an aggregate principal amount that will not result in (a) such Lender’s Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (b) the aggregate
Dollar Credit Exposure of all of the Lenders exceeding the aggregate Dollar
Commitments or (c) a Borrowing Base Deficiency. (b) Subject to the terms and
conditions set forth herein, each Multicurrency Lender severally agrees to make
Multicurrency Loans to the Borrower from time to time during 44



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen050.jpg]
the Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Multicurrency Credit Exposure exceeding such Lender’s
Multicurrency Commitment, (b) the aggregate Multicurrency Credit Exposure of all
of the Lenders exceeding the aggregate Multicurrency Commitments or (c) a
Borrowing Base Deficiency. (c) Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans. SECTION 2.02 Loans and Borrowings. (a) Obligations of Lenders.
Each Loan shall be made as part of a Borrowing consisting of Loans of the same
Class, Currency and Type made by the Lenders ratably in accordance with their
respective Commitments of the same Class. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. (b) Type of Loans. Subject to Section 2.12, each Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as the Borrower may request in
accordance herewith. Each Pro-Rata Borrowing denominated in Dollars shall be
constituted entirely of ABR Loans or of Eurocurrency Loans. Each Borrowing
denominated in an Agreed Foreign Currency shall be constituted entirely of
Eurocurrency Loans. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and (ii) in exercising such option, such Lender shall use
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of Section
2.14 shall apply). (c) Minimum Amounts. Each Borrowing (whether Eurocurrency or
ABR) shall be in an aggregate amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, with respect to any Agreed Foreign Currency, such
smaller minimum amount as may be agreed to by the Administrative Agent; provided
that a Borrowing of a Class may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments of such Class or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(f). Borrowings of more than one Class, Currency Type may be outstanding at
the same time. (d) Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Maturity Date.
SECTION 2.03 Requests for Borrowings. 45



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen051.jpg]
(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by delivery of a signed Borrowing
Request or by telephone or e-mail (in each case, followed promptly by delivery
of a signed Borrowing Request) (i) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 12:00 p.m., New York City time, three (3)
Business Days before the date of the proposed Borrowing, (ii) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency (other than AUD), not
later than 12:00 p.m. London time, three Business Days before the date of the
proposed Borrowing, (iii) (x) in the case of an ABR Borrowing not in excess of
$50,000,000, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing and (y) in the case of any other ABR Borrowing, not later
than 12:00 p.m., New York City time, one Business Day before the date of the
proposed Borrowing or (iv) in the case of a Eurocurrency Borrowing denominated
in AUD, not later than 12:00 p.m., London time, four Business Days before the
date of the proposed Borrowing. Each such request for a Borrowing shall be
irrevocable and shall be confirmed promptly by hand delivery or by email to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Notwithstanding the other
provisions of this Agreement, in the case of any Borrowing denominated in
Dollars, the Borrower may request that such Borrowing be split into a Dollar
Loan in an aggregate principal amount equal to the Pro-Rata Dollar Portion and a
Multicurrency Loan in an aggregate principal amount equal to the Pro-Rata
Multicurrency Portion (any such Borrowing, a “Pro-Rata Borrowing”). Except as
set forth in this Agreement, a Pro-Rata Borrowing shall be treated as being
comprised of two separate Borrowings, a Dollar Borrowing under the Dollar
Commitments and a Multicurrency Borrowing under the Multicurrency Commitments.
(b) Content of Borrowing Requests. Each request for a Borrowing (whether a
written Borrowing Request, a telephonic request or e-mail request) shall specify
the following information in compliance with Section 2.02: (i) whether such
Borrowing is to be made under the Dollar Commitments or the Multicurrency
Commitments or is a Pro-Rata Borrowing; (ii) if such Borrowing is a Pro-Rata
Borrowing, the Pro-Rata Dollar Portion and the Pro-Rata Multicurrency Portion;
(iii) the aggregate amount and Currency of such Borrowing; (iv) the date of such
Borrowing, which shall be a Business Day; (v) in the case of a Borrowing
denominated in Dollars, whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; (vi) in the case of a Eurocurrency Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” and permitted under Section 2.02(d); provided,
that there shall be no more than ten (10) separate Borrowings outstanding at any
one time; and (vii) the location and number of the Borrower’s account (or such
other account(s) as the Borrower may designate in a written Borrowing Request
accompanied by 46



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen052.jpg]
information reasonably satisfactory to the Administrative Agent as to the
identity and purpose of such other account(s)) to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05. (c) Notice
by the Administrative Agent to the Lenders. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amounts of
such Lender’s Loan to be made as part of the requested Borrowing. (d) Failure to
Elect. If no election as to the Class of a Borrowing is specified in a Borrowing
Request, then the requested Borrowing shall be denominated in Dollars and shall
be a Pro-Rata Borrowing. If no election as to the Currency of a Borrowing is
specified in a Borrowing request, then the requested Borrowing shall be
denominated in Dollars. If no election as to the Type of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one month’s duration and if
an Agreed Foreign Currency has been specified, the requested Borrowing shall be
a Eurocurrency Borrowing denominated in such Agreed Foreign Currency having an
interest period of one month’s duration. If a Eurocurrency Borrowing is
requested but no Interest Period is specified, (i) if the Currency specified for
such Borrowing is Dollars (or if no Currency has been specified), the requested
Borrowing shall be a Eurocurrency Borrowing denominated in Dollars having an
Interest Period of one month’s duration, and (ii) if the Currency specified for
such Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. SECTION 2.04 Letters
of Credit. (a) General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under the Multicurrency Commitments, Letters of Credit denominated in
Dollars or in any Agreed Foreign Currency for its own account or for the account
of its designee (provided the Obligors shall remain primarily liable to the
Lenders hereunder for payment and reimbursement of all amounts payable in
respect of such Letter of Credit hereunder) for the purposes set forth in
Section 5.09 in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Commitments up to the aggregate
amount then available to be drawn thereunder. (b) Notice of Issuance, Amendment,
Renewal or Extension. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the amount of such Letter of 47



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen053.jpg]
Credit, stating that such Letter of Credit is to be issued under the
Multicurrency Commitments, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. The Administrative Agent will promptly notify all
Multicurrency Lenders following the issuance of any Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. (c)
Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the Issuing Bank (determined for these purposes without
giving effect to the participations therein of the Lenders pursuant to paragraph
(e) of this Section) shall not exceed $25,000,000, (ii) the total Multicurrency
Credit Exposures shall not exceed the aggregate Multicurrency Commitment and
(iii) the total Covered Debt Amount shall not exceed the Borrowing Base then in
effect. (d) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the date twelve months after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide (pursuant to customary “evergreen” provisions) for the
renewal thereof for additional one-year periods; provided, further, that (x) in
no event shall any Letter of Credit have an expiration date that is later than
the Revolver Termination Date unless the Borrower (1) Cash Collateralizes such
Letter of Credit on or prior to the date that is two (2) Business Days prior to
the Revolver Termination Date (by reference to the undrawn face amount of such
Letter of Credit) that will remain outstanding as of the close of business on
the Revolver Termination Date and (2) pays in full, on or prior to the Revolver
Termination Date, all commissions required to be paid with respect to any such
Letter of Credit through the then-current expiration date of such Letter of
Credit and (y) no Letter of Credit shall have an expiration date after the
Maturity Date. (e) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Bank, and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Multicurrency Lender, and each
Multicurrency Lender hereby acquires from the Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each
Multicurrency Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, provided that no Multicurrency Lender shall be
required to purchase a participation in a Letter of 48



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen054.jpg]
Credit pursuant to this Section 2.04(e) if (x) the conditions set forth in
Section 4.02 would not be satisfied in respect of a Borrowing at the time such
Letter of Credit was issued and (y) the Required Multicurrency Lenders shall
have so notified the Issuing Bank in writing and shall not have subsequently
determined that the circumstances giving rise to such conditions not being
satisfied no longer exist. In consideration and in furtherance of the foregoing,
each Multicurrency Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for account of the Issuing Bank, such Lender’s
Applicable Multicurrency Percentage of each LC Disbursement made by the Issuing
Bank in respect of Letters of Credit promptly upon the request of the Issuing
Bank at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the
Multicurrency Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Multicurrency Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to paragraph (f), the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that the Multicurrency
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Multicurrency Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. (f) Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Bank in respect of such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 12:00 p.m., New
York City time, on (i) the Business Day that the Borrower receives notice of
such LC Disbursement, if such notice is received prior to 10:00 a.m., New York
City time, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such
time, provided that, if such LC Disbursement is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with a
Eurocurrency Borrowing having an Interest Period of one month’s duration of
either Class in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Eurocurrency Borrowing having an Interest Period of one month’s
duration. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each applicable Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Multicurrency Percentage thereof. (g) Obligations Absolute.
The Borrower’s obligation to reimburse LC Disbursements as provided in paragraph
(f) of this Section shall be absolute, unconditional and 49



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen055.jpg]
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, and (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Bank, or
any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the Issuing Bank or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:
(i) the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; (ii) the Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and (iii) this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing). (h) Disbursement Procedures. The Issuing Bank
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy or by email) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the 50



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen056.jpg]
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement. (i) Interim Interest. If the Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
Eurocurrency Loans having an Interest Period of one month’s duration; provided
that, if the Borrower fails to reimburse such LC Disbursement within two
Business Days following the date when due pursuant to paragraph (f) of this
Section, then the provisions of Section 2.11(c) shall apply. Interest accrued
pursuant to this paragraph shall be for account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse the Issuing Bank shall be for account
of such Lender to the extent of such payment. (j) Replacement of the Issuing
Bank. The Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. In addition to the foregoing, if a Lender
becomes, and during the period in which it remains, a Defaulting Lender, and any
Default has arisen from a failure of the Borrower to comply with Section
2.17(c), then the Issuing Bank may, upon prior written notice to the Borrower
and the Administrative Agent, resign as Issuing Bank, effective at the close of
business New York City time on a date specified in such notice (which date may
not be less than five (5) Business Days after the date of such notice). On or
after the effective date of any such resignation, the Borrower and the
Administrative Agent may, by written agreement, appoint a successor Issuing
Bank. The Administrative Agent shall notify the Lenders of any such replacement
of the Issuing Bank. At the time any such replacement under any of the foregoing
circumstances shall become effective, the Borrower shall pay all unpaid fees
accrued for account of the replaced Issuing Bank pursuant to Section 2.10(b).
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit. (k) Cash Collateralization. If the Borrower shall
be required or shall elect, as the case may be, to provide cover for LC Exposure
pursuant to Section 2.04(d), Section 2.09(b), Section 2.17(c)(ii) or the last
paragraph of Article VII, the Borrower shall immediately Cash Collateralize such
LC Exposure. Such Cash Collateral shall be held by the Administrative Agent in
the first instance as collateral for LC Exposure under this Agreement and
thereafter for the payment of the “Secured Obligations” as defined in the
Guarantee and Security Agreement, and for these purposes the Borrower hereby
grants a security interest to the Administrative Agent for 51



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen057.jpg]
the benefit of the Issuing Bank and the Lenders in the Letter of Credit
Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein. SECTION 2.05 Funding of
Borrowings. (a) Funding by Lenders. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that Borrowings made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(f) shall be remitted by the Administrative Agent to
the Issuing Bank. (b) Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and, in reliance upon such
assumption, the Administrative Agent may (in its sole discretion and without any
obligation to do so) make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in the corresponding Currency with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate and
(ii) in the case of the Borrower, the interest rate applicable to Eurocurrency
Loans having an Interest Period of one month’s duration. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent. SECTION
2.06 Interest Elections. (a) Elections by the Borrower for Borrowings. Subject
to Section 2.03(d), the Loans constituting each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, subject to Section 2.06(e), the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurocurrency Borrowing, may elect the Interest Period therefor, all as provided
in this Section; provided, however that (i) a Borrowing of a Class may only be
continued or converted into a Borrowing of the same Class, (ii) a Borrowing
denominated in one Currency may not be continued as, or converted into, a
Borrowing in a different Currency, (iii) no Eurocurrency Borrowing denominated
in a Foreign Currency may be continued if, after giving effect thereto, the
aggregate Multicurrency Credit Exposures would exceed the aggregate
Multicurrency Commitments and (iv) a Eurocurrency Borrowing 52



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen058.jpg]
denominated in a Foreign Currency may not be converted into a Borrowing of a
different Type. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing. (b) Notice of Elections. To make an
election pursuant to this Section, the Borrower shall notify the Administrative
Agent of such election by delivery of a signed Interest Election Request in a
form approved by the Administrative Agent or by telephone (followed promptly,
but no later than the close of business on the date of such request, by a signed
Interest Election Request in a form approved by the Administrative Agent) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable. (c) Content of Interest Election Requests. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02: (i) the Borrowing (including the
Class) to which such Interest Election Request applies and, if different options
are being elected with respect to different portions thereof, the portions
thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) of this paragraph
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Interest Election Request, which shall be a
Business Day; (iii) in the case of a Borrowing denominated in Dollars, whether
the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
and (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided, that there shall be no more than ten (10) separate
Borrowings outstanding at any one time. (d) Notice by the Administrative Agent
to the Lenders. Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing. (e) Failure to Elect;
Events of Default. If the Borrower fails to deliver a timely and complete
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period therefor, then, unless such Borrowing is repaid as
provided herein, (i) if such Borrowing is denominated in Dollars, at the end of
such Interest Period such Borrowing shall be converted to a Eurocurrency
Borrowing of the same Class having an Interest Period of one month’s duration
and (ii) if such Borrowing is denominated in a Foreign Currency, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative 53



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen059.jpg]
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as such Event of Default is continuing no outstanding Eurocurrency
Borrowing may have an Interest Period of more than one month’s duration. SECTION
2.07 Termination, Reduction or Increase of the Commitments. (a) Scheduled
Termination. Unless previously terminated in accordance with the terms of this
Agreement, on the Revolver Termination Date the Commitments shall automatically
be reduced to an amount equal to the aggregate principal amount of the Loans and
LC Exposure of all Lenders outstanding on the Revolver Termination Date and
thereafter to an amount equal to the aggregate principal amount of the Loans and
LC Exposure outstanding after giving effect to each payment of principal and
each expiration or termination of a Letter of Credit hereunder; provided that,
for clarity, except as expressly provided for herein (including, without
limitation, Section 2.04(e)), no Lender shall have any obligation to make new
Loans or to issue, amend or renew an existing Letter of Credit on or after the
Revolver Termination Date, and Loans outstanding on the Revolver Termination
Date shall be due and payable on the Maturity Date in accordance with Section
2.08. (b) Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments ratably among each
Class; provided that (i) each reduction of the Commitments pursuant to this
Section 2.07(b) shall be in a minimum amount of at least $1,000,000 (or an
amount less than $1,000,000 if the Commitments are being reduced to zero) and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans of any Class in accordance with
Section 2.09, the total Credit Exposures of such Class would exceed the total
Commitments of such Class. (c) Notice of Voluntary Termination or Reduction. The
Borrower shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three (3)
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments of a Class delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other events, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. (d)
Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of a Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class. (e) Increase of the Commitments. (i) Requests for
Increase by Borrower. The Borrower shall have the right, at any time after the
Effective Date but prior to the Revolver Termination Date, to propose that the
Commitments of a Class hereunder be increased (each such proposed increase 54



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen060.jpg]
being a “Commitment Increase”) by notice to the Administrative Agent specifying
each existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which date shall be a Business Day at least three Business Days (or such
lesser period as the Administrative Agent may reasonably agree) after delivery
of such notice and at least thirty (30) days prior to the Revolver Termination
Date; provided that, subject to the foregoing, each Commitment Increase shall
become effective only upon satisfaction of the following conditions: (A) the
minimum amount of the Commitment of any Assuming Lender, and the minimum amount
of the increase of the Commitment of any Increasing Lender, as part of such
Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000 in
excess thereof (or, in each case, in such other amounts as agreed by the
Administrative Agent); (B) immediately after giving effect to such Commitment
Increase, the total Commitments of all of the Lenders hereunder shall not exceed
$1,200,000,000; (C) each Assuming Lender and the Commitment Increase shall be
consented to by the Administrative Agent and the Issuing Bank (which consent
shall not be unreasonably withheld or delayed); (D) no Default or Event of
Default shall have occurred and be continuing on such Commitment Increase Date
or shall result from the proposed Commitment Increase; and (E) the
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects (other than any
representation or warranty already qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) on and as of the
Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date). For the avoidance of doubt, no Lender
shall be obligated to agree to an increased Commitment requested by the Borrower
pursuant to this Section 2.07(e). (ii) Effectiveness of Commitment Increase by
Borrower. On the Commitment Increase Date for any Commitment Increase, each
Assuming Lender, if any, providing a Commitment as part of such Commitment
Increase shall become a Lender hereunder as of such Commitment Increase Date
with a Commitment in the amount set forth in the agreement referred to in
Section 2.07(e)(ii)(y) and the Commitment of each Increasing Lender, if any,
increasing its Commitment as part of such Commitment Increase shall be increased
as of such Commitment Increase Date to the amount set forth in the agreement
referred to in Section 2.07(e)(ii)(y); provided that: 55



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen061.jpg]
(x) the Administrative Agent shall have received on or prior to 12:00 p.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied; and (y) each Assuming Lender and/or Increasing Lender
providing or increasing a Commitment, respectively, as part of such Commitment
Increase shall have delivered to the Administrative Agent, on or prior to 12:00
p.m., New York City time on such Commitment Increase Date, an agreement, duly
executed by each such Assuming Lender and/or Increasing Lender, as applicable,
and the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and acknowledged by the Administrative Agent, pursuant to
which each such Assuming Lender and/or Increasing Lender shall, effective as of
such Commitment Increase Date, provide or increase its Commitment of the
applicable Class, respectively. Promptly following satisfaction of such
conditions, the Administrative Agent shall notify the Lenders (including any
Assuming Lenders) thereof and of the occurrence of the Commitment Increase Date
by facsimile transmission or electronic messaging system. (iii) Recordation into
Register. Upon its receipt of an agreement referred to in clause (ii)(y) above
executed by each Assuming Lender and/or each Increasing Lender providing or
increasing a Commitment, respectively, as part of such Commitment Increase,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement referred to in clause (ii)(y) has
been completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower. (iv)
Adjustments of Borrowings upon Effectiveness of Increase. On each Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Loans of the
affected Class (if any) in full, (B) simultaneously borrow new Loans of such
Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.14 as a result of any such prepayment.
Notwithstanding the foregoing, unless otherwise consented in writing by the
Borrower, no Commitment Increase Date shall occur on any day other than the last
day of an Interest Period. Concurrently therewith, the Lenders with
Multicurrency Commitments shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit so that such interests are held
ratably in accordance with their Multicurrency Commitments as so increased. The
Administrative Agent shall amend Schedule 1.01(b) to reflect the aggregate 56



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen062.jpg]
amount of each Lender’s Commitments (including Increasing Lenders and Assuming
Lenders). Each reference to Schedule 1.01(b) in this Agreement shall be to
Schedule 1.01(b) as amended pursuant to this Section. (v) Terms of Loans issued
on the Commitment Increase Date. For the avoidance of doubt, the terms and
provisions of any new Loans issued by any Assuming Lender or Increasing Lender,
and the Commitment Increase of any Assuming Lender or Increasing Lender, shall
be identical to terms and provisions of the Loans issued by, and the Commitments
of, the Lenders immediately prior to the applicable Commitment Increase Date.
SECTION 2.08 Repayment of Loans; Evidence of Debt. (a) Repayment. Subject to,
and in accordance with, the terms of this Agreement, the Borrower hereby
unconditionally promises to pay to the Administrative Agent for account of the
Lenders the outstanding principal amount of each Class of Loans and all other
amounts due and owing hereunder and under the other Loan Documents on the
Maturity Date. (b) Manner of Payment. Prior to any repayment or prepayment of
any Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings
to be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy or e-mail) of such selection not later than the time set forth in
Section 2.09(e) prior to the scheduled date of such repayment. Subject to
Section 2.09 and to the proviso to Section 2.16(c), if the repayment or
prepayment is denominated in Dollars and the Class to be repaid or prepaid is
specified (or if no Class is specified and there is only one Class of Loans with
Borrowings in Dollars outstanding), such repayment or prepayment shall be
applied ratably between or among, as applicable, the Loans of such Class (based
on the outstanding principal amount of such Loans), in each case first to repay
or prepay any outstanding ABR Borrowings of such Loans and second to repay or
prepay the remaining Borrowings denominated in Dollars of such Loans in the
order of the remaining duration of their respective Interest Period (the
Borrowing with the shortest remaining Interest period to be repaid or prepaid
first). Subject to Section 2.09 and to the proviso to Section 2.16(c), if the
repayment or prepayment is denominated in Dollars and the Class to be repaid or
prepaid is not specified, such repayment or prepayment shall be applied (i)
ratably between or among, as applicable, the Dollar denominated Loans of the
Multicurrency Lenders (based on the then outstanding principal amounts of such
Dollar denominated Loans), in each case (x) first to repay or prepay any
outstanding ABR Borrowings of the Multicurrency Lenders, and (y) then second to
repay or prepay the remaining Borrowings denominated in Dollars of the
Multicurrency Lenders in the order in the order of the remaining duration of
their respective Interest Periods (the Borrowings with the shortest remaining
Interest Periods to be repaid first), and (ii) once the outstanding principal
amount of all Dollar denominated Loans of the Multicurrency Lenders is paid in
full, ratably between or among, as applicable, the Loans of the Dollar Lenders
(based on the then outstanding principal amount of such Loans), in each case (x)
first to repay or prepay any outstanding ABR Borrowings of the Dollar Lenders
and (y) then second to repay or prepay the remaining Borrowings of the Dollar
Lenders in order of the remaining duration of their respective Interest Periods
(the Borrowings with the shortest remaining Interest Period to be repaid first).
Subject to Section 2.09 and to the proviso Section 2.16(c), if the repayment or
prepayment is denominated in 57



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen063.jpg]
a particular Agreed Foreign Currency, such repayment or prepayment shall be
applied ratably between or among, as applicable, any remaining Borrowings
denominated in such Agreed Foreign Currency (based on the then outstanding
principal amount of such Loans), in each case in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first). Each payment specified as a
payment on account of the Pro-Rata Borrowings shall be applied ratably between
the Dollar Loans and the Multicurrency Loans (based on the then outstanding
principal amount of such Loans), in each case in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first). Each payment of a Borrowing of a
Class shall be applied ratably to the Loans of such Class included in such
Borrowing. (c) Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder. (d) Maintenance of Records by the
Administrative Agent. The Administrative Agent shall maintain records in which
it shall record (i) the amount of each Loan made hereunder, the Type thereof and
each Interest Period therefor, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for account of the Lenders with respect to each Loan and each Lender’s
share thereof. (e) Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. (f) Promissory Notes. Any
Lender may request that Loans made by it be evidenced by a promissory note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its permitted registered assigns) and in a form attached hereto as
Exhibit C. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its permitted registered assigns). SECTION 2.09 Prepayment of Loans. (a)
Optional Prepayments. The Borrower shall have the right at any time and from
time to time (but subject to Section 2.09(e)) to prepay any Borrowing in whole
or in part, without premium or fee (but subject to Section 2.14), subject to the
requirements of this Section. 58



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen064.jpg]
Each prepayment in part under this Section 2.09(a) shall be in a minimum amount
of $5,000,000 or a larger multiple of $1,000,000 (or such lesser amount as is
then outstanding). (b) Mandatory Prepayments due to Changes in Exchange Rates.
(i) Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan or LC Exposure that
is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount in the Foreign Currency of such Loan or LC Exposure,
determined as of such Quarterly Date or, in the case of a Currency Valuation
Notice received by the Administrative Agent prior to 11:00 a.m., New York City
time, on a Business Day, on such Business Day or, in the case of a Currency
Valuation Notice otherwise received, on the first Business Day after such
Currency Valuation Notice is received. Upon making such determination, the
Administrative Agent shall promptly notify the Multicurrency Lenders and the
applicable Borrower thereof. (ii) Prepayment. If, on the date of such
determination, the aggregate Multicurrency Credit Exposure minus the Cash
Collateralized LC Exposure exceeds 105% of the aggregate amount of the
Multicurrency Commitments then in effect, the Borrower shall prepay the
Multicurrency Loans (and/or Cash Collateralize LC Exposure as contemplated by
Section 2.04(k)) within 15 Business Days following such date of determination in
such aggregate amounts as shall be necessary so that after giving effect thereto
the aggregate Multicurrency Credit Exposure does not exceed the Multicurrency
Commitments. For purposes hereof, “Currency Valuation Notice” means a notice
given by the Required Multicurrency Lenders to the Administrative Agent stating
that such notice is a “Currency Valuation Notice” and requesting that the
Administrative Agent determine the aggregate Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period. Any prepayment made pursuant to this paragraph shall be applied
first, to the Multicurrency Loans outstanding and second, as cover for LC
Exposure. (c) Mandatory Prepayments due to Borrowing Base Deficiency. In the
event that (i) the amount of the total Dollar Credit Exposure exceeds the total
Dollar Commitments and/or (ii) the amount of the total Multicurrency Credit
Exposure exceeds the total Multicurrency Commitments (other than as a result of
a change in exchange rates pursuant to Section 2.09(b)), the Borrower shall
prepay Loans (and/or Cash Collateralize Letters of Credit as contemplated by
Section 2.04(k)) in such amounts as shall be necessary so that (x) in the case
of clause (i), the amount of total Dollar Credit Exposure does not exceed the
total Dollar Commitments and (y) in the case of clause (ii), the amount of total
Multicurrency Credit Exposure does not exceed the total Multicurrency
Commitments. In the event that at any time any Borrowing Base Deficiency shall
exist, promptly (but in no event later than 5 Business Days), the Borrower shall
either prepay (x) 59



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen065.jpg]
the Loans (and/or Cash Collateralize Letters of Credit as contemplated by
Section 2.04(k)) so that the Borrowing Base Deficiency is promptly cured or (y)
the Loans and the Other Covered Indebtedness in such amounts as shall be
necessary so that such Borrowing Base Deficiency is promptly cured; provided,
that as among the Loans (and Letters of Credit) on the one hand and the Other
Covered Indebtedness on the other hand, such prepayment shall be at least
ratable (based on the outstanding principal amount of such Indebtedness) as to
payments of Loans (and Letters of Credit) in relation to Other Covered
Indebtedness); provided, that if within such 5 Business Day period, the Borrower
shall present to the Administrative Agent a reasonably feasible plan, which plan
is reasonably satisfactory to the Administrative Agent, that will enable any
such Borrowing Base Deficiency to be cured within 30 Business Days of the
occurrence of such Borrowing Base Deficiency (which 30-Business Day period shall
include the 5 Business Days permitted for delivery of such plan), then such
prepayment or reduction shall be effected in accordance with such plan (subject,
for the avoidance of doubt, to the limitations as to the allocation of such
prepayments set forth above in this Section 2.09(b)). Notwithstanding the
foregoing, the Borrower shall pay interest in accordance with Section 2.11(c)
for so long as the Covered Debt Amount exceeds the Borrowing Base during such
30-Business Day period. For clarity, in the event that the Borrowing Base
Deficiency is not cured prior to the end of such 5-Business Day period (or, if
applicable, such 30-Business Day period), it shall constitute an Event of
Default under clause (a) of Article VII. (d) Mandatory Prepayments due to
Certain Events Following Availability Period. Subject to Section 2.09(e): (i)
Asset Sales. In the event that any Obligor shall receive any Net Asset Sale
Proceeds at any time after the Availability Period, the Borrower shall, no later
than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans in an amount equal to such Net Asset Sale Proceeds
(and the Commitments shall be permanently reduced by such amount); provided,
that with respect to Asset Sales of assets that are not Portfolio Investments,
the Borrower shall not be required to prepay the Loans unless and until (and to
the extent that) the aggregate Net Asset Sale Proceeds relating to all such
Asset Sales are greater than $2,000,000. (ii) Returns of Capital. In the event
that any Obligor shall receive any Net Return of Capital at any time after the
Availability Period, the Borrower shall, no later than the third Business Day
following the receipt of such Net Return of Capital, prepay the Loans in an
amount equal to 100% of such Net Return of Capital (and the Commitments shall be
permanently reduced by such amount). (iii) Equity Issuances. In the event that
the Borrower shall receive any Cash proceeds from the issuance of Equity
Interests of the Borrower at any time after the Availability Period, the
Borrower shall, no later than the third Business Day following the receipt of
such Cash proceeds, prepay the Loans in an amount equal to 75% of such Cash
proceeds, net of underwriting discounts and commissions or other similar
payments and other reasonable costs, fees, premiums and expenses directly
associated therewith, including, without limitation, reasonable legal fees and
expenses, (and the Commitments shall be permanently reduced by such amount). 60



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen066.jpg]
(iv) Indebtedness. In the event that any Obligor shall receive any Cash proceeds
from the issuance of Indebtedness (excluding Hedging Agreements permitted by
Section 6.01 and other Indebtedness permitted by Section 6.01(a), (e), (f), (g)
and (j)) at any time after the Availability Period, such Obligor shall, no later
than the third Business Day following the receipt of such Cash proceeds, prepay
the Loans in an amount equal to 100% of such Cash proceeds, net of underwriting
discounts and commissions or other similar payments and other reasonable costs,
fees, commissions, premiums and expenses directly associated therewith,
including, without limitation, reasonable legal fees and expenses (and the
Commitments shall be permanently reduced by such amount). (e) Mandatory
Prepayment of Eurocurrency Loans. If the Loans to be prepaid pursuant to Section
2.09(d)(ii) are Eurocurrency Loans, the Borrower may defer such prepayment (and
permanent Commitment reduction) until the last day of the Interest Period
applicable to such Loans, so long as the Borrower deposits an amount equal to an
amount required to be prepaid, no later than the third Business Day following
the receipt of such amount, into a segregated collateral account in the name and
under the dominion and control (within the meaning of Section 9-104 of the
Uniform Commercial Code) of the Administrative Agent pending application of such
amount to the prepayment of the Loans (and permanent reduction of the
Commitments) on the last day of such Interest Period. (f) Payments Following
Availability Period or During an Event of Default. Notwithstanding any provision
to the contrary in Section 2.08 or this Section 2.09, following the end of the
Availability Period: (i) No optional prepayment of the Loans made of any Class
shall be permitted unless at such time, the Borrower also prepays its Loans of
the other Class or, in the case of a prepayment of Dollar Loans and to the
extent no Multicurrency Loans are outstanding, provides Cash Collateral as
contemplated by Section 2.04(k) for the outstanding Letters of Credit, which
prepayment (and Cash Collateral) shall be made on a pro-rata basis (based on the
outstanding principal amounts of such Indebtedness) between each outstanding
Class of Credit Exposure; (ii) any prepayment of Loans in Dollars required to be
made in connection with any of the events specified in Section 2.09(d) shall be
applied ratably between the Dollar Lenders and the Multicurrency Lenders based
on the then outstanding principal amounts of Loans denominated in Dollars;
provided, that, so long as no Event of Default has occurred and is continuing,
each prepayment in an Agreed Foreign Currency (including as a result of the
Borrower’s receipt of proceeds from a prepayment event in such Agreed Foreign
Currency (it being the understanding that any receipt of proceeds in an Agreed
Foreign Currency shall first be used to make a payment on account of the Loans
denominated in such Agreed Foreign Currency)) shall be applied ratably among
just the Multicurrency Lenders to prepay the Loans denominated in such Agreed
Foreign Currency and, if after such payment, if applicable, or otherwise, the
balance of the Loans denominated in such Agreed Foreign Currency remaining is
zero, then, if there are any remaining proceeds, the Borrower shall prepay (in
Dollars) the remaining Loans on a pro rata basis (based on the aggregate
outstanding Dollar Equivalent principal amount of such Loans) between each
outstanding Class of Loans; and 61



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen067.jpg]
(iii) Notwithstanding any other provision to the contrary in this Agreement, if
an Event of Default has occurred and is continuing, then any payment or
repayment of the Loans shall be made and applied ratably (based on the aggregate
Dollar Equivalents of the outstanding principal amounts of such Loans) between
Dollar Loans, Multicurrency Loans and Letters of Credit. (g) Notices, Etc. The
Borrower shall notify the Administrative Agent in writing or by telephone
(followed promptly by written confirmation) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing under Section 2.09(a), not
later than 12:00 p.m., New York City time (or, in the case of a prepayment of a
Eurocurrency denominated in a Foreign Currency under Section 2.09(a), 12:00 a.m.
London time), three (3) Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing under Section 2.09(a), or in the case
of any prepayment under Section 2.09(b), (c), or (d), not later than 12:00 p.m.,
New York City time, on the Business Day of prepayment, or (iii) in each case of
the notice periods described in clauses (i) and (ii), such lesser period as the
Administrative Agent may reasonably agree with respect to notices given in
connection with any of the events specified in Section 2.09(d)(ii). Each such
notice shall be irrevocable and shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided, that, (1) if a notice of prepayment is given in connection
with a conditional notice of termination or reduction of the Commitments as
contemplated by Section 2.07(c), then such notice of prepayment may be revoked
if such notice of termination or reduction is revoked in accordance with Section
2.07(c) and (2) any such notices given in connection with any of the events
specified in Section 2.09(c) may be conditioned upon (x) the consummation of the
Asset Sale or the issuance of Equity Interests or Indebtedness (as applicable)
or (y) the receipt of net cash proceeds from Asset Sales or Net Returns of
Capital. Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. In the event the Borrower is required to make any concurrent
prepayments under both paragraph (c) and also another paragraph of this Section
2.09, any such prepayments shall be applied toward a prepayment pursuant to
paragraph (c) before any prepayment pursuant to any other paragraph of this
Section 2.09. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in Section
2.08(b). (h) RIC Tax Distributions. Notwithstanding anything herein to the
contrary, Net Asset Sale Proceeds and Net Return of Capital required to be
applied to the prepayment of the Loans pursuant to Section 2.09(d) shall exclude
the amounts estimated in good faith by the Borrower to be necessary for the
Borrower to make distributions on account of such Net Asset Sale Proceeds and
Net Returns of Capital sufficient in amount to achieve the objectives set forth
in (i), (ii) and (iii) of Section 6.05(b)(1) hereof solely to the extent that
the Tax Amount in or with respect to any taxable year (or any calendar year, as
relevant) is increased as a result of the receipt of such Net Asset Sale
Proceeds or Net Return of Capital, as the case may be. SECTION 2.10 Fees. 62



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen068.jpg]
(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue (i) for the
period beginning on the Effective Date to and including the earlier of the date
such Lender’s Commitment terminates and the date that is six months after the
Effective Date, at a rate equal to 0.375% per annum on the daily unused portion
of the Commitment of such Lender as of the close of business on such day and
(ii) for the period beginning the day after the date that is six months after
the Effective Date to and including the earlier of the date such Lender’s
Commitment terminates and the Revolver Termination Date, at a rate equal to (x)
0.50% per annum on the daily unused amount of the Dollar Commitments and
Multicurrency Commitments, as applicable, of such Lender as of the close of
business on such day if the daily unused amount of the Dollar Commitments and
the Multicurrency Commitments is greater than thirty three and one-third percent
(33 and 1/3%) of such Lender’s Dollar Commitment and Multicurrency Commitment,
as applicable and (y) 0.375% per annum on the daily unused amount of the Dollar
Commitments and Multicurrency Commitments, as applicable of such Lender as of
the close of business on such day if the daily unused amount of the Dollar
Commitment and Multicurrency Commitment is equal to or less than thirty three
and one-third percent (33 and 1/3%). Accrued commitment fees shall be payable in
arrears (x) within one Business Day after each Quarterly Date and (y) on the
earlier of the date the Commitments of the respective Class terminate and the
Revolver Termination Date, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, the Commitments of any Class of a Lender shall be deemed to be used to the
extent of the outstanding Loans of such Class and LC Exposure of such Class of
all Lenders. (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Multicurrency Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Multicurrency Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of one-half of one
percent (0.50%) per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including each Quarterly Date shall be payable on the third
Business Day following such Quarterly Date, commencing on the first such date to
occur after the Effective Date; provided that all such fees with respect to the
Letters of Credit shall be payable on earlier of the Revolver Termination Date
and the date on which all Multicurrency Commitments are otherwise terminated in
accordance with the terms hereof (such earlier date, the “termination date”) and
the Borrower shall pay any such fees that have accrued and that are unpaid on
the termination date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the termination date, the Borrower
shall prepay on the termination date the 63



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen069.jpg]
full amount of the participation and fronting fees that will accrue on such
Letters of Credit subsequent to the termination date through but not including
the date such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Multicurrency Lenders agree not later than the date two Business
Days after the date on which the last such Letter of Credit shall expire or be
terminated to rebate to the Borrower the excess, if any, of the aggregate
participation and fronting fees that ultimate accrue through the date of such
expiration or termination). Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). (c) Administrative Agent Fees. The
Borrower agrees to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent. (d) Payment of Fees. All fees payable
hereunder shall be paid on the dates due, in Dollars and immediately available
funds, to the Administrative Agent (or to the Issuing Bank, in the case of fees
payable to it) for distribution, in the case of facility fees and participation
fees, to the Lenders entitled thereto. Fees paid shall not be refundable under
any circumstances absent manifest error. SECTION 2.11 Interest. (a) ABR Loans.
The Loans constituting each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin. (b)
Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate for
the related Interest Period for such Borrowing plus the Applicable Margin. (c)
Default Interest. Notwithstanding the foregoing, (x) automatically, if any Event
of Default described in clause (a), (b), (d) (only with respect to Section
6.07), (h) or (i) of Article VII has occurred and is continuing, or if the
Covered Debt Amount exceeds the Borrowing Base during the 5-Business Day period
(or, if applicable, the 30-Business Day period) referred to in Section 2.09(c),
and (y) upon the demand of the Administrative Agent or the Required Lenders when
any other Event of Default has occurred and is continuing, the interest rates
applicable to the Loans shall accrue, and any fee or other amount due and
payable by the Borrower hereunder shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided above, (ii) in
the case of any other amount, 2.00% plus (x) if such other amount is denominated
in Dollars, the rate applicable to ABR Loans as provided in paragraph (a) of
this Section or (y) if such other amount is denominated in a Foreign Currency,
the rate applicable to the applicable Eurocurrency Loans as provided in
paragraph (b) of this Section. (d) Payment of Interest. Accrued interest on each
Loan shall be payable in arrears on each Interest Payment Date for such Loan in
the Currency in which such Loan is denominated and upon the Maturity Date;
provided that (i) interest accrued pursuant to paragraph 64



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen070.jpg]
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Borrowing prior to the end of
the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion. (e) Computation. All interest
hereunder shall be computed on the basis of a year of 360 days, except that (A)
Eurocurrency Borrowings in Canadian Dollars or AUD shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day) and (B) Eurocurrency Borrowings in Pounds Sterling and ABR Borrowings,
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurocurrency Rate shall be determined by the Administrative Agent and
such determination shall be conclusive absent manifest error. SECTION 2.12
Eurocurrency Borrowing Provisions. (a) If, at any time that the Administrative
Agent shall seek to determine the relevant Screen Rate on the Quotation Day for
any Interest Period for a Eurocurrency Borrowing, the applicable Screen Rate
shall not be available for such Interest Period for the applicable Currency with
respect to such Eurocurrency Borrowing for any reason and the Administrative
Agent shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), (i) if
the Administrative Agent is seeking to determine the relevant Screen Rate in the
context of a Borrowing Request or an Interest Election Request electing the
applicable Interest Period (A) if such Borrowing is in Dollars then either, at
the Borrower’s election, (u) the applicable Borrowing Request or Interest
Election Request shall be deemed ineffective or (v) such Borrowing shall be made
as or converted to an ABR Borrowing at the Alternate Base Rate, (B) if such
Borrowing is in Canadian Dollars then either, at the Borrower’s election, (w)
such Borrowing Request or Interest Election Request shall be deemed ineffective
or (x) such Borrowing shall be made as or converted to a Eurocurrency Borrowing
for which the Eurocurrency Rate shall be equal to the Canadian Prime Rate and
(C) if such Borrowing is in any Agreed Foreign Currency (other than Canadian
Dollars) then either, at the Borrower’s election, (y) the applicable Borrowing
Request or Interest Election Request shall be deemed ineffective or (z) such
Borrowing shall be made as or converted to a Eurocurrency Borrowing for which
the Eurocurrency Rate shall be equal to the weighted average of the cost to each
Lender to fund its pro rata share of such Borrowing (from whatever source and
using whatever methodologies as such Lender may select in its reasonable
discretion) (with respect to a Lender, the “COF Rate”, and with respect to the
weighted average of the COF Rate applicable to each Lender for any Borrowing,
the “Average COF Rate”) and (ii) if the Administrative Agent is seeking to
determine the relevant Screen Rate in the context of a Eurocurrency Borrowing
for which the Interest Period is continuing then (A) if such Borrowing is in
Dollars such Borrowing shall continue as an ABR Borrowing at the Alternate Base
Rate, (B) if such Borrowing is in Canadian Dollars then such Borrowing shall
continue as a Eurocurrency Borrowing for which the 65



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen071.jpg]
Eurocurrency Rate shall be equal to the Canadian Prime Rate and (C) if such
Borrowing is in any Agreed Foreign Currency (other than Canadian Dollars), then
such Borrowing shall continue as a Eurocurrency Borrowing for which the
Eurocurrency Rate shall be the Average COF Rate. (b) Alternate Rate of Interest.
If prior to the commencement of the Interest Period for any Eurocurrency
Borrowing: (i) the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted Eurocurrency Rate for a Loan in the
applicable Currency for the applicable Interest Period; or (ii) the
Administrative Agent is advised by the Required Lenders that the Adjusted
Eurocurrency Rate for a Loan in the applicable Currency for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their respective Loans included in such Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the Borrower and the affected Lenders by telephone, telecopy or e-mail as
promptly as practicable thereafter setting forth in reasonable detail the basis
for such determination and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request electing the applicable Interest Period
for a Borrowing in the applicable Currency shall be ineffective, (ii) in the
case of any Borrowing Request requesting a Borrowing in the applicable Currency
for the applicable Interest Period, (A) if such Borrowing is in Dollars then
either, at the Borrower’s election, (u) the applicable Borrowing Request shall
be deemed ineffective or (v) such Borrowing shall be made as an ABR Borrowing at
the Alternate Base Rate, (B) if such Borrowing is in Canadian Dollars then
either, at the Borrower’s election, (w) such Borrowing Request shall be deemed
ineffective or (x) such Borrowing shall be made as a Eurocurrency Borrowing for
which the Eurocurrency Rate shall be equal to the Canadian Prime Rate and (C) if
such Borrowing is in any Agreed Foreign Currency (other than Canadian Dollars),
then either, at the Borrower’s election, (y) the applicable Borrowing Request
shall be deemed ineffective or (z) such Borrowing shall be made as or converted
to a Eurocurrency Borrowing for which the Eurocurrency Rate shall be equal to
the Average COF Rate and (iii) in the case of a Eurocurrency Borrowing for which
the Interest Period is continuing then (A) if such Borrowing is in Dollars such
Borrowing shall continue as an ABR Borrowing at the Alternate Base Rate, (B) if
such Borrowing is in Canadian Dollars then such Borrowing shall continue as a
Eurocurrency Borrowing for which the Eurocurrency Rate shall be equal to the
Canadian Prime Rate and (C) if such Borrowing is in any Agreed Foreign Currency
(other than Canadian Dollars), then such Borrowing shall continue as a
Eurocurrency Borrowing for which the Eurocurrency Rate shall be the Average COF
Rate.; provided that, if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted; provided, further that, in connection with any ABR Borrowing made
pursuant to the terms of this Section 2.12(b), the determination of the
Alternate Base Rate shall disregard clause (d) of the definition thereof. (c) If
at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstance set forth in clause
(b)(i) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in 66



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen072.jpg]
clause (a)(i) have arisen but the supervisor for the administrator of the Screen
Rate for any applicable Currency or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which such Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to agree upon an alternate rate of interest to the applicable Screen
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time and, if an alternate rate is agreed, shall enter into an amendment to his
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be implemented in accordance with this clause (c) (but, in the
circumstances described in clause (ii) of the first sentence of this Section
2.12(c), only to the extent the Screen Rate for the applicable Currency and such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable Currency shall be ineffective and (y) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
(d) Illegality. Without duplication of any other rights that any Lender has
hereunder, if any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful for any Lender to
make, maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate (whether in Dollars or an Agreed Foreign Currency) or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any Agreed
Foreign Currency in the applicable interbank market, then, on notice thereof by
such Lender to the Borrower and the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Loans in the affected Currency or
currencies or, in the case of Eurocurrency Loans in Dollars, to convert ABR
Loans to Eurocurrency Loans, shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or continuing ABR Loans the interest rate
on which is determined by the Administrative Agent by reference to the Adjusted
Eurocurrency Rate component of the Alternate Base Rate, the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurocurrency Rate component of the Alternate Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) all applicable Eurocurrency Borrowings denominated in Dollars of such Lender
shall automatically convert to ABR Borrowings and all Eurocurrency Borrowings
denominated in the affected Agreed Foreign Currency of such Lender shall
automatically convert to Dollars based on the Dollar Equivalent at such time and
shall be an ABR Borrowing (the interest rate on which ABR Borrowings of such
Lender shall, if necessary to avoid such illegality, be 67



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen073.jpg]
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings (in which event
Borrower shall not be required to pay any yield maintenance, breakage or similar
fees) and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Adjusted Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such conversion, the
Borrower shall also pay accrued interest on the amount so converted. SECTION
2.13 Increased Costs. (a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurocurrency Rate) or the Issuing
Bank; (ii) subject any Lender to any Taxes (other than Covered Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the Issuing Bank or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender or any Letter
of Credit or participation therein; and the result of any of the foregoing shall
be to increase the cost to such Lenders of making or maintaining any
Eurocurrency Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then, upon the request of such Lender or
Issuing Bank, the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, in Dollars, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered; provided that no Lender will claim from the
Borrower the payment of any of the amounts referred to in this paragraph (a) if
not generally claiming similar compensation from its other similar customers in
similar circumstances. (b) Capital and Liquidity Requirements. If any Lender or
the Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or 68



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen074.jpg]
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy or liquidity position), by an amount deemed to be material by such
Lender or the Issuing Bank, then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, in Dollars, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.
(c) Certificates from Lenders. A certificate of a Lender or the Issuing Bank
setting forth (in reasonable detail the basis for and calculation of) the amount
or amounts, in Dollars, necessary to compensate such Lender or the Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be promptly delivered to the Borrower and shall be
conclusive absent manifest error (it being understood that no Lender shall be
required to disclose (i) any confidential or price sensitive information or (ii)
any information to the extent prohibited by applicable law). The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof. (d) Delay in
Requests. Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that no Obligor shall be required to compensate a Lender or the Issuing Bank
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the Issuing Bank notifies the Borrower in writing of any such Change
in Law giving rise to such increased costs or reductions (except that, if the
Change in Law giving rise to such increased costs is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). SECTION 2.14 Break Funding Payments. In the event
of (a) the payment of any principal of any Eurocurrency Loan other than on the
last day of an Interest Period therefor (including as a result of the occurrence
of any Commitment Increase Date or an Event of Default), (b) the conversion of
any Eurocurrency Loan other than on the last day of an Interest Period therefor,
(c) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto (including in
connection with any Commitment Increase Date and regardless of whether such
notice is permitted to be revocable under Section 2.09(g) and is revoked in
accordance herewith), or (d) the assignment as a result of a request by the
Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than on the
last day of an Interest Period therefor, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event (excluding loss of anticipated profits). In the case of a Eurocurrency
Loan, the loss to any Lender attributable to any such event (excluding, in any
event, loss of anticipated profits) shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of: 69



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen075.jpg]
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan referred to in clauses (a), (b), (c) or (d) of
this Section 2.14 denominated in the Currency of such Loan for the period from
the date of such payment, conversion, failure or assignment to the last day of
the then current Interest Period for such Eurocurrency Loan (or, in the case of
a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted Eurocurrency
Rate for such Currency for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an Affiliate of such Lender) for
deposits denominated in such Currency from other banks in the Eurocurrency
market or, in the case of any Non-LIBOR Quoted Currency, in the relevant market
for such Non- LIBOR Quoted Currency, in each case at the commencement of such
period. Payments under this Section shall be made upon written request of a
Lender delivered not later than thirty (30) Business Days following the payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.15 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes,
unless otherwise required by applicable law; provided that if any applicable law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Taxes from such payments, then (i)
the Withholding Agent shall make such deductions or withholdings, (ii) the
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is a Covered Tax, the sum payable shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 2.15)
the Administrative Agent, Lender or the Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings of Covered Tax been made. (b) Payment of Other Taxes
by the Borrower. In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law. (c)
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent, each Lender and the Issuing Bank for and, within ten (10) Business Days
after written demand therefor, pay the full amount of any Covered Taxes
(including Covered Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.15) payable or paid 70



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen076.jpg]
by the Administrative Agent, such Lender or the Issuing Bank, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Covered Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, by the Issuing Bank or by the Administrative Agent (on its
own behalf or on behalf of a Lender or the Issuing Bank), shall be conclusive
absent manifest error. (d) Indemnification by the Lenders. To the extent
required by any applicable law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax.
Without limiting the provisions of Section 2.15(a) or (c), each Lender shall,
and does hereby, agree severally to indemnify the Administrative Agent, and
shall make payable in respect thereof within 10 days after demand therefor, (i)
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) (collectively, “Tax Damages”) incurred by or asserted
against the Administrative Agent by the Internal Revenue Service or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective) and (ii) Tax Damages attributable to such
Lender’s failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph. The agreements
in this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations. (e) Evidence of Payments. As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.15, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. If the Borrower is required by applicable law or
this Agreement to pay any U.S. federal withholding Taxes (and the Administrative
Agent is not so required) and the Borrower fails to pay any such U.S. federal
withholding Taxes that are Excluded Taxes when due to the appropriate
Governmental Authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence on account of such
Excluded Taxes, the Borrower shall indemnify the Administrative Agent and each
Lender for any incremental Taxes that may become payable by the Administrative
Agent or such Lender as a result of such failure, but only to the extent that
such incremental Taxes exceed the amount of Excluded Taxes that would have been
borne by the Administrative Agent or a Lender absent such failure. 71



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen077.jpg]
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments under this Agreement or
any other Loan Documents shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(f)(ii)(A) or (B) or Section 2.15(g) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) each Foreign Lender shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but, in any
event, only if such Foreign Lender is legally entitled to do so) whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party duly
completed executed originals of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN- E, as applicable, or any successor form
establishing an exemption from, or reduction of, U.S. federal withholding Tax
(x) with respect to payments of interest under any Loan Document, pursuant to
the “interest” article of such tax treaty and (y) with respect to any other
applicable payments 72



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen078.jpg]
under any Loan Document, pursuant to the “business profits” or “other income”
article of such tax treaty, (2) duly completed executed originals of Internal
Revenue Service Form W-8ECI or any successor form certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States, (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate, signed under penalties of perjury, to the
effect that such Foreign Lender is not (I) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (III) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable (or any
successor form), certifying that the Foreign Lender is not a U.S. Person, or (4)
any other form as prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made, including, to the extent a Foreign Lender is not the
beneficial owner, duly completed executed originals of Internal Revenue Service
Form W-8IMY accompanied by Internal Revenue Service Form W-8ECI, Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, a certificate substantially similar to the certificate described in
Section 2.15(f)(ii)(B)(3)(x) above, Internal Revenue Service Form W-9 and/or
other certification documents from each beneficial owner, as applicable. (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
73



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen079.jpg]
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made. (g) If a payment made to a
Lender under this Agreement would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent and the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower, at the time or times prescribed by law and at such time
or times reasonably requested by the Administrative Agent or the Borrower, as
may be necessary for the Administrative Agent and the Borrower to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from any such payment. Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Lender agrees that if any form or certification it previously
delivered under this Agreement expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so. (h) Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the Issuing Bank determines, in its sole discretion exercised in good faith,
that it has received a refund of any Covered Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Covered Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, any Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund ), provided that
the Borrower, upon the request of the Administrative Agent, any Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, any Lender or the
Issuing Bank in the event the Administrative Agent, any Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent, any Lender or the Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (h) the payment of which would
place the Administrative Agent, such Lender or the Issuing Bank in a less
favorable net position after-Taxes than the Administrative Agent, such Lender or
the Issuing Bank would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (h) shall not be construed to require the
Administrative Agent, any Lender or the Issuing Bank to 74



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen080.jpg]
make available its Tax returns or its books or records (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person. (i) Survival. Each party’s obligations under this Section 2.15 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or replacement of, any Lender or any Issuing Bank, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document to which the Borrower or any of its
Subsidiaries is a party. (j) Defined Terms. For purposes of this Section 2.15,
the term “applicable law” includes FATCA. SECTION 2.16 Payments Generally; Pro
Rata Treatment: Sharing of Set-offs. (a) Payments by the Borrower. The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees, reimbursement of LC Disbursements, or under Section
2.13, 2.14 or 2.15, or otherwise) or under any other Loan Document (except to
the extent otherwise expressly provided therein) prior to 2:00 p.m., New York
City time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments to be made directly to the
Issuing Bank as expressly provided herein and pursuant to Sections 2.13, 2.14,
2.15 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All amounts owing under this
Agreement (including commitment fees, payments required under Sections 2.13 and
2.14 (except to the extent otherwise provided therein relating to any Loan
denominated in Dollars, but not including principal of, and interest on, any
Loan denominated in any Foreign Currency or payments relating to any such Loan
required under Section 2.14 or any reimbursement or cash collateralization of
any LC Exposure denominated in any Foreign Currency, which are payable in such
Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars. Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan or LC
Disbursement when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Loan or such LC
Disbursement shall, if such Loan or such LC Disbursement is not denominated in
Dollars, automatically be redenominated in Dollars on the due date thereof (or,
if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such principal
shall be payable on demand; and if the Borrower shall fail to pay any interest
on any Loan or LC Disbursement that is not denominated in Dollars, such interest
shall automatically be redenominated in Dollars on the due date therefor (or, if
such 75



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen081.jpg]
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand. (b) Application of Insufficient Payments. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees of a Class then due hereunder, such funds shall be applied (i) first, to
pay interest and fees of such Class then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements of such Class then due to such parties. (c) Pro Rata Treatment.
Except to the extent otherwise provided herein: (i) each Borrowing of a Class
shall be made from the Lenders of such Class, and each termination or reduction
of the amount of the Commitments of a Class under Section 2.07, 2.09 or
otherwise shall be applied to the respective Commitments of the Lenders of such
Class, pro rata according to the amounts of their respective Commitments of such
Class; (ii) each Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment of commitment fees under Section
2.10 shall be made for the account of the Lenders pro rata according to the
average daily unutilized amounts of their respective Commitments; (iv) each
payment or prepayment of principal of Loans of a Class by the Borrower shall be
made for account of the Lenders or such Class pro rata in accordance with the
respective unpaid principal amounts of the Loans of such Class held by them; and
(v) each payment of interest on Loans of a Class by the Borrower shall be made
for account of the Lenders of such Class pro rata in accordance with the amounts
of interest on such Loans of such Class then due and payable to the respective
Lenders; provided, however, that, notwithstanding anything to the contrary
contained herein, in the event that the Borrower wishes to make a Multicurrency
Borrowing in an Agreed Foreign Currency and the Multicurrency Commitments are
fully utilized, the Borrower may make a Borrowing under the Dollar Commitments
(if otherwise permitted hereunder) and may use the proceeds of such Borrowing to
prepay the Multicurrency Loans (without making a ratable prepayment to the
Dollar Loans) solely to the extent that the Borrower substantially concurrently
therewith utilizes any Multicurrency Commitments made available as a result of
such prepayment to make a Multicurrency Borrowing in an Agreed Foreign Currency.
(d) Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans, or participations
in LC Disbursements of a Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements, and accrued interest thereon of such Class then due than the
proportion received by any other Lender of such Class, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Loans and participations in LC Disbursements of other Lenders of such
Class to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders of such Class ratably in accordance 76



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen082.jpg]
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements of such Class; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. (e)
Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders and the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate. (f)
Certain Deductions by the Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.04(e), 2.05 or
2.16(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid. SECTION 2.17 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) commitment fees pursuant to Section 2.10(a) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender to the extent,
and during the period in which, such Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such commitment fee that otherwise
would have accrued and been required to have been paid to such Defaulting Lender
to the extent and during the period in which such Lender is a Defaulting
Lender); 77



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen083.jpg]
(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, two-thirds of the Lenders,
two-thirds of the Lenders of a Class, the Required Lenders or the Required
Lenders of a Class have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment or waiver pursuant
to Section 9.02, except for any amendment or waiver described in Section
9.02(b)(i), (ii), (iii) or (iv)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders (as applicable) shall require the consent of such
Defaulting Lender. (c) if any LC Exposure exists at the time a Multicurrency
Lender becomes a Defaulting Lender then: (i) all or any part of such LC Exposure
shall be reallocated among the non- Defaulting Multicurrency Lenders in
accordance with their respective Applicable Multicurrency Percentages but only
to the extent (x) the sum of all non-Defaulting Lenders’ Multicurrency Credit
Exposures plus such Defaulting Lender’s LC Exposure does not exceed the total of
all non-Defaulting Lenders’ Multicurrency Commitments, (y) no non- Defaulting
Lender’s Multicurrency Credit Exposure will exceed such Lender’s Multicurrency
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time (and unless the Borrower has notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time); (ii) if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
within three Business Days following notice by the Administrative Agent, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding; (iii) if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized; (iv) if the
LC Exposure of the non-Defaulting Lenders is reallocated pursuant to clause (i)
above, then the fees payable to the Lenders pursuant to Section 2.10(a) and
Section 2.10(b) shall be adjusted in accordance with such non-Defaulting
Multicurrency Lenders’ Applicable Multicurrency Percentages in effect after
giving effect to such reallocation; (v) if any Defaulting Lender’s LC Exposure
is neither cash collateralized nor reallocated pursuant to this Section 2.17(c),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such 78



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen084.jpg]
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.10(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and (vi) subject to Section 9.16, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation. (d) so long as any Multicurrency Lender is a Defaulting Lender,
the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Multicurrency Commitments of the non- Defaulting Multicurrency Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.17(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.17(c)(i) (and Defaulting Lenders shall not
participate therein). In the event that the Administrative Agent and the
Borrower agree in writing that a Defaulting Lender that is a Dollar Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then, on the date of such agreement, such Lender shall purchase at par
such of the Loans made to each Borrower of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold such Loans in accordance with their applicable Dollar Percentage in
effect immediately after giving effect to such agreement. In the event that the
Administrative Agent, the Borrower and the Issuing Bank each agrees in writing
that a Defaulting Lender that is a Multicurrency Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then, on the date
of such agreement, such Lender shall no longer be deemed a Defaulting Lender,
the Borrower shall no longer be required to cash collateralize any portion of
such Lender’s LC Exposure cash collateralized pursuant to Section 2.17(c)(ii)
above, the LC Exposure of the Multicurrency Lenders shall be readjusted to
reflect the inclusion of such Lender’s Multicurrency Commitment and such Lender
shall purchase at par the portion of the Loans of the other Multicurrency
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable
Multicurrency Percentage in effect immediately after giving effect to such
agreement. SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. If any Lender exercises its rights
under Section 2.12(b) or requests compensation under Section 2.13, or if the
Borrower is required to pay any Covered Taxes or additional amount to any Lender
or any Governmental Authority for account of any Lender pursuant to Section
2.15, then such Lender shall use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if in the sole
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as the
case may be, in the future, or eliminate the circumstance giving rise to such
Lender 79



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen085.jpg]
exercising its rights under Section 2.12(b) and (ii) would not subject such
Lender to any cost or expense not required to be reimbursed by the Borrower and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender exercises its rights under Section 2.12(b) or requests
compensation under Section 2.13, or if the Borrower is required to pay any
Covered Taxes or additional amount to any Lender or any Governmental Authority
for account of any Lender pursuant to Section 2.15 and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 2.18(a), or if any Lender becomes a Defaulting Lender,
or if any Lender becomes a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent and the Issuing Bank, which consent shall not be unreasonably withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. (c) Defaulting Lenders. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.04(e), 2.05 or 9.03(c), then the Administrative Agent may, in its discretion
and notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent or the Issuing Bank for the
account of such Lender for the benefit of the Administrative Agent or the
Issuing Bank to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion. SECTION 2.19 Maximum Rate. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan, the rate
of interest payable in respect of such Loan hereunder, together with all related
Charges, shall be limited to the Maximum Rate. To the extent lawful, the
interest and Charges that would have been payable in respect of a Loan made to
the Borrower, but were not payable as a result of the operation 80



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen086.jpg]
of this Section, shall be cumulated and the interest and Charges payable to such
Lender by the Borrower in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. ARTICLE III. REPRESENTATIONS
AND WARRANTIES The Borrower represents and warrants to the Lenders that: SECTION
3.01 Organization; Powers. Each of the Borrower and its Subsidiaries, as
applicable, is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required of the Borrower or such
Subsidiary, as applicable. There is no existing default under any charter,
by-laws or other organizational documents of Borrower or its Subsidiaries or any
event which, with the giving of notice or passage of time or both, would
constitute a default by any party thereunder. SECTION 3.02 Authorization;
Enforceability. The Transactions are within the Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required, by all
necessary stockholder action and the Board of Directors of the Borrower and its
Subsidiaries have approved the transactions contemplated in this Agreement. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). SECTION 3.03 Governmental Approvals; No Conflicts. The
Transactions (a) do not require any consent or approval of registration or
filing with, or any other action by, any Governmental Authority, except for (i)
such as have been or will be obtained or made and are in full force and effect
and (ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority (including the
Investment Company Act and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
81



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen087.jpg]
SECTION 3.04 Financial Condition; No Material Adverse Effect. (a) Financial
Statements. The financial statements delivered to the Administrative Agent and
the Lenders by the Borrower pursuant to Section 4.01(c) and 5.01(a) and (b)
present fairly, in all material respects, the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis as of
the end of and for the applicable period in accordance with GAAP applied on a
consistent basis, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes. None of the Borrower or
any of its Subsidiaries has any material contingent liabilities, material
liabilities for taxes, material unusual forward or material long-term
commitments or material unrealized or anticipated losses from any unfavorable
commitments not reflected in such financial statements. (b) No Material Adverse
Effect. Since September 30, 2018, there has not been any event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect. SECTION 3.05 Litigation. There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. SECTION 3.06 Compliance with Laws and Agreements.
Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries is subject to any
contract or other arrangement, the performance of which by the Borrower could
reasonably be expected to result in a Material Adverse Effect. SECTION 3.07
Taxes. Each of the Borrower and its Subsidiaries has timely filed or has caused
to be timely filed all material U.S. federal, state and local Tax returns that
are required to be filed by it and all other material Tax returns that are
required to be filed by it and has paid all material Taxes for which it is
directly or indirectly liable and any assessments made against it or any of its
property and all other material Taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority, except such Taxes, fees or
other charges the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges are adequate in accordance with GAAP. Neither the Borrower
nor any of its Subsidiaries has given or been requested to give a waiver of the
statute of limitations relating to the payment 82



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen088.jpg]
of any federal, state, local and foreign Taxes or other impositions, and no Tax
lien (other than Liens permitted pursuant to clause (a) of the definition of
Permitted Liens) has been filed with respect to the Borrower or any of its
Subsidiaries. There is no proposed Tax assessment against the Borrower or any of
its Subsidiaries that has been received by the Borrower or any of its
Subsidiaries in writing. SECTION 3.08 ERISA.No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. SECTION 3.09 Disclosure. (a)
All written information (other than financial projections, pro forma financial
information, other forward-looking information and information of a general
economic or general industry nature) which has been made available to the
Administrative Agent or any Lender by the Borrower or any of its representatives
on behalf of the Borrower in connection with the transactions contemplated by
this Agreement or delivered under any Loan Document, taken as a whole, is and
will be (after giving effect to all written updates provided by the Borrower to
the Administrative Agent for delivery to the Lenders from time to time)
complete, true and correct in all material respects and does not and will not
(after giving effect to all written updates provided by the Borrower to the
Administrative Agent for delivery to the Lenders from time to time) contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein at the time made and taken as
a whole not misleading in light of the circumstances under which such statements
were made; provided that, solely with respect to information furnished by the
Borrower which was provided to the Borrower from a third party, such information
need only be true and correct in all material respects to the knowledge of the
Borrower; and (b) All financial projections, pro forma financial information and
other forward-looking information which has been delivered to the Administrative
Agent or any Lender by the Borrower or any of its representatives on behalf of
the Borrower in connection with the transactions contemplated by this Agreement
or delivered under any Loan Document, are based upon estimates and assumptions
believed by the Borrower in good faith to be reasonable at the time made, it
being recognized that (i) such projections, financial information and other
forward- looking information as they relate to future events are subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Borrower and that no assurance can be given that such projections will be
realized) and therefore are not to be viewed as fact and (ii) actual results
during the period or periods covered by such projections, financial information
and other forward-looking information may materially differ from the projected
results set forth therein. SECTION 3.10 Investment Company Act; Margin
Regulations. (a) Status as Business Development Company. The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a
RIC. 83



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen089.jpg]
(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries, including, without limitation, entering into
this Agreement and the other Loan Documents to which each is a party, the
borrowing of the Loans hereunder, the application of the proceeds and repayment
thereof by the Borrower and the consummation of the Transactions contemplated by
the Loan Documents, do not result in a violation or breach of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, except where such breaches or violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. (c) Investment Policies. The Borrower is in
compliance in all material respects with the Investment Policies and its
Valuation Policies, in each case as amended by Permitted Policy Amendments. (d)
Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock in violation of law,
rule or regulation. The Borrower does not own or intend to carry or purchase any
Margin Stock or to extend “purpose credit” within the meaning of Regulation U.
SECTION 3.11 Material Agreements and Liens. (a) Material Agreements. Schedule
3.11(a) is a complete and correct list of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangements
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries outstanding on the Effective Date, and the
aggregate principal or face amount outstanding or that is, or may become,
outstanding under each such arrangement is correctly described in Schedule
3.11(a). (b) Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Effective Date covering
any property of the Borrower or any of its Subsidiaries, and the aggregate
principal amount of such Indebtedness secured (or that may be secured) by each
such Lien and the property covered by each such Lien as of the Effective Date is
correctly described in Schedule 3.11(b). SECTION 3.12 Subsidiaries and
Investments. (a) Subsidiaries. Set forth in Schedule 3.12(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the Effective Date
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the percentage of ownership of such Subsidiary represented by such
ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Effective Date, (x) the Borrower owns, free and clear of Liens (other than
Eligible Liens and Liens permitted pursuant to Section 6.02(b) or (e)), and has
the unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 3.12(a), and 84



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen090.jpg]
(y) all of the issued and outstanding capital stock of each such Subsidiary
organized as a corporation is validly issued, fully paid and nonassessable (to
the extent such concepts are applicable). (b) Investments. Set forth in Schedule
3.12(b) is a complete and correct list of all Investments (other than
Investments of the types referred to in clauses (b), (c), (d), (e), (f) (solely
with respect to Portfolio Investments), (g) and (i) of Section 6.04) held by the
Borrower or any of its Subsidiaries in any Person on the Effective Date and, for
each such Investment, (i) the identity of the Person or Persons holding such
Investment and (ii) the nature of such Investment. Except as disclosed in
Schedule 3.12(b), as of the Effective Date each of the Borrower and its
Subsidiaries owns, free and clear of all Liens (other than Liens permitted
pursuant to Section 6.02), all such Investments. SECTION 3.13 Properties. (a)
Title Generally. Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. (b) Intellectual Property. Each of the
Borrower and its Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. SECTION 3.14 Solvency. On the Effective
Date, and upon the incurrence of any extension of credit hereunder, on any date
on which this representation and warranty is made, (a) the Borrower will be
Solvent on an unconsolidated basis, and (b) each Obligor will be Solvent on a
consolidated basis with the other Obligors. SECTION 3.15 No Default. No Default
or Event of Default has occurred and is continuing under this Agreement. SECTION
3.16 Use of Proceeds. The proceeds of the Loans shall be used for the general
corporate purposes of the Borrower and its Subsidiaries (other than Financing
Subsidiaries except as expressly permitted under Section 6.03(e) or 6.03(i)) in
the ordinary course of its business, including making distributions not
prohibited by this Agreement, making payments on Indebtedness of the Obligors to
the extent permitted under this Agreement and the acquisition and funding
(either directly or indirectly as expressly permitted hereunder) of leveraged
loans, mezzanine loans, high yield securities, convertible securities, preferred
stock, common stock and other Investments, but excluding, for clarity, Margin
Stock in violation of applicable law, rule or regulation. SECTION 3.17 Security
Documents. The Guarantee and Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable first-priority Liens on, and security interests in, the Collateral
and, (i) when 85



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen091.jpg]
all appropriate filings or recordings are made in the appropriate offices as may
be required for perfection by filing under applicable law and, as applicable,
and (ii) upon the taking of possession or control by the Collateral Agent of the
Collateral with respect to which a security interest may be perfected by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Guarantee and Security Agreement), the Liens created by the
Guarantee and Security Agreement shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors in the
Collateral (other than such Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
SECTION 3.18 Financing Subsidiaries. Any Structured Subsidiary complies with
each of the conditions set forth in clause (a) or (b) in the definition of
“Structured Subsidiary”, as applicable. (a) Any SBIC Subsidiary complies with
each of the conditions set forth in the definition of “SBIC Subsidiary.” (b) As
of the Effective Date, other than Barings BDC Finance I, LLC, and Barings BDC
Senior Funding I, LLC, the Borrower has no Financing Subsidiaries. SECTION 3.19
Affiliate Agreements. As of the Effective Date, the Borrower has heretofore
delivered to each of the Lenders true and complete copies of each of the
Affiliate Agreements (including any schedules and exhibits thereto, and any
amendments, supplements or waivers executed and delivered thereunder). As of the
Effective Date, (a) each of the Affiliate Agreements is in full force and effect
and (b) other than the Affiliate Agreements, there is no contract, agreement or
understanding, in writing, between the Borrower or any of its Subsidiaries, on
the one hand, and any Affiliate of the Borrower, on the other hand. SECTION 3.20
Compliance with Sanctions. Neither the Borrower nor any of its Subsidiaries, nor
any executive officer or director thereof, nor, to the knowledge of the
Borrower, any Affiliate of the Borrower or any of their respective employees or
agents, (i) is subject to, or subject of, any sanctions or trade embargoes (or
similar measures) (collectively, “Sanctions”) imposed, administered or enforced
from time to time by the United States of America (including the United States
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) and the
U.S. Department of State), the European Union, Her Majesty’s Treasury, the
United Nations Security Council, or any other relevant sanctions authority, (ii)
is located, organized or resident in a Sanctioned Country or (iii) is in
violation of Sanctions. Furthermore, no part of the proceeds of a Loan will be
used, directly or indirectly, or made available by the Borrower to any Person to
cause any Person to violate Sanctions or to finance or facilitate any activities
or business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions.
SECTION 3.21 Anti-Money Laundering and Sanctions Program. The Borrower has
implemented an anti-money laundering program to the extent required by the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism, as amended (the “USA PATRIOT Act”) and by any
other applicable anti-money 86



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen092.jpg]
laundering laws, and the rules and regulations thereunder and maintains in
effect and enforces policies and procedures designed to ensure compliance by the
Borrower and its Subsidiaries (and, when acting on behalf of the Borrower and
its Subsidiaries, their respective directors, officers, employees and agents)
with applicable Sanctions. Furthermore, no part of the proceeds of a Loan will
be used, directly or indirectly, by the Borrower or any Subsidiary or Affiliate
of the Borrower, or by any of their respective directors, officers, agents or
employees acting on behalf of the Borrower or any Subsidiary of the Borrower, to
finance or facilitate a transaction in violation of the anti-money laundering
laws. SECTION 3.22 Anti-Corruption Laws. The Borrower, its Subsidiaries, its
Affiliates, its directors and officers and, to the Borrower’s knowledge, the
employees and agents acting on behalf of the Borrower and its Subsidiaries, are
in compliance with all applicable Sanctions and Anti-Corruption Laws and each of
the Borrower and any Subsidiary and Affiliate of the Borrower has instituted and
maintained policies and procedures reasonably designed to ensure, and which are
reasonably expected to continue to ensure, compliance therewith. Furthermore, no
part of the proceeds of a Loan will be used, directly or indirectly, by the
Borrower or any Subsidiary or Affiliate of the Borrower or by any of their
respective directors, officers, agents or employees acting on behalf of the
Borrower or any Subsidiary of the Borrower, to finance or facilitate a
transaction in violation of the Anti-Corruption Laws. SECTION 3.23 Beneficial
Ownership Certification. As of the Effective Date, the information included in
any Beneficial Ownership Certification provided on or prior to the Effective
Date to any Lender in connection with this Agreement is true and correct in all
respects. SECTION 3.24 EEA Financial Institutions. No Obligor is an EEA
Financial Institution. ARTICLE IV. CONDITIONS SECTION 4.01 Effective Date. The
effectiveness of this Agreement and of the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until completion of each of the following conditions precedent
(unless a condition shall have been waived in accordance with Section 9.02): (a)
Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:
(i) Executed Counterparts. From each party hereto either (x) a counterpart of
this Agreement signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy or e-mail
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement. 87



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen093.jpg]
(ii) Guarantee and Security Agreement; Custodian Agreement. The Guarantee and
Security Agreement, the Custodian Agreement with respect to the Borrower’s
Custodian Account and the Control Agreement, each duly executed and delivered by
each of the parties thereto, and all other documents or instruments required to
be delivered by the Guarantee and Security Agreement, the Custodian Agreement
and the Control Agreement in connection with the execution thereof. (iii)
Opinion of Counsel to the Borrower. A favorable written customary opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Dechert LLP, New York counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters as
the Administrative Agent may reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent). (iv) Corporate Documents. A certificate of the secretary
or assistant secretary of each Obligor, dated the Effective Date, certifying
that attached thereto are (v) true and complete copies of the organizational
documents of each Obligor certified as of a recent date by the appropriate
governmental official, (w) signature and incumbency certificates of the officers
of such Person executing the Loan Documents to which it is a party, (x) true and
complete resolutions of the Board of Directors of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date and, in the case of the Borrower, authorizing the
borrowings hereunder, and that such resolutions are in full force and effect
without modification or amendment, (y) a good standing certificate from the
applicable Governmental Authority of each Obligor’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Effective Date, and (z) such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Obligors, and
the authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. (v) Officer’s
Certificate. A certificate, dated the Effective Date and signed by a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
Sections 4.01(e) and (h) and Sections 4.02 (a), (b), (c) and (d). (vi) Control
Agreements. A control agreement with respect to each of the Deposit Accounts and
the Securities Accounts of the Borrower and its Subsidiaries required to be
delivered by the Guarantee and Security Agreement. (b) Liens. The Administrative
Agent shall have received results of a recent lien search in each relevant
jurisdiction with respect to the Obligors, confirming the priority of the Liens
in favor of the Collateral Agent created pursuant to the Security Documents and
revealing no liens on any of the assets of the Obligors except for Liens
permitted under Section 6.02 or Liens to be discharged on or prior to the
Effective Date pursuant to documentation reasonably satisfactory to the
Administrative Agent. All UCC financing statements, control agreements, stock
certificates and other documents or instruments required to be filed or executed
and delivered in 88



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen094.jpg]
order to create in favor of the Collateral Agent, for the benefit of the
Administrative Agent and the Lenders, a first-priority perfected (subject to
Eligible Liens) security interest in the Collateral (to the extent that such a
security interest may be perfected by filing, possession or control under the
Uniform Commercial Code) shall have been properly filed (or provided to the
Administrative Agent) or executed and delivered in each jurisdiction required.
(c) Financial Statements. The Administrative Agent and the Lenders shall have
received, prior to the execution of this Agreement, (i) the audited consolidated
balance sheets, audited consolidated statements of operations, audited
consolidated statements of changes in net assets, audited consolidated
statements of cash flows and related audited consolidated schedule of
investments of the Borrower and its consolidated Subsidiaries as of and for the
fiscal year ended December 31, 2017, December 31, 2016 and December 31, 2015 and
(ii) the unaudited consolidated balance sheets, unaudited consolidated
statements of operations, unaudited consolidated statements of changes in net
assets, unaudited consolidated statements of cash flows and related unaudited
consolidated schedule of investments of the Borrower and its consolidated
Subsidiaries as of and for the nine-month and three-month period ended September
30, 2018, in each case certified in writing by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes. The Administrative Agent and the
Lenders shall have received any other financial statements of the Borrower and
its Subsidiaries as they shall have reasonably requested. (d) Consents. The
Borrower shall have obtained and delivered to the Administrative Agent certified
copies of all consents, approvals, authorizations, registrations, or filings
(other than any filing required under the Exchange Act or the rules or
regulations promulgated thereunder, including any filing required on Form 8-K)
required to be made or obtained by the Borrower and all guarantors in connection
with the Transactions and any other evidence reasonably requested by, and
reasonably satisfactory to, the Administrative Agent as to compliance with all
material legal and regulatory requirements applicable to the Obligors, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired
and no investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing. (e) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments pending or, to the knowledge of the Borrower, threatened in writing
in any court or before any arbitrator or Governmental Authority (including any
SEC investigation) that relates to the Transactions or that could reasonably be
expected to have a Material Adverse Effect. (f) Solvency Certificate. On the
Effective Date, the Administrative Agent shall have received a solvency
certificate of a Financial Officer of the Borrower dated as of the Effective
Date and addressed to the Administrative Agent and the Lenders, and in form,
scope and substance reasonably satisfactory to Administrative Agent, with
appropriate attachments and demonstrating that both before and after giving
effect to the Transactions, (a) the Borrower will be Solvent on an 89



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen095.jpg]
unconsolidated basis and (b) each Obligor will be Solvent on a consolidated
basis with the other Obligors. (g) Due Diligence. All customary confirmatory due
diligence on the Borrower and its Subsidiaries shall have been completed by the
Administrative Agent and the Lenders and the results of such due diligence shall
be satisfactory to the Administrative Agent and the Lenders. No information
shall have become available which the Administrative Agent reasonably believes
has had, or could reasonably be expected to have, a Material Adverse Effect. (h)
Default. No Default or Event of Default shall have occurred and be continuing
under this Agreement, nor any default or event of default that permits (or which
upon notice, lapse of time or both, would permit) the acceleration of any
Material Indebtedness, immediately before and after giving effect to the
Transactions, any incurrence of Indebtedness hereunder and the use of the
proceeds hereof. (i) USA PATRIOT Act. The Administrative Agent and each Lender
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, as reasonably
requested by the Administrative Agent or such Lender. (j) Investment Policies;
Valuation Policy. The Administrative Agent shall have received the Investment
Policies and Valuation Policy as in effect on the Effective Date in form and
substance reasonably satisfactory to the Administrative Agent. (k) Borrowing
Base Certificate. The Administrative Agent shall have received a Borrowing Base
Certificate dated as of the Effective Date, showing a calculation of the
Borrowing Base as of the date immediately prior to the Effective Date, in form
and substance reasonably satisfactory to the Administrative Agent. (l) Insurance
Certificates. The Administrative Agent shall have received certificates from the
Borrower’s insurance broker or other evidence reasonably satisfactory to it that
the directors and officers liability insurance required to be maintained
pursuant to the Loan Documents is in full force and effect. (m) Beneficial
Ownership Regulation. The Administrative Agent shall have received, to the
extent the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Effective Date, a
Beneficial Ownership Certification. (n) Fees and Expenses. The Borrower shall
have paid in full to the Administrative Agent, the Joint Lead Arrangers and the
Lenders all fees and expenses (including reasonable legal fees to the extent
invoiced) related to this Agreement owing on or prior to the Effective Date,
including any upfront fee due to any Lender on or prior to the Effective Date.
(o) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may 90



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen096.jpg]
reasonably request or require in form and substance reasonably satisfactory to
the Administrative Agent. The contemporaneous exchange and release of executed
signature pages by each of the Persons contemplated to be a party hereto shall
render this Agreement effective and any such exchange and release of such
executed signature pages by all such persons shall constitute satisfaction or
waiver (as applicable) of any condition precedent to such effectiveness set
forth above. Each Lender on the Effective Date acknowledges receipt of, and
satisfaction with, each of the documents set forth above. SECTION 4.02
Conditions to Each Credit Event. The obligation of each Lender to make any Loan,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
including in each case any such extension of credit on the Effective Date, is
additionally subject to the satisfaction of the following conditions: (a) the
representations and warranties of the Obligors set forth in this Agreement and
in the other Loan Documents shall be true and correct in all material respects
(other than any representation or warranty already qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date; (b) at the time of and immediately after giving effect to such Loan or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be continuing
or would result from such extension of credit after giving effect thereto and to
the use of proceeds thereof on a pro forma basis; (c) no Borrowing Base
Deficiency shall exist at the time of and immediately after giving effect to
such extension of credit and either (i) the aggregate Covered Debt Amount (after
giving effect to such Loan) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such Loan)
shall not exceed the Borrowing Base after giving effect to such Loan as well as
any concurrent acquisitions of Portfolio Investments by the Borrower or payment
of outstanding Loans or Other Covered Indebtedness; (d) after giving effect to
such extension of credit, the Borrower shall be in pro forma compliance with
each of the covenants set forth in Section 6.07; and (e) the proposed date of
such extension of credit shall take place during the Availability Period. Each
Borrowing, and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence. 91



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen097.jpg]
ARTICLE V. AFFIRMATIVE COVENANTS Until the Termination Date, the Borrower
covenants and agrees with the Lenders that: SECTION 5.01 Financial Statements
and Other Information. The Borrower will furnish to the Administrative Agent for
distribution to each Lender (provided that, the Administrative Agent shall not
be required to distribute any document or report to any Lender to the extent
such distribution would cause the Administrative Agent to breach or violate any
agreement that it has with another Person (including any non-reliance or
non-disclosure letter with any Approved Third-Party Appraiser)): (a) within 90
days after the end of each fiscal year of the Borrower (commencing with the
fiscal year ending December 31, 2018), the audited consolidated balance sheet
and the related audited consolidated statements of operations, audited
consolidated statements of changes in net assets, audited consolidated
statements of cash flows and related audited consolidated schedule of
investments of the Borrower and its Subsidiaries on a consolidated basis as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year (to the extent full fiscal year information
is available), all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (which report
shall be unqualified as to going concern and scope of audit and shall not
contain any explanatory paragraph or paragraph of emphasis with respect to going
concern); provided that the requirements set forth in this clause (a) may be
fulfilled by providing to the Administrative Agent for distribution to each
Lender the report filed by the Borrower with the SEC on Form 10-K for the
applicable fiscal year; (b) within 45 days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower (commencing with
the fiscal quarter ending March 31, 2019), the consolidated balance sheet and
the related consolidated statements of operations, consolidated statements of
changes in net assets, consolidated statements of cash flows and related
consolidated schedule of investments of the Borrower and its Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the statement of assets and
liabilities, as of the end of) the corresponding period or periods of the
previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the report filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period; 92



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen098.jpg]
(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower (i) to
the extent the requirements in clauses (a) and (b) of this Section are not
fulfilled by the Borrower delivering the applicable report delivered to (or
filed with) the SEC, certifying that such statements are consistent with the
financial statements filed by the Borrower with the SEC, (ii) certifying as to
whether the Borrower has knowledge that a Default has occurred during the most
recent period covered by such financial statements and, if a Default has
occurred during such period (or has occurred and is continuing from a prior
period), specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) setting forth reasonably detailed calculations
(which reconcile to the financial statements) demonstrating compliance with
Sections 6.01(b), (h) and (k), 6.03(e), (g) and (i), 6.04(j), 6.05(b) and (d)
and 6.07, (iv) stating whether any change in GAAP as applied by (or in the
application of GAAP by) the Borrower has occurred since the Effective Date (but
only if the Borrower has not previously reported such change to the
Administrative Agent and if such change has had a material effect on the
financial statements) and, if any such change has occurred (and has not been
previously reported to the Administrative Agent), specifying the effect of such
change on the financial statements accompanying such certificate, and (v)
attaching a list of Subsidiaries as of the date of delivery of such certificate
or a confirmation that there is no change in such information since the date of
the last such list; (d) as soon as available and in any event not later than
thirty (30) calendar days after the end of each monthly accounting period
(ending on the last day of each calendar month) of the Borrower and its
Subsidiaries, commencing with the monthly accounting period ending February 28,
2019, a Borrowing Base Certificate as of the last day of such accounting period
(which Borrowing Base Certificate shall include: (i) an Excel schedule
containing information substantially similar to the information included on the
Excel schedule included in the Borrowing Base Certificate delivered to the
Administrative Agent on the Effective Date and (ii) a calculation of the
External Quoted Value in accordance with methodologies described in Sections
5.12(b)(ii)(A)(w), (x), (y) and (z)); (e) promptly but no later than two
Business Days after any Financial Officer of the Borrower shall at any time have
knowledge (based upon facts and circumstances known to him) that there is a
Borrowing Base Deficiency or knowledge that the Borrowing Base has declined by
more than 15% from the Borrowing Base stated in the Borrowing Base Certificate
last delivered by the Borrower to the Administrative Agent (other than in
connection with an asset sale or return of capital the proceeds of which are
used to prepay the Loans), a Borrowing Base Certificate as at the date such
Financial Officer has knowledge of such Borrowing Base Deficiency or decline
indicating the amount of the Borrowing Base Deficiency or decline as at the date
such Financial Officer obtained knowledge of such deficiency or decline; (f)
promptly upon receipt thereof copies of all significant and non-routine written
reports submitted to the management or Board of Directors of the Borrower by the
Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or board of directors of the
Borrower (other than the periodic reports that the Borrower’s independent
auditors provide, in the ordinary course, to the audit committee of the
Borrower’s Board of Directors); 93



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen099.jpg]
(g) [reserved]; (h) to the extent not previously delivered, within 45 days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower and within 90 days after the end of the fourth fiscal quarter of
each fiscal year of the Borrower, all final internal and external valuation
reports relating to the Eligible Portfolio Investments (including all valuation
reports delivered by an Approved Third-Party Appraiser in connection with the
quarterly appraisals of Unquoted Investments in accordance with Section
5.12(b)(ii)(B)), and any other information relating to the Eligible Portfolio
Investments as reasonably requested by the Administrative Agent or any other
Lender; (i) to the extent not otherwise provided by the Custodian, within thirty
(30) days after the end of each month, full, correct and complete updated copies
of custody reports (including, to the extent available, (i) activity reports
with respect to Cash and Cash Equivalents included in the calculation of the
Borrowing Base, (ii) an itemized list of each account and the amounts therein
with respect to Cash and Cash Equivalents included in the calculation of the
Borrowing Base and (iii) an itemized list of each Portfolio Investment held in
any Custodian Account owned by the Borrower or any of its Subsidiary reflecting
all assets being held in any Custodian Account owned by the Borrower or any of
its Subsidiaries or otherwise subject to the Custodian Agreement; (j) within 45
days after the end of each of the first three fiscal quarters of the Borrower
and 90 days after the end of each fiscal year of the Borrower, a certificate of
a Financial Officer of the Borrower certifying that attached thereto is a
complete and correct description of all Portfolio Investments as of the date
thereof, including, with respect to each such Portfolio Investment, the name of
the Borrower or Subsidiary holding such Portfolio Investment and the amounts
held by each; (k) to the extent such information is not otherwise available in
the financial statements delivered pursuant to clause (a) or (b) of this
Section, upon the reasonable request of the Administrative Agent, within five
(5) Business Days of the due date set forth in clause (a) or (b) of this Section
for any quarterly or annual financial statements, as the case may be, a schedule
prepared in accordance with GAAP setting forth in reasonable detail with respect
to each Portfolio Investment owned by the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries) where there has been a realized gain or loss
in the most recently completed fiscal quarter, (i) the cost basis of such
Portfolio Investment, (ii) the realized gain or loss associated with such
Portfolio Investment, (iii) the associated reversal of any previously unrealized
gains or losses associated with such Portfolio Investment, (iv) the proceeds
received with respect to such Portfolio Investment representing repayments of
principal during the most recently ended fiscal quarter, and (v) any other
amounts received with respect to such Portfolio Investment representing exit
fees or prepayment penalties during the most recently ended fiscal quarter; (l)
any change in the information provided in the Beneficial Ownership
Certification, if any, delivered to a Lender that would result in a change to
the list of beneficial owners identified in such certificate; 94



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen100.jpg]
(m) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti- money laundering rules and regulations, including the
PATRIOT Act and the Beneficial Ownership Regulation; and (n) promptly following
any request therefor, such other information regarding the operations, business
affairs and financial condition of the Borrower or any of its Subsidiaries, or
compliance with the terms of this Agreement and the other Loan Documents, as the
Administrative Agent or any Lender may reasonably request. SECTION 5.02 Notices
of Material Events. Promptly after the Borrower becoming aware of any of the
following, the Borrower will furnish to the Administrative Agent and each Lender
prompt written notice of the following: (a) the occurrence of any Default or
Event of Default (unless the Borrower first became aware of such Default from a
notice delivered by the Administrative Agent); provided that if such Default is
subsequently cured (i) within the time periods set forth herein and (ii) before
the Borrower became aware of such Default, the failure to provide notice of such
Default shall not itself result in an Event of Default hereunder; (b) the filing
or commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any of its
Affiliates that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect; (c) the occurrence of any ERISA Event that, alone
or together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; and (d) any other development
(excluding matters of a general economic, financial of political nature to the
extent that they could not reasonably be expected to have a disproportionate
effect on the Borrower) that results in, or could reasonably be expected to
result in, a Material Adverse Effect. Each notice delivered under this Section
shall be accompanied by a statement of a Financial Officer or other executive
officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto. SECTION 5.03 Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. SECTION 5.04 Payment of Obligations.
The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including material contractual obligations, that, if not 95



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen101.jpg]
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect. SECTION 5.05 Maintenance of Properties; Insurance. The Borrower
will, and will cause each of its Subsidiaries (other than Immaterial
Subsidiaries) to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by externally managed business development companies and (c) upon the
reasonable request of the Administrative Agent, promptly deliver to the
Administrative Agent any certificate or certificates from the Borrower’s
insurance broker or other documentary evidence, in each case, demonstrating the
effectiveness of, or any changes to, such insurance. SECTION 5.06 Books and
Records; Inspection and Audit Rights. (a) Books and Records; Inspection Rights.
The Borrower will, and will cause each of its Subsidiaries to, keep, or cause to
be kept, books of record and account in accordance with GAAP. The Borrower will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice to the Borrower and, in the case of representatives designated by the
Administrative Agent, at the sole expense of the Borrower, to (i) visit and
inspect its properties during normal business hours, to examine and make
extracts from its books and records, and (ii) discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested, in each case to the extent such
information can be provided or discussed without violation of law, rule or
regulation (it being understood that the Obligors will use their commercially
reasonable efforts to be able to provide such information not in violation of
law, rule or regulation); provided that the Borrower or such Subsidiary shall be
entitled to have its representatives and advisors present during any inspection
of its books and records; provided, further, that the Borrower shall not be
required to pay for more than two (2) such visits and inspections in any
calendar year unless an Event of Default has occurred and is continuing at the
time of any subsequent visits and inspections during such calendar year. (b)
Audit Rights. The Borrower will, and will cause each of its Subsidiaries (other
than Financing Subsidiaries) to, permit any representatives designated by
Administrative Agent (including any consultants, accountants and lawyers
retained by the Administrative Agent) to conduct evaluations of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
(including, for clarity, audits of any Agency Accounts, funds transfers and
custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented out-of-pocket fees
and expenses of representatives retained by the Administrative Agent to conduct
any such evaluation; provided that the Borrower shall not be required to pay
such fees and expenses for more than one such evaluation during any calendar
year unless an Event of Default has occurred and is continuing at 96



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen102.jpg]
the time of any subsequent evaluation during such calendar year. The Borrower
also agrees to modify or adjust the computation of the Borrowing Base and/or the
assets included in the Borrowing Base, to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
indicating that such computation or inclusion of assets is not consistent with
the terms of this Agreement, provided that if the Borrower demonstrates that
such evaluation is incorrect, the Borrower shall be permitted to re-adjust its
computation of the Borrowing Base. (c) Notwithstanding the foregoing, nothing
contained in this Section 5.06 shall impair or affect the rights of the
Administrative Agent under Section 5.12(b)(ii) in any respect. SECTION 5.07
Compliance with Laws and Agreements. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act (if applicable to such Person), and orders of any
Governmental Authority applicable to it (including orders issued by the SEC) or
its property and all indentures, agreements and other instruments, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Policies and procedures will be
maintained and enforced by or on behalf of the Borrower that are designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, in the reasonable judgment of the Borrower, by the Borrower and each
of its Subsidiaries and, when acting on behalf of the Borrower or any of its
Subsidiaries, their respective directors, officers, employees and agents with
any applicable Anti-Corruption Laws and applicable Sanctions. SECTION 5.08
Certain Obligations Respecting Subsidiaries; Further Assurances. (a) Subsidiary
Guarantors. (i) In the event that (1) the Borrower or any of its Subsidiaries
shall form or acquire any new Subsidiary (other than a Financing Subsidiary, a
CFC, an Immaterial Subsidiary or a Transparent Subsidiary), or any other Person
shall become a “Subsidiary” within the meaning of the definition thereof (other
than a Financing Subsidiary, a CFC, an Immaterial Subsidiary or a Transparent
Subsidiary); (2) any Structured Subsidiary shall no longer constitute a
“Structured Subsidiary” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this Section
5.08); (3) any SBIC Subsidiary shall no longer constitute an “SBIC Subsidiary”
pursuant to the definition thereof (in which case such Person shall be deemed to
be a “new” Subsidiary for purposes of this Section 5.08); (4) any CFC shall no
longer constitute a “CFC” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this Section
5.08); (5) any Transparent Subsidiary shall no longer constitute a “Transparent
Subsidiary” pursuant to the definition thereof (in which case such Person shall
be deemed to be a “new” Subsidiary for purposes of this Section 5.08); or (6)
any Immaterial Subsidiary shall no longer constitute an “Immaterial Subsidiary”
pursuant to the definition thereof (in which case such Person shall be deemed to
be a “new” Subsidiary for purposes of this Section 5.08), the Borrower will, in
each case, on or before thirty (30) days (or such longer period as may be agreed
to by the Administrative Agent in its sole discretion) following such Person
becoming a Subsidiary 97



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen103.jpg]
or such Financing Subsidiary, CFC, Transparent Subsidiary or Immaterial
Subsidiary, as the case may be, no longer qualifying as such, cause such new
Subsidiary or former Financing Subsidiary, former CFC, former Transparent
Subsidiary or former Immaterial Subsidiary, as the case may be, to become a
“Subsidiary Guarantor” (and, thereby, an “Obligor”) under the Guarantee and
Security Agreement pursuant to a Guarantee Assumption Agreement and to deliver
such proof of corporate or other action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by the
Borrower pursuant to Section 4.01 on the Effective Date and as the
Administrative Agent shall have reasonably requested. (ii) The Borrower
acknowledges that the Administrative Agent and the Lenders have agreed to
exclude each Structured Subsidiary, each SBIC Subsidiary, each CFC, each
Transparent Subsidiary and each Immaterial Subsidiary as an Obligor only for so
long as such Person qualifies as a “Structured Subsidiary”, “SBIC Subsidiary”,
“CFC”, “Transparent Subsidiary” or “Immaterial Subsidiary”, respectively,
pursuant to the definition thereof, and thereafter such Person shall no longer
constitute a “Structured Subsidiary”, “SBIC Subsidiary”, “CFC”, “Transparent
Subsidiary” or “Immaterial Subsidiary”, as applicable, for any purpose of this
Agreement or any other Loan Document. (b) Ownership of Subsidiaries. The
Borrower will, and will cause each of its Subsidiaries to, take such action from
time to time as shall be necessary to ensure that each of its Subsidiaries is a
direct or indirect wholly owned Subsidiary; provided that the foregoing shall
not prohibit any transaction permitted under Section 6.03 or 6.04, so long as
after giving effect to such permitted transaction each of the remaining
Subsidiaries is a direct or indirect wholly owned Subsidiary. (c) Further
Assurances. The Borrower will, and will cause each of the Subsidiary Guarantors
to, take such action from time to time as shall reasonably be requested by the
Administrative Agent to effectuate the purposes and objectives of this
Agreement. Without limiting the generality of the foregoing, the Borrower will,
and will cause each of the Subsidiary Guarantors, to: (i) take such action from
time to time (including filing appropriate Uniform Commercial Code financing
statements and executing and delivering such assignments, security agreements
and other instruments) as shall be reasonably requested by the Administrative
Agent to create, in favor of the Collateral Agent for the benefit of the Lenders
(and any affiliate thereof that is a party to any Hedging Agreement entered into
with the Borrower) and the holders of any Secured Longer-Term Indebtedness,
perfected first-priority security interests and Liens in the Collateral;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents; (ii) with respect to each
deposit account or securities account of the Obligors (other than (A) any such
account that is maintained by the Borrower in its capacity as “servicer” for a
Financing Subsidiary or any Agency Account, (B) any such accounts which hold
solely money or financial assets of a Financing Subsidiary, (C) any payroll
account so long as such payroll account is coded as such, (D) withholding tax
and fiduciary accounts or any trust account maintained solely on behalf of a
Portfolio Investment, (E) 98



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen104.jpg]
any checking account of the Obligors in which the aggregate value of deposits
therein, together with all other such accounts under this clause (E), does not
at any time exceed $1,000,000, provided that the Borrower will, and will cause
each of its Subsidiary Guarantors to, use commercially reasonable efforts to
obtain control agreements governing any such account in this clause (E), and (F)
any account in which the aggregate value of deposits therein, together with all
other such accounts under this clause (F), does not at any time exceed $75,000;
provided that in the case of each of the foregoing clauses (A) through (F), no
other Person (other than the depository institution at which such account is
maintained) shall have “control” (within the meaning of the Uniform Commercial
Code) over such account, cause each bank or securities intermediary (within the
meaning of the Uniform Commercial Code)) to enter into such arrangements with
the Collateral Agent as shall be appropriate in order that the Collateral Agent
has “control” (within the meaning of the Uniform Commercial Code) over each such
deposit account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or any other Person (including with any money
or financial assets of the Borrower in its capacity as “servicer” for a
Structured Subsidiary, or any money or financial assets of a Structured
Subsidiary, or any money or financial assets of the Borrower in its capacity as
an “agent” or “administrative agent” for any other Bank Loans subject to Section
5.08(c)(v) below); (iii) cause the Financing Subsidiaries to execute and deliver
to the Administrative Agent such certificates and agreements, in form and
substance reasonably satisfactory to the Administrative Agent, as it shall
determine are necessary to confirm that such Financing Subsidiary qualifies or
continues to qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as
applicable, pursuant to the definitions thereof; (iv) in the case of any
Portfolio Investment consisting of a Bank Loan that does not constitute all of
the credit extended to the underlying borrower under the relevant underlying
loan documents and a Financing Subsidiary holds any interest in the loans or
other extensions of credit under such loan documents, (x) cause such Financing
Subsidiary to be party to such underlying loan documents as a “lender” having a
direct interest (or a participation interest not acquired from such Borrower or
other Obligor) in such underlying loan documents and extensions of credit
thereunder; and (y) ensure that, subject to Section 5.08(c)(v) below, all
amounts owing to any Obligor by the underlying borrower or other obligated party
are remitted by the borrower or obligated party (or the applicable
administrative agents, collateral agents or equivalent Person) directly to the
Custodian Account and no other amounts owing by such underlying borrower or
obligated party are remitted to the Custodian Account; (v) in the event that any
Obligor is acting as an agent or administrative agent under any loan documents
with respect to any Bank Loan (or is acting in an analogous agency capacity
under any agreement related to any Portfolio Investment) and such Obligor 99



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen105.jpg]
does not hold all of the credit extended to the underlying borrower or issuer
under the relevant underlying loan documents or other agreements, ensure that
(1) all funds held by such Obligor in such capacity as agent or administrative
agent are segregated from all other funds of such Obligor and clearly identified
as being held in an agency capacity (an “Agency Account”); (2) all amounts owing
on account of such Bank Loan or Portfolio Investment by the underlying borrower
or other obligated party are remitted by such borrower or obligated party to
either (A) such Agency Account or (B) directly to an account in the name of the
underlying lender to whom such amounts are owed (for the avoidance of doubt, no
funds representing amounts owing to more than one underlying lender may be
remitted to any single account other than the Agency Account); and (3) within
two (2) Business Days after receipt of such funds, such Obligor acting in its
capacity as agent or administrative agent shall distribute any such funds
belonging to any Obligor to the Custodian Account (provided that if any
distribution referred to in this clause (v) is not permitted by applicable
bankruptcy law to be made within such two (2) Business Day period as a result of
the bankruptcy of the underlying borrower, such Obligor shall use commercially
reasonable efforts to obtain permission to make such distribution and shall make
such distribution as soon as legally permitted to do so); and (vi) in the case
of any Portfolio Investment held by any Financing Subsidiary, including any cash
collection related thereto, ensure that such Portfolio Investment shall not be
held in any Custodian Account, or any other account of any Obligor. SECTION 5.09
Use of Proceeds. The Borrower will use the proceeds of the Loans and the
issuances of Letters of Credit only for general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business, including
making distributions not prohibited by this Agreement and the acquisition and
funding (either directly or indirectly as permitted hereunder) of leveraged
loans, mezzanine loans, high-yield securities, convertible securities, preferred
stock, common stock and other Investments in each case to the extent otherwise
permitted hereunder; provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds. No
part of the proceeds of any Loan will be used in violation of applicable law,
rule or regulation or, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock. On
the Effective Date, the first day (if any) an Obligor acquires any Margin Stock
and at any other time requested by the Administrative Agent or any Lender, the
Borrower shall furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U. Margin Stock shall be
purchased by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower. No Obligor will (and each
Obligor will procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not) directly or indirectly use
the proceeds of the Loans or otherwise make available such proceeds (I) to any
Person for the purpose of financing the activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of any Sanctions or in any other manner that
would result in a violation of Sanctions by any Person or (II) in violation of
Anti-Corruption Laws or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official 100



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen106.jpg]
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Laws. For the avoidance of doubt,
Letters of Credit may be issued to support obligations of any Portfolio Company;
provided that the underlying obligations of such Portfolio Company to the
applicable Obligors in respect of such Letters of Credit shall not be included
in the Borrowing Base. SECTION 5.10 Status of RIC and BDC. The Borrower shall at
all times maintain its status as a “business development company” under the
Investment Company Act and as a RIC under the Code. SECTION 5.11 Investment
Policies; Valuation Policy. The Borrower shall at all times be in compliance in
all material respects with its Investment Policies and its Valuation Policy, in
each case as amended by Permitted Policy Amendments. SECTION 5.12 Portfolio
Valuation and Diversification Etc. (a) Industry Classification Groups. For
purposes of this Agreement, the Borrower shall assign each Eligible Portfolio
Investment to an Industry Classification Group as reasonably determined by the
Borrower. To the extent that the Borrower reasonably determines that any
Eligible Portfolio Investment is not correlated with the risks of other Eligible
Portfolio Investments in an Industry Classification Group, such Eligible
Portfolio Investment may be assigned by the Borrower to an Industry
Classification Group that is more closely correlated to such Eligible Portfolio
Investment. In the absence of adequate correlation, the Borrower shall be
permitted to, upon notice to the Administrative Agent for distribution to each
Lender, create up to three additional industry classification groups for
purposes of this Agreement; provided that no more than three different
additional industry classification groups may be created pursuant to this
paragraph (a). (b) Portfolio Valuation Etc. (i) Settlement-Date Basis. For
purposes of this Agreement and the other Loan Documents, all determinations of
whether a Portfolio Investment is an Eligible Portfolio Investment shall be
determined on a Settlement-Date Basis, provided that no such investment shall be
included as an Eligible Portfolio Investment to the extent it has not been paid
for in full. (ii) Determination of Values. The Borrower will conduct reviews of
the value to be assigned to each of its Eligible Portfolio Investments as
follows: (A) Quoted Investments External Review. With respect to Eligible
Portfolio Investments (including Cash Equivalents) traded in an active and
orderly market for which market quotations are readily available (“Quoted
Investments”), the Borrower shall, not less frequently than once each calendar
week, determine the market value of such Quoted Investments which shall, in each
case, be determined in accordance with one of the following methodologies as
selected by the Borrower (each such value, an “External Quoted Value”): 101



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen107.jpg]
(w) in the case of public and 144A securities, the average of the most recent
bid prices as determined by two Approved Dealers selected by the Borrower, (x)
in the case of Bank Loans, the average of the most recent bid prices as
determined by two Approved Dealers selected by the Borrower or an Approved
Pricing Service which makes reference to at least two Approved Dealers with
respect to such Bank Loans, (y) in the case of any Quoted Investment traded on
an exchange, the closing price for such Eligible Portfolio Investment most
recently posted on such exchange, (z) in the case of any other Quoted
Investment, the fair market value thereof as determined by an Approved Pricing
Service; and (B) Unquoted Investments External Review. With respect to all
Portfolio Investments (other than Portfolio Investments which are not included
in the Borrowing Base and the fair value of which does not exceed (x) $2,000,000
in the case of any such individual Portfolio Investment and (y) $20,000,000 in
the case of all such Portfolio Investments in the aggregate) owned by an Obligor
for which market quotations are not readily available (“Unquoted Investments”),
the Borrower shall value such Unquoted Investments in a manner consistent with
its Valuation Policy, and shall request an Approved Third-Party Appraiser to
assist the Directing Body of the Borrower in determining the fair market value
of such Unquoted Investments, as of the last day of each fiscal quarter (except
that an asset acquired in any quarter shall not be required to be valued by the
Approved Third- Party Appraiser until the end of the fiscal quarter immediately
succeeding the quarter in which such asset was acquired) (values determined in
accordance with this sub-clause (B) are referred to as “Borrower External
Unquoted Values”), such assistance each quarter to include providing the
Directing Body of the Borrower (with a copy to the Administrative Agent) with a
written independent valuation report. Each such valuation report shall also
include the information required to comply with paragraph (16) of Schedule
1.01(c). (C) Internal Review. The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments in accordance with its
Valuation Policy at least once each calendar quarter, and shall conduct internal
reviews with respect to the Eligible Portfolio Investments at least once each
calendar week for the purpose of reviewing and discussing the Borrower’s asset
portfolio (which shall take into account any events of which the Borrower has
knowledge that adversely affect the value of any Eligible Portfolio Investment
(other than in an immaterial manner)) (each such value established pursuant to
this clause (C), an “Internal Value”). (D) Failure of Borrower to Determine
Values. If the Borrower shall fail to determine the value of any Portfolio
Investment as at any date pursuant to the 102



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen108.jpg]
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B) or (C) then the “Value” of such Portfolio Investment for purposes of the
Borrowing Base as at such date shall be deemed to be zero for purposes of the
Borrowing Base. (E) Value of Quoted Investments. Subject to Section
5.12(b)(iii), the “Value” of each Quoted Investment for all purposes of this
Agreement shall be the lowest of (1) the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to Section
5.12(b)(ii)(C), (2) the External Quoted Value of such Quoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(A) and (3) if such Quoted
Investment is a debt investment, the par or face value of such Quoted
Investment. (F) Value of Unquoted Investments. Subject to Section 5.12(b)(iii),
(x) if the Internal Value of any Unquoted Investment as most recently determined
by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below or within the
range of the Applicable External Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the Internal Value and (ii) if such Unquoted Investment is a debt
investment, the par or face value of such Unquoted Investment; and (y) if the
Internal Value of any Unquoted Investment as most recently determined by the
Borrower pursuant to Section 5.12(b)(ii)(C) falls above the range of the
Applicable External Value of such Unquoted Investment as most recently
determined pursuant to Section 5.12(b)(ii)(B) (and the Applicable External Value
of such Unquoted Investment is such Borrower External Unquoted Value), then the
“Value” of such Unquoted Investment for all purposes of this Agreement shall be
deemed to be the lower of (i) the midpoint of the range of the Borrower External
Unquoted Value and (ii) if such Unquoted Investment is a debt investment, the
par or face value of such Unquoted Investment. except that if an Unquoted
Investment is acquired during a fiscal quarter, the “Value” of such Unquoted
Investment shall be deemed to be equal to the lowest of (i) the Internal Value
of such Unquoted Investment as determined by the Borrower pursuant to Section
5.12(b)(ii)(C), (ii) the cost of such Unquoted Investment; and (iii) if such
Unquoted Investment is a debt investment, the par or face value of such Unquoted
Investment, until such time as the Borrower External Unquoted Value of such
Unquoted Investment is determined (or required to be determined) in accordance
with Section 5.12(b)(ii)(B) . (G) Actions Upon a Borrowing Base Deficiency. If,
based upon such weekly internal review, the Borrower determines that a Borrowing
Base Deficiency exists, then the Borrower shall, promptly and in any event
within two Business Days as provided in Section 5.01(e), deliver a Borrowing
Base Certificate 103



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen109.jpg]
reflecting the new amount of the Borrowing Base and shall take the actions, and
make prepayments (and, to the extent necessary, provide cover for Letters of
Credit as contemplated by Section 2.04(k)), but only to the extent required by
Section 2.09(b). (H) Initial Value of Assets. Notwithstanding anything to the
contrary contained herein, from the Effective Date until the date when the
valuation reports are required to be delivered under Section 5.01(h) for the
quarter ending March 31, 2019, the Value of any Portfolio Investment included in
the Borrowing Base shall be the Value as determined in a manner consistent with
this Section 5.12 and, with respect to assets acquired before the Effective
Date, as delivered to the Administrative Agent on or prior to the Effective
Date. (iii) Testing of Values (A) Each February 28, April 30, July 31 and
October 31 of each calendar year, commencing on April 30, 2019 (or such other
dates as are agreed to by the Borrower and the Administrative Agent, but in no
event less frequently than once per calendar quarter, each a “Valuation Testing
Date”), the Administrative Agent through an Independent Valuation Provider will
value those Portfolio Investments selected by the Administrative Agent and
communicated in writing to the Borrower at least ten (10) days prior to the
applicable Valuation Testing Date (and which, for the avoidance of doubt, may
include Portfolio Investments other than Unquoted Investments) (values assigned
pursuant to this Section 5.12(b)(iii)(A), together with values assigned by an
Independent Valuation Provider pursuant to Section 5.12(b)(iii)(C) below, the
“Agent External Values”); provided that the assets that the Administrative Agent
will have the right to value under this Section 5.12(b)(ii)(A) will not exceed
assets with a Value approximately equal to the Calculation Amount (as defined
below). For the avoidance of doubt, Unquoted Investments that are part of the
Collateral but not included in the Borrowing Base as of a Valuation Testing Date
shall not be subject to testing under this Section 5.12(b)(iii); provided that
such Unquoted Investment shall continue to be excluded from the Borrowing Base
until such time as the Borrower determines (subject to the other terms and
conditions contained herein) to include it in the Borrowing Base. (B) For
purposes of this Agreement, the “Calculation Amount” shall be equal to the
greater of (a)(i) 125% of the Adjusted Covered Debt Balance (as of the
applicable Valuation Testing Date) minus (ii) the sum of the Values of all
Quoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date) and (b) 10% of the aggregate Value (or as near thereto
as reasonably practicable) of all Unquoted Investments included in the Borrowing
Base (as of the applicable Valuation Testing Date); provided that in no event
shall more than 25% (or, if clause (b) applies, 10% or as near thereto as
reasonably practicable) of the aggregate Value of the Unquoted Investments in
the Borrowing Base be tested by the Independent Valuation Provider on any
Valuation Testing Date. 104



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen110.jpg]
(C) Supplemental Testing of Values: Notwithstanding the foregoing, the
Administrative Agent, individually or at the request of the Required Lenders,
shall at any time have the right, solely for purposes of the Borrowing Base, to
request in its reasonable discretion any Portfolio Investment included in the
Borrowing Base with a value assigned by the Borrower (other than Portfolio
Investments with Agent External Values as of the most recent Valuation Testing
Date) to be independently valued by an Independent Valuation Provider for
purposes of the Borrowing Base. There shall be no limit on the number of such
appraisals requested by the Administrative Agent in its reasonable discretion
and, subject to Section 5.12(b)(iv)(C) below, the costs of any such valuation
shall be at the expense of the Borrower. (D) Value Dispute Resolution: If the
difference in the Value of any Portfolio Investment determined by the Borrower
pursuant to Section 5.12(b)(ii) and any Agent External Value is (1) less than or
equal to 5% of the Value thereof, then the Borrower’s Value shall be used, (2)
greater than 5% and less than or equal to 20% of the Value thereof, then the
Value of such Portfolio Investment shall be the average of the Value determined
by the Borrower pursuant to Section 5.12(b)(ii) and the Agent External Value and
(3) greater than 20% of the Value thereof, then either (i) the Value shall be
the lesser of the two Values or (ii) if the Borrower so elects, the Borrower and
the Administrative Agent shall retain (at the Borrower’s sole cost and expense)
an additional Approved Third-Party Appraiser and the Value of such Portfolio
Investment shall be the average of the three valuations (with the lesser of the
Agent External Value and the value determined by the Borrower pursuant to
Section 5.12(b)(ii) to be used until the third Value is obtained). For purposes
of this Section 5.12(b)(iii)(C), if the Agent External Value is a range, then
the Value shall be deemed the midpoint of the range. (E) Failure of
Administrative Agent to Determine Values. If the Administrative Agent shall fail
to determine the value, at any date pursuant to this Section 5.12(b)(iii), of
any Eligible Portfolio Investment identified to the Borrower in advance of such
date as a result of any action, inaction or lack of cooperation of the Borrower
or any of its Affiliates, then the “Value” of such Eligible Portfolio Investment
shall be deemed to be zero. If the Administrative Agent shall fail to determine
the value, at any date pursuant to this Section 5.12(b)(iii), of any Eligible
Portfolio Investment identified to the Borrower in advance of such date for any
other reason, then the Value of such Eligible Portfolio Investment shall be the
lower of the Internal Value and, if such Unquoted Investment is a debt
investment, the par or face value of such Eligible Portfolio Investment;
provided, however that if a Borrower Eternal Unquoted Value has been obtained
with respect to such asset for the quarterly period immediately preceding the
current quarterly period, then the “Value” of such Eligible Portfolio will be
determined as provided in Section 5.2(b)(ii)(F) above. (iv) Generally Applicable
Valuation Provisions 105



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen111.jpg]
(A) The Value of any Portfolio Investment for which the Independent Valuation
Provider’s value is used shall be the midpoint of the range (if any) determined
by the Independent Valuation Provider. The Independent Valuation Provider shall
apply a recognized valuation methodology that is commonly accepted in the
Borrower’s industry for valuing Portfolio Investments of the type being valued
and held by the Obligors. Other procedures relating to the valuation will be
reasonably agreed upon by the Administrative Agent and the Borrower. (B) All
valuations shall be on a Settlement-Date Basis. For the avoidance of doubt, the
value of any Portfolio Investments determined in accordance with any provision
of this Section 5.12 shall be the Value of such Portfolio Investment for
purposes of this Agreement until a new Value for such Portfolio Investment is
subsequently determined in good faith in accordance with this Section 5.12. (C)
Subject to the last sentence of Section 9.03(a), the reasonable and documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower; provided
that the Borrower’s obligation to reimburse valuation costs incurred by the
Administrative Agent under Section 5.12(b)(iii)(C) shall under no circumstances
be in excess of the IVP Supplemental Cap. (D) The values determined by the
Independent Valuation Provider shall be deemed to be “Information” hereunder and
subject to Section 9.13 hereof. (E) The Administrative Agent shall provide a
copy of the final results of any valuation received by the Administrative Agent
and performed by the Independent Valuation Provider or an Approved Third-Party
Appraiser to any Lender within ten (10) Business Days after such Lender’s
request, except to the extent that such recipient has not executed and delivered
a non-reliance letter, confidentiality agreement or similar agreement requested
or required by such Independent Valuation Provider or Approved Third-Party
Appraiser, as applicable. (F) The foregoing valuation procedures shall only be
required to be used for purposes of calculating the Borrowing Base and related
concepts and shall not be required to be utilized by the Borrower for any other
purpose, including, without limitation, the delivery of financial statements or
valuations required under ASC820 or the Investment Company Act. (G) The
Administrative Agent shall notify the Borrower of its receipt of the written
final results of any such test within ten (10) Business Days after its receipt
thereof and shall provide a copy of such results and the related report to the
Borrower within ten (10) Business Days after the Borrower’s request. (c)
Investment Company Diversification Requirements. The Borrower (together with its
Subsidiaries to the extent required by the Investment Company Act) will at all
times comply in all material respects with the portfolio diversification and
similar requirements 106



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen112.jpg]
set forth in the Investment Company Act applicable to business development
companies. The Borrower will at all times, subject to applicable grace periods
set forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RICs. SECTION 5.13 Calculation
of Borrowing Base. For purposes of this Agreement, the “Borrowing Base” shall be
determined, as at any date of determination, as the sum of the products obtained
by multiplying (x) the Value of each Eligible Portfolio Investment (excluding
any cash held by the Administrative Agent pursuant to Section 2.04(k)) by (y)
the applicable Advance Rate; provided that: (a) the Advance Rate applicable to
the aggregate Value of all Eligible Portfolio Investments in their entirety
shall be 0% at any time when the Borrowing Base is composed entirely of Eligible
Portfolio Investments issued by fewer than 20 different issuers; (b) the Advance
Rate applicable to that portion of the aggregate Value of the Eligible Portfolio
Investments issued by all issuers in a consolidated group of corporations or
other entities in accordance with GAAP exceeding (i) 5% of the aggregate Value
of all Eligible Portfolio Investments included in the Borrowing Base (for the
avoidance of doubt, the calculation of fair value for purposes of this subclause
shall be made without taking into account any Advance Rate) (the “Total Eligible
Portfolio”), shall be 50% of the otherwise applicable Advance Rate and (ii) the
Advance Rate applicable to that portion of the aggregate fair value of Eligible
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities in accordance with GAAP exceeding 7.5% of the Total Eligible
Portfolio of the Total Eligible Portfolio shall be 0%; provided that at any time
the Consolidated Asset Coverage Ratio is less than 175%, the Advance Rate
applicable to that portion of the aggregate fair value of Eligible Portfolio
Investments of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 5% of the Total Eligible Portfolio
shall be 0%; (c) the Advance Rate applicable to that portion of the Total
Eligible Portfolio issued by Portfolio Companies in the same Industry
Classification Group that exceeds (x) 20% of the Total Eligible Portfolio for
each of the Two Largest Industry Classification Groups, and (y) 15% of the Total
Eligible Portfolio for any other industry sector, shall be 0%; (d) the Advance
Rate applicable to that portion of the aggregate Value of Portfolio Investments
that are not Cash, Cash Equivalents, Long-Term U.S. Government Securities or
Performing First Lien Bank Loans that exceeds 30% of the Total Eligible
Portfolio shall be 0%; (e) the Advance Rate applicable to that portion of the
aggregate Value of Portfolio Investments that are Performing Mezzanine
Investments, Performing High Yield Securities, Performing PIK Obligations and
Performing DIP Loans that exceeds 20% of the Total Eligible Portfolio shall be
0%; (f) the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments that are Performing PIK Obligations that exceeds 5% of the
Total Eligible Portfolio shall be 0%; 107



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen113.jpg]
(g) the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments that are Performing DIP Loans that exceeds 10% of the
Total Eligible Portfolio shall be 0%; (h) the Advance Rate applicable to that
portion of the aggregate Value of Portfolio Investments that are Performing
Covenant-Lite Loans (excluding, for clarity, Broadly Syndicated Loans) that
exceeds 10% of the Total Eligible Portfolio shall be 0%; and (i) the Advance
Rate applicable to that portion of the aggregate Value of Portfolio Investments
that are investments in Permitted Foreign Jurisdiction Portfolio Investments
that exceeds 10% of the Total Eligible Portfolio Investments shall be 0%. For
all purposes of this Section 5.13, (A) all issuers of Eligible Portfolio
Investments that are Affiliates of one another shall be treated as a single
issuer (unless such issuers are Affiliates of one another solely because they
are under the common Control of the same private equity sponsor or similar
sponsor) and (B) to the extent the Total Eligible Portfolio is required to be
reduced to comply with this Section 5.13, the Borrower shall be permitted to
choose the Eligible Portfolio Investments to be so removed to effect such
reduction. For the avoidance of doubt, no Portfolio Investment shall be an
Eligible Portfolio Investment unless, among the other requirements set forth in
this Agreement, (i) such Investment is subject only to Eligible Liens, (ii) such
Investment is Transferable and (iii) such Investment meets all of the other
criteria set forth on Schedule 1.01(c) hereto.In addition, as used herein, the
following terms have the following meanings: “Advance Rate” means, as to any
Eligible Portfolio Investment and subject to adjustment as provided above, the
following percentages with respect to such Eligible Portfolio Investment:
Eligible Portfolio Investment Unquoted Quoted Cash and Cash Equivalents
(including Short-Term U.S. n/a 100% Government Securities) Long-Term U.S.
Government Securities n/a 95% Performing Broadly Syndicated Loans n/a 75%
Performing First Lien Bank Loans 70% 75% Performing First Lien Middle Market
Loans 65% 70% Performing Last Out Loans 60% 60% Performing Second Lien Bank
Loans 55% 60% Performing High Yield Securities 45% 50% Performing Mezzanine
Investments and Performing Covenant- 40% 45% Lite Loans Performing PIK
Obligations and Performing DIP Loans 20% 20% 108



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen114.jpg]
All other Portfolio Investments (including all Non-Performing 0% 0% Portfolio
Investments) provided, that at any time the Consolidated Asset Coverage Ratio is
less than 167% (as reported in the most recently delivered monthly Borrowing
Base Certificate pursuant to Section 5.01(d)), every Advance Rate in the table
above that is below the line for “Performing First Lien Middle Market Loans”
shall be five percentage points less than the applicable rate indicated in the
table. For the avoidance of doubt, the categories above are intended to be
indicative of the traditional investment types. All determinations of whether a
particular Portfolio Investment belongs to one category or another shall be made
by the Borrower on a consistent basis with the foregoing. For example, a secured
bank loan solely at a holding company, the only assets of which are the shares
of an operating company, may constitute Mezzanine Investments, but would not
ordinarily constitute a First Lien Bank Loan. “Bank Loans” means debt
obligations (including, without limitation, term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and second lien loans) that are generally
provided under a syndicated loan or credit facility or pursuant to any loan
agreement or other similar credit facility, whether or not syndicated. “Broadly
Syndicated Loan” means any syndicated loan that is widely distributed and (i)
that has a tranche size of $250,000,000 or greater, (ii) that is a Performing
First Lien Bank Loan, (iii) that is rated by both S&P and Moody’s and is rated
at least B- and B3, respectively, for any measurement date, and (iv) that is a
Quoted Investment. “Cash” has the meaning assigned to such term in Section 1.01
of this Agreement. “Cash Equivalents” has the meaning assigned to such term in
Section 1.01 of this Agreement. “Covenant-Lite Loan” means a Bank Loan (other
than a Broadly Syndicated Loan) that does not require the Portfolio Company
thereunder to comply with at least one financial maintenance covenant
(including, without limitation, any covenant relating to a borrowing base, asset
valuation or similar asset-based requirement), in each case, regardless of
whether compliance with one or more incurrence covenants is otherwise required
by such Bank Loan. “Defaulted Obligation” means any Investment in Indebtedness
(a) as to which, (x) a default as to the payment of principal and/or interest
has occurred and is continuing for a period of thirty two (32) consecutive days
with respect to such Indebtedness (without regard to any grace period applicable
thereto, or waiver thereof) or (y) a default not set forth in clause (x) has
occurred and the holders of such Indebtedness have accelerated all or a portion
of the principal amount thereof as a result of such default; (b) as to which a
default as to the payment of principal and/or interest has occurred and is
continuing on another material debt obligation of the Portfolio Company under
such Indebtedness which is senior or pari passu in right of payment to such
Indebtedness; (c) as to which the Portfolio Company under such Indebtedness or
others have 109



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen115.jpg]
instituted proceedings to have such Portfolio Company adjudicated bankrupt or
insolvent or placed into receivership and such proceedings have not been stayed
or dismissed or such Portfolio Company has filed for protection under the United
States Bankruptcy Code or any similar foreign proceeding (unless, in the case of
clause (b) or (c), such Indebtedness is a DIP Loan, in which case it shall not
be deemed to be a Defaulted Obligation under such clause); (d) as to which a
default rate of interest has been and continues to be charged for more than 120
consecutive days, or foreclosure on collateral for such Indebtedness has been
commenced and is being pursued by or on behalf of the holders thereof; or (e) as
to which the Borrower has delivered written notice to the Portfolio Company
declaring such Indebtedness in default or as to which the Borrower otherwise
exercises significant remedies following a default. “DIP Loan” means any Bank
Loan (whether revolving or term) that is originated after the commencement of a
case under Chapter 11 of the Bankruptcy Code by a Portfolio Company, which is a
debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code in such case (a
“Debtor”) organized under the laws of the United States or any state therein and
domiciled in the United States, which loan satisfies the following criteria: (a)
the DIP Loan is duly authorized by a final order of the applicable bankruptcy
court or federal district court under the provisions of subsection (b), (c) or
(d) of 11 U.S.C. Section 364; (b) the Debtor’s bankruptcy case is still pending
as a case under the provisions of Chapter 11 of Title 11 of the Bankruptcy Code
and has not been dismissed or converted to a case under the provisions of
Chapter 7 of Title 11 of the Bankruptcy Code; (c) the Debtor’s obligations under
such loan have not been (i) disallowed, in whole or in part, or (ii)
subordinated, in whole or in part, to the claims or interests of any other
Person under the provisions of 11 U.S.C. Section 510; (d) the DIP Loan is
secured and the Liens granted by the applicable bankruptcy court or federal
district court in relation to the Loan have not been subordinated or junior to,
or pari passu with, in whole or in part, to the Liens of any other lender under
the provisions of 11 U.S.C. Section 364(d) or otherwise; (e) the Debtor is not
in default on its obligations under the loan; (f) neither the Debtor nor any
party in interest has filed a Chapter 11 plan with the applicable federal
bankruptcy or district court that, upon confirmation, would (i) disallow or
subordinate the loan, in whole or in part, (ii) subordinate, in whole or in
part, any Lien granted in connection with such loan, (iii) fail to provide for
the repayment, in full and in cash, of the loan upon the effective date of such
plan or (iv) otherwise impair, in any manner, the claim evidenced by the loan;
(g) the DIP Loan is documented in a form that is commercially reasonable; (h)
the DIP Loan shall not provide for more than 50% (or a higher percentage with
the consent of the Required Lenders) of the proceeds of such loan to be used to
repay prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction; (i) no portion of the DIP Loan is payable in
consideration other than cash; and (j) no portion of the DIP Loan has been
credit bid under Section 363(k) of the Bankruptcy Code or otherwise. For the
purposes of this definition, an order is a “final order” if the applicable
period for filing a motion to reconsider or notice of appeal in respect of a
permanent order authorizing the Debtor to obtain credit has lapsed and no such
motion or notice has been filed with the applicable bankruptcy court or federal
district court or the clerk thereof. “EBITDA” means the consolidated net income
of the applicable Person (excluding extraordinary, unusual or non-recurring
gains and extraordinary losses (to the extent excluded in the definition of
“EBITDA”, adjusted EBITDA, adjusted consolidated EBITDA or such similar 110



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen116.jpg]
term as may be used in the applicable documentation) in the relevant agreement
relating to the applicable Eligible Portfolio Investment) for the relevant
period plus, without duplication, the following to the extent deducted in
calculating such consolidated net income in the relevant agreement relating to
the applicable Eligible Portfolio Investment for such period: (i) consolidated
interest charges for such period, (ii) the provision for Federal, state, local
and foreign income taxes payable for such period, (iii) depreciation and
amortization expense for such period, and (iv) such other adjustments included
in the definition of “EBITDA” (or similar defined term used for the purposes
contemplated herein) in the relevant agreement relating to the applicable
Eligible Portfolio Investment, provided that such adjustments are usual and
customary and substantially comparable to market terms for substantially similar
debt of other similarly situated borrowers at the time such relevant agreements
are entered into as reasonably determined in good faith by the Borrower.
“Eligible Liens” has the meaning assigned to such term in Section 1.01 of this
Agreement. “Eligible Portfolio Investment” has the meaning assigned to such term
in Section 1.01 of this Agreement. “First Lien Bank Loan” means a Bank Loan that
is entitled to the benefit of a first lien and first priority perfected security
interest on all or substantially all of the assets of the respective borrower
and guarantors obligated in respect thereof, and which has the most senior
pre-petition priority in any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceedings; provided, however, that, in the case of
accounts receivable and inventory (and the proceeds thereof), such lien and
security interest may be second in priority to a Permitted Prior Working Capital
Lien; and further provided that any portion of such a Bank Loan (other than a
Broadly Syndicated Loan) which has a total debt to EBITDA ratio above 4.50 to
1.00 will, in each case, have the advance rates of a Second Lien Bank Loan
applied to such portion and such portion of such Bank Loan which has a total
debt to EBITDA ratio above 6.00 to 1.00 will, in each case, have the advance
rates of a Mezzanine Investment applied to such portion. For the avoidance of
doubt, in no event shall a First Lien Bank Loan include a Last Out Loan. “High
Yield Securities” means debt Securities, in each case (a) issued by public or
private issuers, (b) issued pursuant to an effective registration statement or
pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans. “Last Out
Loan” means, with respect to any loan that would otherwise qualify as a First
Lien Bank Loan but is a term loan structured in a first out tranche and a last
out tranche (with the first out tranche entitled to a lower interest rate but
priority with respect to payments), that portion of such Bank Loan that is the
last out tranche; provided that: (a) such last out tranche is entitled (along
with the first out tranche) to the benefit of a first lien and first priority
perfected security interest on all or substantially all of the assets of the
respective borrower and guarantors obligated in respect thereof (subject to
customary exceptions), and which has the most senior pre-petition priority in
any bankruptcy, reorganization, 111



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen117.jpg]
arrangement, insolvency, or liquidation proceedings (taking into account the
payment priority of the first out tranche and subject to customary permitted
liens as contemplated by the applicable credit facility documents); (b) the
ratio of (x) the amount of the first out tranche to (y) EBITDA of the underlying
obligor does not at any time exceed 2.25 to 1.00; (c) such last out tranche (i)
gives the holders of such last out tranche full enforcement rights during the
existence of an event of default (subject to customary exceptions, including
standstill periods and if the holders of the first out tranche have previously
exercised enforcement rights), (ii) shall have the same maturity date as the
first out tranche, (iii) is entitled to the same representations, covenants and
events of default as the holders of the first out tranche (subject to customary
exceptions), and (iv) provides the holders of such last out tranche with
customary protections (including, without limitation, consent rights with
respect to (1) any increase of the principal balance of the first out tranche,
(2) any increase of the margins (other than as a result of the imposition of
default interest) applicable to the interest rates with respect to the first out
tranche, (3) any reduction of the final maturity of the first out tranche, and
(4) amending or waiving any provision in the underlying loan documents that is
specific to the holders of such last out tranche); and (d) such first out
tranche is not subject to multiple drawings (unless, at the time of such drawing
and after giving effect thereto, the ratio referenced in clause (b) above is not
exceeded). For clarity, any last out loan that complies with subsection (a)
above, but fails to qualify under any of (b), (c) and/or (d) above, will have
the advance rates of a Second Lien Bank Loan (to the extent it otherwise meets
the definition of Second Lien Bank Loan) applied to such Loan. “Letter of Credit
Collateral Account” has the meaning set forth in the definition of “Cash
Collateralize”. “Long-Term U.S. Government Securities” means U.S. Government
Securities maturing more than three months from the applicable date of
determination. “Mezzanine Investments” means (i) debt Securities (including
convertible debt Securities (other than the “in-the-money” equity component
thereof)) (a) issued by public or private Portfolio Companies, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same Portfolio Company and (ii) a loan that is not a First
Lien Bank Loan, a Last Out Loan, a Second Lien Bank Loan, a Covenant-Lite Loan
or a High Yield Security. “Non-Performing Portfolio Investment” means any
Eligible Portfolio Investment that is not a Performing (as defined below)
Eligible Portfolio Investment. 112



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen118.jpg]
“Performing” means, with respect to any Eligible Portfolio Investment, that such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) other than
with respect to DIP Loans, does not represent debt or Capital Stock of an issuer
that has issued any Defaulted Obligation and (iii) is not on non-accrual
(provided that for this clause (iii), any Eligible Portfolio Investment that is
on “PIK non-accrual” may continue to be Performing for so long as such Eligible
Portfolio Investment is not a PIK Obligation). “Performing Covenant-Lite Loans”
means funded Covenant-Lite Loans that (a) are not PIK Obligations and (b) are
Performing. “Performing DIP Loans” means funded DIP Loans that (a) are not PIK
Obligations and (b) are not Defaulted Obligations. “Performing First Lien Bank
Loans” means funded First Lien Bank Loans that (a) are not PIK Obligations, DIP
Loans or Covenant-Lite Loans and (b) are Performing. “Performing First Lien
Middle Market Loans” means funded First Lien Bank Loans to a Portfolio Company
with trailing 12 month EBITDA of less than $15,000,000 that (a) are not PIK
Obligations, DIP Loans, Covenant-Lite Loans, Last Out Loans or Second Lien Bank
Loans and (b) are Performing. “Performing High Yield Securities” means funded
High Yield Securities that (a) are not PIK Obligations or DIP Loans and (b) are
Performing. “Performing Last Out Loans” means funded Last Out Loans that (a) are
not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.
“Performing Mezzanine Investments” means funded Mezzanine Investments that (a)
are not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are
Performing. “Performing PIK Obligations” means PIK Obligations that (a) are not
DIP Loans and (b) are Performing. “Performing Second Lien Bank Loans” means
Second Lien Bank Loans that (a) are not PIK Obligations, DIP Loans,
Covenant-Lite Loans or Last Out Loans and (b) are Performing. “Permitted Foreign
Jurisdiction” means Canada, Germany, Ireland, Luxembourg, the Netherlands,
Australia and the United Kingdom. “Permitted Foreign Jurisdiction Portfolio
Investment” means any Portfolio Investment that meets the eligibility criteria
under paragraph (8) of Schedule 1.01(c) by reference to a Permitted Foreign
Jurisdiction. “Permitted Prior Working Capital Lien” means, with respect to a
Portfolio Company that is a borrower under a Bank Loan, a security interest to
secure a working capital facility for such Portfolio Company in the accounts
receivable and/or inventory (and all related property and all proceeds thereof)
of such Portfolio Company and any of its subsidiaries that are guarantors of
such working capital facility; provided that (i) such Bank Loan has a second
priority 113



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen119.jpg]
lien on such accounts receivable and/or inventory, as applicable (and all
related property and all proceeds thereof), (ii) such working capital facility
is not secured by any other assets (other than a second priority lien, subject
to the first priority lien of the Bank Loan) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such working
capital facility is not at any time greater than 15% of the aggregate enterprise
value of the Portfolio Company (as determined pursuant to the enterprise value
as determined at closing of the transaction, and thereafter an enterprise value
for the applicable Portfolio Company determined in a manner consistent with the
valuation methodology applied in the valuation for such Portfolio Company as
determined by the Directing Body of the Borrower in a commercially reasonable
manner including the use of an Approved Third-Party Appraiser in the case of
Unquoted Investments). “PIK Obligation” means an obligation that provides that
any portion of the interest accrued for a specified period of time or until the
maturity thereof is, or at the option of the obligor may be, added to the
principal balance of such obligation or otherwise deferred and accrued rather
than being paid in cash, provided that any such obligation shall not constitute
a PIK Obligation if it (i) is a fixed rate obligation and requires payment of
interest in cash on an at least semi-annual basis at a rate of not less than 8%
per annum or (ii) is not a fixed rate obligation and requires payment of
interest in cash on an at least semi-annual basis at a rate of not less than
4.5% per annum in excess of the applicable index. “Restructured Investment”
means, as of any date of determination, (a) any Portfolio Investment that has
been a Defaulted Obligation within the past six months, (b) any Portfolio
Investment that has in the past six months been on cash non-accrual, or (c) any
Portfolio Investment that has in the past six months been amended or subject to
a deferral or waiver if both (i) the effect of such amendment, deferral or
waiver is either, among other things, to (1) change the amount of previously
required scheduled debt amortization (other than by reason of repayment thereof)
or (2) extend the tenor of previously required scheduled debt amortization, in
each case such that the remaining weighted average life of such Portfolio
Investment is extended by more than 20% and (ii) the reason for such amendment,
deferral or waiver is related to the deterioration of the credit profile of the
underlying borrower such that, in the absence of such amendment, deferral or
waiver, it is reasonably expected by the Borrower that such underlying borrower
either (x) will not be able to make any such previously required scheduled debt
amortization payment or (y) is anticipated to incur a breach of a material
financial covenant. A DIP Loan shall not be deemed to be a Restructured
Investment, so long as it does not meet the conditions of the definition of
Restructured Investment. An “exit” financing for an obligor that emerges from a
case under Chapter 11 of the Bankruptcy Code in accordance with a Chapter 11
plan that has been duly confirmed by the federal bankruptcy court exercising
jurisdiction over the obligor pursuant to a final non-appealable order and such
“exit” financing has been duly approved by a final non- appealable order of the
federal bankruptcy court exercising jurisdiction over the obligor in connection
with the confirmed Chapter 11 plan of the obligor shall not be deemed to be a
Restructured Investment, so long as such “exit” financing is a new facility and
does not otherwise meet the conditions of the definition of Restructured
Investment. “Second Lien Bank Loan” means a Bank Loan (other than a First Lien
Bank Loan and a Last Out Loan) that is entitled to the benefit of a first and/or
second lien and first and/or 114



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen120.jpg]
second priority perfected security interest on all or substantially all of the
assets of the respective borrower and guarantors obligated in respect thereof;
and provided further that any portion of such Bank Loan which has a total debt
to EBITDA ratio above 6.00x will, in each case, have the advance rates of a
Mezzanine Investment applied to such portion. “Securities” means common and
preferred stock, units and participations, member interests in limited liability
companies, partnership interests in partnerships, notes, bonds, debentures,
trust receipts and other obligations, instruments or evidences of indebtedness,
including debt instruments of public and private issuers and tax-exempt
securities (including warrants, rights, put and call options and other options
relating thereto, representing rights, or any combination thereof) and other
property or interests commonly regarded as securities or any form of interest or
participation therein, but not including Bank Loans. “Securities Act” means the
United States Securities Act of 1933, as amended. “Short-Term U.S. Government
Securities” means U.S. Government Securities maturing within three months of the
applicable date of determination. “Structured Finance Obligation” means any
obligation issued by a special purpose vehicle (or any similar obligor in the
principal business of offering, originating or financing pools of receivables or
other financial assets) and secured directly by, referenced to, or representing
ownership of or investment in, a pool of receivables or other financial assets
of any obligor, including collateralized loan obligations, collateralized debt
obligations and mortgage-backed securities, or any finance lease. For the
avoidance of doubt, if an obligation satisfies this definition of “Structured
Finance Obligation”, such obligation (a) shall not qualify as any other category
of Portfolio Investment and (b) shall not be included in the Borrowing Base.
“Third Party Finance Company” means a Person that is (i) an operating company
with employees, officers and directors and (ii) in the primary business of
originating loans or factoring or financing receivables, inventory or other
current assets. “Transferable” means: (i) the applicable Obligor may create a
security interest in or pledge all of its rights under and interest in such
Portfolio Investment to secure its obligations under this Agreement or any other
Loan Document, and that such pledge or security interest may be enforced in any
manner permitted under applicable law; and (ii) such Portfolio Investment (and
all documents related thereto) contains no provision that directly or indirectly
restricts the assignment of such Obligor’s, or any assignee of such Obligor’s,
rights under such Portfolio Investment (including any requirement that the
Borrower maintain a minimum ownership percentage of such Portfolio Investment);
provided that, such Portfolio Investment may contain the following restrictions
on customary and market based terms: (a) restrictions pursuant to which
assignments may be subject to the consent of the obligor or issuer or agent
under the Portfolio Investment so long as the applicable provision also provides
that such consent may not be unreasonably withheld, (b) customary restrictions
in respect of minimum assignment amounts, (c) restrictions on transfer to
parties that are not ‘eligible assignees’ within the customary and market based
meaning of the term, and (d) restrictions on transfer to the applicable obligor
or issuer under the Portfolio Investment or its equity holders or financial
sponsor entities or competitors or, in each case, their affiliates; provided,
further, that in the event that an Obligor is a party to an 115



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen121.jpg]
intercreditor arrangement with other lenders thereof with payment rights or lien
priorities that are junior or senior to the rights of such Obligor, such
Portfolio Investment may be subject to customary and market based rights of
first refusal, rights of first offer and purchase rights in favor, in each case,
of such other lenders thereof (so long as the Value used in determining the
Borrowing Base is not greater than the amount of such right of first refusal,
first offer or purchase rights). “U.S. Government Securities” has the meaning
assigned to such term in Section 1.01 of this Agreement. “Value” means, with
respect to any Eligible Portfolio Investment, the value thereof determined for
purposes of this Agreement in accordance with Section 5.12(b)(ii) or
5.12(b)(iii), as applicable. SECTION 5.14 Taxes. Each of the Borrower and its
Subsidiaries will timely file or cause to be timely filed all material Tax
returns that are required to be filed by it and will pay all Taxes for which it
is directly or indirectly liable and any assessments made against it or any of
its property and all other Taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority, except Taxes that are being
contested in good faith by appropriate proceedings, and with respect to which
reserves in conformity with GAAP are provided on the books of the Borrower or
its Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges will be adequate in accordance with GAAP. SECTION 5.15
Post-Closing Matters. Notwithstanding anything to the contrary contained herein,
within thirty (30) days (or such longer period as may be agreed by the
Administrative Agent in its sole discretion), the Borrower shall deliver an
executed control agreement in form and substance reasonably satisfactory to the
Administrative Agent in respect of the Borrower’s account #7000009618 held at
State Street Global Markets, LLC; provided that, for the avoidance of doubt,
assets in such account shall not be included in the Borrowing Base prior to
delivery of such control agreement. ARTICLE VI. NEGATIVE COVENANTS Until the
Termination Date, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01 Indebtedness. The Borrower will not nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except: (a) Indebtedness created under this Agreement; (b) (i) Unsecured
Shorter-Term Indebtedness in an aggregate principal amount not to exceed
$25,000,000 and (ii) Secured Longer-Term Indebtedness, so long as, in the case
of each clause (i) and (ii), (w) no Default or Event of Default exists at the
time of the incurrence, refinancing or replacement thereof (or immediately after
the incurrence, refinancing or 116



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen122.jpg]
replacement thereof), (x) prior to and immediately after giving effect to the
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Section 6.07, and on the date
of such incurrence, refinancing or replacement the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect, (y)
prior to and immediately after giving effect to the incurrence, refinancing or
replacement thereof, the Covered Debt Amount does not or would not exceed the
Borrowing Base then in effect and (z) on the date of the incurrence, refinancing
or replacement thereof, the Borrower delivers to the Administrative Agent and
each Lender a Borrowing Base Certificate as at such date demonstrating
compliance with subclause (y) after giving effect to such incurrence,
refinancing or replacement. For purposes of preparing such Borrowing Base
Certificate, (A) the Value of any Quoted Investment shall be the most recent
quotation available for such Eligible Portfolio Investment and (B) the Value of
any Unquoted Investment shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
pursuant to Section 5.01(d) or (e) or if an Unquoted Investment is acquired
after the delivery of the Borrowing Base Certificate most recently delivered,
the Value of such Unquoted Investment shall be equal to the lowest of (i) the
Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (ii) the cost of such Unquoted Investment;
and (iii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment; provided, that the Borrower shall reduce or
increase, as applicable, the Value of any Eligible Portfolio Investment referred
to in this subclause (B), in a manner consistent with the valuation methodology
set forth in Section 5.12, to the extent necessary to take into account any
events of which the Borrower has knowledge that adversely or positively, as
applicable, affect the value of any Eligible Portfolio Investment; (c) Unsecured
Longer-Term Indebtedness, so long as (x) no Default or Event of Default exists
at the time of the incurrence, refinancing or replacement thereof (or
immediately after the incurrence, refinancing or replacement thereof) and (y)
prior to and immediately after giving effect to the incurrence, refinancing or
replacement thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Section 6.07 and on the date of such incurrence,
refinancing or replacement (or such later date as the Administrative Agent may
agree in its sole discretion) the Borrower delivers to the Administrative Agent
a certificate of a Financial Officer to such effect; (d) Indebtedness of
Financing Subsidiaries; provided that (i) except for any such Indebtedness
incurred prior to the Effective Date, on the date that such Indebtedness is
incurred (for clarity, with respect to any and all revolving loan facilities,
term loan facilities, staged advance loan facilities or any other credit
facilities, “incurrence” shall be deemed to take place at the time such facility
is entered into, and not upon each borrowing thereunder), prior to and
immediately after giving effect to the incurrence thereof, the Borrower is in
pro forma compliance with each of the covenants set forth in Section 6.07 and on
the date of such incurrence (or such later date as the Administrative Agent may
agree in its sole discretion) Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect and (ii) in the case of
revolving loan facilities or staged advance loan facilities, upon each borrowing
thereunder, the Borrower is in pro forma compliance with each of the covenants
set forth in Section 6.07; 117



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen123.jpg]
(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities; (f) obligations payable to clearing
agencies, brokers or dealers in connection with the purchase or sale of
securities in the ordinary course of business; (g) obligations of the Borrower
under a Permitted SBIC Guarantee and obligations (including Guarantees) in
respect of Standard Securitization Undertakings; (h) Indebtedness of the
Borrower under any Hedging Agreements entered into in the ordinary course of the
Borrower’s business and not for speculative purposes, in an aggregate amount not
to exceed $20,000,000 at any time outstanding (for the avoidance of doubt, the
amount of any Indebtedness under any Hedging Agreement shall be the amount such
Obligor would be obligated for under such Hedging Agreement if such Hedging
Agreement were terminated at the time of determination); (i) Indebtedness in
respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal, so long as such judgments or awards do
not constitute an Event of Default; (j) Indebtedness (i) of an Obligor to any
other Obligor, (ii) of a Financing Subsidiary to any Obligor to the extent such
Indebtedness is an Investment permitted under Section 6.04(e), (iii) of an
Immaterial Subsidiary to any Obligor to the extent such Indebtedness is an
Investment permitted under Section 6.04(i) and (iv) of any other Subsidiary to
any Obligor to the extent such Indebtedness is an Investment permitted under
Section 6.04(j); and (k) additional Indebtedness not for borrowed money, in an
aggregate amount not to exceed $20,000,000 at any time outstanding; SECTION 6.02
Liens. The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof except: (a)
any Lien on any property or asset of the Borrower existing on the Effective Date
and set forth in Schedule 3.11(b), provided that (i) no such Lien shall extend
to any other property or asset of the Borrower or any of its Subsidiaries, and
(ii) any such Lien shall secure only those obligations which it secures on the
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof; (b) Liens created pursuant to
the Security Documents; (c) Liens on assets owned by Financing Subsidiaries; (d)
Permitted Liens; (e) Liens on Equity Interests in any SBIC Subsidiary created in
favor of the SBA and Liens on Equity Interests in any Structured Subsidiary
described in clause (a) of the 118



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen124.jpg]
definition thereof in favor of and required by any lender providing third-party
financing to such Structured Subsidiary; (f) Liens on assets owned by (i)
Immaterial Subsidiaries created in favor of an Obligor to the extent solely
securing Indebtedness permitted under Section 6.01(j)(iii) and (ii) any other
Subsidiary (other than (1) an Obligor or (2) a Financing Subsidiary) created in
favor of an Obligor to the extent solely securing Indebtedness permitted under
Section 6.01(j)(iv); and (g) additional Liens securing Indebtedness not for
borrowed money not to exceed $5,000,000 in the aggregate. SECTION 6.03
Fundamental Changes and Dispositions of Assets. The Borrower will not, nor will
it permit any of its Subsidiaries (other than a Financing Subsidiary or an
Immaterial Subsidiary) to, enter into any transaction of merger or consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not reorganize under the laws of
a jurisdiction other than any jurisdiction in the United States. The Borrower
will not, nor will it permit any of its Subsidiaries (other than a Financing
Subsidiary or an Immaterial Subsidiary) to, acquire any business or property
from, or capital stock of, or be a party to any acquisition of, any Person,
except for purchases or acquisitions of Portfolio Investments and other assets
in the normal course of the day-to-day business activities of the Borrower and
its Subsidiaries and not in violation of the terms and conditions of this
Agreement or any other Loan Document. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets (including Cash,
Cash Equivalents and Equity Interests), whether now owned or hereafter acquired,
but excluding (x) assets (including Cash and Cash Equivalents but excluding
Portfolio Investments) sold or disposed of in the ordinary course of business of
the Borrower and its Subsidiaries (including to make expenditures of cash in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries (other than a Financing Subsidiary)) and (y) subject to the
provisions of clauses (d) and (e) below, Portfolio Investments. The Borrower
will not, nor will it permit any of its Subsidiaries to, file a certificate of
division, adopt a plan of division or otherwise take any action to effectuate a
division pursuant to Section 18-217 of the Delaware Limited Liability Company
Act (or any analogous action taken pursuant to applicable law with respect to
any corporation, limited liability company, partnership or other entity).
Notwithstanding the foregoing provisions of this Section: (a) any Subsidiary of
the Borrower may be merged or consolidated with or into the Borrower or any
other Subsidiary Guarantor; provided that if any such transaction shall be
between a Subsidiary and a wholly owned Subsidiary Guarantor, the wholly owned
Subsidiary Guarantor shall be the continuing or surviving corporation; (b) any
Subsidiary of the Borrower may sell, lease, transfer or otherwise dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to the Borrower
or any wholly owned Subsidiary Guarantor of the Borrower; 119



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen125.jpg]
(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower; (d) the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments (other than to a Financing Subsidiary) so long
as prior to and after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base; (e) the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments (other than ownership interests in Financing
Subsidiaries), Cash and Cash Equivalents to a Financing Subsidiary (including,
for clarity, as investments (debt or equity) or capital contributions) so long
as (i) prior to and immediately after giving effect to such sale, transfer or
other disposition (and any concurrent acquisitions of Portfolio Investments or
payment of outstanding Loans or Other Covered Indebtedness) the Covered Debt
Amount does not exceed the Borrowing Base and no Default or Event of Default
exists, and the Borrower delivers to the Administrative Agent a certificate of a
Financial Officer to such effect, (ii) after giving effect to such sale,
transfer or other disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness),
either (x) the amount by which the Borrowing Base exceeds the Covered Debt
Amount immediately prior to such sale, transfer or other disposition is not
diminished as a result of such sale, transfer or other disposition or (y) the
Covered Debt Amount does not exceed 90% of the Borrowing Base immediately after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) and (iii) the Consolidated Asset Coverage Ratio calculated
on a pro forma basis after giving effect to such sale, transfer or other
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans or Other Covered Indebtedness) is not less than 160%;
provided that, notwithstanding anything to the contrary herein or in any other
Loan Document, no Portfolio Investments, Cash or Cash Equivalents may be
transferred, directly or indirectly, to any Specified CLO following the
Specified CLO Effective Date. (f) the Borrower may merge or consolidate with any
other Person, so long as (i) the Borrower is the continuing or surviving entity
in such transaction and (ii) at the time thereof and after giving effect
thereto, no Default or Event of Default shall have occurred or be continuing;
(g) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $10,000,000 in any fiscal year; (h)
any Subsidiary of the Borrower may be liquidated or dissolved; provided that in
connection with such liquidation or dissolution, any and all of the assets of
such Subsidiary shall be distributed or otherwise transferred to the Borrower or
any wholly owned Subsidiary Guarantor of the Borrower; and 120



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen126.jpg]
(i) an Obligor may transfer assets to a Financing Subsidiary for the sole
purpose of facilitating the transfer of assets from one Financing Subsidiary (or
a Subsidiary that was a Financing Subsidiary immediately prior to such
disposition) to another Financing Subsidiary, directly or indirectly through
such Obligor (such assets, the “Transferred Assets”), provided that (i) no
Default or Event of Default exists or is continuing at such time, (ii) the
Covered Debt Amount shall not exceed the Borrowing Base at such time and (iii)
the Transferred Assets were transferred to such Obligor by the transferor
Financing Subsidiary on the same Business Day that such assets are transferred
by such Obligor to the transferee Financing Subsidiary. SECTION 6.04
Investments. The Borrower will not, nor will it permit any of its Subsidiaries
to, acquire, make or enter into, or hold, any Investments except: (a) operating
deposit accounts with banks; (b) Investments by the Borrower and the Subsidiary
Guarantors in the Borrower and the Subsidiary Guarantors; (c) Hedging Agreements
entered into in the ordinary course of the Borrower’s business for financial
planning and not for speculative purposes; (d) Portfolio Investments by the
Borrower and its Subsidiaries to the extent such Portfolio Investments are
permitted under the Investment Company Act (to the extent such applicable Person
is subject to the Investment Company Act) and the Investment Policies (as
amended by Permitted Policy Amendments); (e) Investments in (or capital
contribution to) Financing Subsidiaries to the extent expressly permitted by
Section 6.03(e) or 6.03(i); (f) Investments by any Financing Subsidiary,
Immaterial Subsidiary, CFC or Transparent Subsidiary; (g) Investments in Cash
and Cash Equivalents; (h) Investments described on Schedule 3.12(b) hereto; (i)
Investments in Immaterial Subsidiaries; and (j) other Investments (including,
for the avoidance of doubt, in Financing Subsidiaries, Immaterial Subsidiaries,
CFCs and Transparent Subsidiaries), in an aggregate amount for all such
Investments not to exceed $25,000,000 (for purposes of this clause (j), the
aggregate amount of an Investment at any time shall be deemed to be equal to (A)
the aggregate amount of cash, together with the aggregate fair market value of
property loaned, advanced, contributed, transferred or otherwise invested that
gives rise to such Investment (calculated at the time such Investment is made),
minus (B) the aggregate amount of dividends, distributions or other payments
received in cash in respect of capital or principal on account of such
Investment (other than, for the avoidance of doubt, interest or on account of
taxes), provided that in no event shall the aggregate amount of any Investment
be less than zero, and provided further that the amount of 121



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen127.jpg]
any Investment shall not be reduced by reason of any write-off of such
Investment, nor increased by way of any increase in the amount of earnings
retained in the Person in which such Investment is made that have not been
dividended, distributed or otherwise paid out). SECTION 6.05 Restricted
Payments. The Borrower will not, nor will it permit any of its Subsidiaries
(other than the Financing Subsidiaries) to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except that: (a) the
Borrower may declare or make, or agree to pay or make, dividends with respect to
the capital stock of the Borrower (including, for the avoidance of doubt,
pursuant to any distribution reinvestment plan of the Borrower) payable solely
in additional shares of the Borrower’s common stock; (b) (1) the Borrower may
declare or make, or agree to pay or make, dividends and distributions in either
case in cash or other property (excluding for this purpose the Borrower’s common
stock) in or with respect to any taxable year of the Borrower (or any calendar
year, as relevant) in amounts not to exceed the higher of (x) the net investment
income of the Borrower for the applicable fiscal year determined in accordance
with GAAP and as specified in the annual financial statements most recently
delivered pursuant to Section 5.1(a) and (y) 110% of the amount that is
estimated by the Borrower in good faith to be required by the Borrower to be
distributed to: (i) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a RIC for any such taxable year, (ii)
reduce to zero for any such taxable year its liability for federal income taxes
imposed on (y) its investment company taxable income pursuant to Section
852(b)(1) of the Code (or any successor thereto), and (z) its net capital gain
pursuant to Section 852(b)(3) of the Code (or any successor thereto), and (iii)
reduce to zero its liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto) (the
“Tax Amount”) (such higher amount of (x) and (y) (and without, for the avoidance
of doubt, taking into account the 110% multiplier), the “Required Payment
Amount”), and (2) with respect to any other Restricted Payment, if at the time
of any such Restricted Payment, (i) no Default or Event of Default shall have
occurred and be continuing, (ii) the Covered Debt Amount does not exceed 90% of
the Borrowing Base calculated on a pro forma basis after giving effect to any
such Restricted Payment) and (iii) on the date of such Restricted Payment (or
such later date as the Administrative Agent may agree in its sole discretion)
the Borrower delivers to the Administrative Agent a Borrowing Base Certificate
as at such date demonstrating compliance with subclause (ii) above. For purposes
of preparing such Borrowing Base Certificate, (A) the Value of any Quoted
Investment shall be the most recent quotation available for such Eligible
Portfolio Investment, (B) the Value of any Unquoted Investment shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower pursuant to Section 5.01(d) or (e) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, the Value of such Unquoted Investment shall be equal to the lowest of
(i) the Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (ii) the cost of such Unquoted Investment
and (iii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment; provided that the Borrower shall reduce or
increase, as applicable, the Value of any Eligible Portfolio Investment referred
to in this subclause (B), in a manner consistent with the valuation methodology
set forth in Section 122



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen128.jpg]
5.12, to the extent necessary to take into account any events of which the
Borrower has knowledge that adversely or positively, as applicable, affect the
value of such Portfolio Investment; (c) the Subsidiaries of the Borrower may
declare or make, or agree to pay or make, directly or indirectly, Restricted
Payments to the Borrower, to any Subsidiary Guarantor or to any other entity to
the extent the applicable Subsidiary is a wholly-owned Subsidiary of such
entity; and (d) the Obligors may declare or make, or agree to pay or make,
directly or indirectly, Restricted Payments to repurchase Equity Interests of
the Borrower from officers, directors and employees of the Investment Advisor,
the Borrower or any of its Subsidiaries or their respective authorized
representatives upon the death, disability or termination of employment of such
employees or termination of their seat on the Board of Directors of the
Investment Advisor, the Borrower or any of its Subsidiaries, in an aggregate
amount not to exceed $1,000,000 in any calendar year with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $2,000,000 in any calendar year. For the avoidance of doubt, (1) the
Borrower shall not declare any dividend to the extent such declaration violates
the provisions of the Investment Company Act that are applicable to it and (2)
the determination of the amounts referred to in paragraph (b) above shall be
made separately for the taxable year of the Borrower and the calendar year of
the Borrower, and the limitation on dividends or distributions imposed by such
paragraphs shall apply separately to the amounts so determined. SECTION 6.06
Certain Restrictions on Subsidiaries. The Borrower will not permit any of its
Subsidiaries (other than Financing Subsidiaries) to enter into or suffer to
exist any indenture, agreement, instrument or other arrangement (other than (i)
the Loan Documents, (ii) any indenture, agreement, instrument or other
arrangement pertaining to other Indebtedness of the Borrower or its Subsidiaries
permitted hereby to the extent any such indenture, agreement, instrument or
other arrangement does not prohibit, in each case in any material respect, or
impose materially adverse conditions upon, the material requirements applicable
to the Borrower and its Subsidiaries under the Loan Documents or (iii) any
agreement, instrument or other arrangement pertaining to any lease, sale or
other disposition of any asset permitted by this Agreement so long as the
applicable restrictions (x) only apply to such assets and (y) do not restrict
prior to the consummation of such sale or disposition the creation or existence
of the Liens in favor of the Collateral Agent pursuant to the Security Documents
or otherwise required by this Agreement, or the incurrence or payment of
Indebtedness under this Agreement or the ability of the Borrower and its
Subsidiaries to perform any other obligation under any of the Loan Documents)
that prohibits, in each case in any material respect, or imposes materially
adverse conditions upon, the incurrence or payment of Indebtedness for borrowed
money of the Borrower, the granting of Liens by the Borrower, the declaration or
payment of dividends by the Borrower, the making of Loans or the making of
Investments or the sale, assignment, transfer or other disposition of property,
in each case of the Borrower. SECTION 6.07 Certain Financial Covenants. 123



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen129.jpg]
(a) Minimum Stockholders’ Equity. After the Effective Date, the Borrower will
not permit Stockholders’ Equity as of the last day of any fiscal quarter of the
Borrower to be less than the sum of (i) $394,077,101 plus (ii) 50% of the
aggregate net proceeds of all sales of Equity Interests by the Borrower after
the Effective Date. (b) Consolidated Asset Coverage Ratio. After the Effective
Date, the Borrower will not permit the Consolidated Asset Coverage Ratio to be
less than (x) 150% at any time that Portfolio Investments that are Tier One
Investments listed on the Investment Schedule represent more than 70% of the
total “fair value” of all Investments set forth on such Investment Schedule, (y)
167% at any time that the Portfolio Investments that are Tier One Investments
listed on the Investment Schedule represent more than 60% but less than or equal
to 70% of the total “fair value” of all Investments set on such Investment
Schedule and (z) 200% at any other time (in each case after giving effect to any
Exemptive Order granted by the SEC relating to the exclusion of any indebtedness
of any SBIC subsidiary from the definition of Senior Securities). For purposes
of this clause (b), “Tier One Investments” means Portfolio Investments that are
Cash, Cash Equivalents, Long-Term U.S. Government Securities and First Lien Bank
Loans and “Investment Schedule” means the consolidated schedule of investments
set forth in the financial statements of the Borrower most recently delivered
pursuant to Section 5.01(a) or (b) or, following the Effective Date but prior to
the first such delivery, the consolidated schedule of investments set forth in
the draft financial statements of the Borrower attached to the draft report to
be filed by the Borrower with the SEC on Form 10-K for the fiscal year ending
December 31, 2018 delivered to the Administrative Agent prior to the Effective
Date. (c) Liquidity Test. After the Effective Date, the Borrower will not permit
the aggregate Value of the Eligible Portfolio Investments that can be converted
to Cash in fewer than 10 Business Days without more than a 5% change in price to
be less than 10% of the Covered Debt Amount for more than 30 Business Days
during any period when (x) the Adjusted Covered Debt Balance is greater than 90%
of the Adjusted Borrowing Base and (y) the Consolidated Asset Coverage Ratio is
less than 160%. (d) Obligors’ Net Worth Test. After the Effective Date, the
Borrower will not permit the Obligors’ Net Worth as of the last day of any
fiscal quarter to be less than $200,000,000. SECTION 6.08 Transactions with
Affiliates. The Borrower will not, and will not permit any of its Subsidiaries
to, enter into any transactions with any of its Affiliates, even if otherwise
permitted under this Agreement, except (a) transactions in the ordinary course
of business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary (or, in the case of a transaction between an Obligor
and a non-Obligor Subsidiary, not less favorable to such Obligor) than could be
obtained at the time on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Obligors not involving any other Affiliate,
(c) Restricted Payments permitted by Section 6.05, dispositions permitted by
Section 6.03(e) and 6.03(i) and Investments permitted by Section 6.04(e), (d)
the transactions provided in the Affiliate Agreements as the same may be amended
in accordance with Section 6.11(b), (e) existing transactions with Affiliates as
set forth in Schedule 6.08, (f) the payment of compensation and reimbursement of
expenses of directors in a manner consistent with current practice of the
Borrower and general market practice, and indemnification to directors in the
ordinary course of 124



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen130.jpg]
business, and (g) co-investments with other funds or client accounts advised by
Barings shall be permitted to the extent permitted by applicable law and/or SEC
guidance (including exemptive relief from the SEC and/or a no-action letter).
SECTION 6.09 Lines of Business. The Borrower will not, nor will it permit any of
its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any material
extent in any business other than in accordance with its Investment Policies as
amended by Permitted Policy Amendments. SECTION 6.10 No Further Negative Pledge.
The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any agreement, instrument, deed or lease which prohibits or limits in any
material respect the ability of any Obligor to create, incur, assume or suffer
to exist any Lien upon any of its properties, assets or revenues, whether now
owned or hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(a) this Agreement and the other Loan Documents and documents with respect to
Indebtedness permitted under Sections 6.01(b)(ii) and 6.01(k); (b) covenants in
documents creating Liens permitted by Section 6.02 prohibiting further Liens on
the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; and (d) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement. SECTION 6.11 Modifications of Indebtedness and
Affiliate Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, consent to any modification, supplement or waiver of: (a) any
of the provisions of any agreement, instrument or other document evidencing or
relating to any Secured Longer-Term Indebtedness, Unsecured Longer-Term
Indebtedness or Unsecured Shorter-Term Indebtedness that would result in such
Indebtedness not meeting the requirements of the definition of “Secured
Longer-Term Indebtedness”, clause (B) of the definition of “Unsecured
Longer-Term Indebtedness” or the definition of “Unsecured Shorter- Term
Indebtedness”, as applicable, set forth in Section 1.01 of this Agreement,
unless, in the case of Unsecured Longer-Term Indebtedness, such Indebtedness
would have been permitted to be incurred as Unsecured Shorter-Term Indebtedness
at the time of such modification, supplement or waiver and the Borrower so
designates such Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon
such Indebtedness shall be deemed to constitute “Unsecured Shorter- Term
Indebtedness” for all purposes of this Agreement); (b) any of the Affiliate
Agreements, unless such modification, supplement or waiver is not materially
less favorable to the Borrower than could be obtained on an arm’s-length basis
from unrelated third parties. The Administrative Agent and the Lenders hereby
acknowledge and agree that the Borrower may, at any time and from time to time,
without the consent of the Administrative Agent, freely amend, 125



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen131.jpg]
restate, terminate, or otherwise modify any documents, instruments and
agreements evidencing, securing or relating to Indebtedness permitted pursuant
to Section 6.01(d), including increases in the principal amount thereof,
modifications to the advance rates and/or modifications to the interest rate,
fees or other pricing terms; provided that no such amendment, restatement or
modification shall, for so long as the Borrower complies with the terms of
Section 5.08(a)(i) hereof, cause a Financing Subsidiary to fail to be a
“Financing Subsidiary” in accordance with the definition thereof. SECTION 6.12
Payments of Longer-Term Indebtedness. The Borrower will not, nor will it permit
any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of or make any
voluntary or involuntary payment or prepayment of the principal of or interest
on, or any other amount owing in respect of, any Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than (i) to refinance
any such Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness
with Indebtedness permitted under Section 6.01(b)(ii) and (c) and (ii) with the
proceeds of any issuance of Equity Interests (in each case with respect to
clauses (i) and (ii) of this Section 6.12 to the extent not required to be used
to repay Loans), except (a) for regularly scheduled payments of interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that
(w) the conversion features into Permitted Equity Interests under convertible
notes, (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests, and (y) any cash payment on account of interest
or expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause (a))
or (b) for payments and prepayments of Secured Longer- Term Indebtedness
required to comply with requirements of Section 2.09(b). SECTION 6.13
Modification of Investment and Valuation Policies. Other than with respect to
Permitted Policy Amendments, the Borrower will not amend, supplement, waive or
otherwise modify in any material respect the Investment Policies or its
Valuation Policies as in effect on the Effective Date. SECTION 6.14 SBIC
Guarantees. The Borrower will not, nor will it permit any of its Subsidiaries
to, cause or permit the occurrence of any event or condition that would result
in any recourse to any Obligor under any Permitted SBIC Guarantee. SECTION 6.15
Derivative Transactions. The Borrower will not, nor will it permit any of its
Subsidiaries (other than any Financing Subsidiary) to, enter into any swap or
derivative transactions (including any total return swap) or other similar
transactions or agreements except for Hedging Agreements to the extent permitted
pursuant to Section 6.01(h) and Section 6.04(c). ARTICLE VII. EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur and be
continuing: 126



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen132.jpg]
(a) (i) the Borrower shall fail to pay any principal of any Loan (including,
without limitation, any principal payable under Section 2.09(b) or (c)) or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to Cash Collateralize any LC
Exposure as and when required by Section 2.04(k); (b) the Borrower shall fail to
pay any interest on any Loan or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement
or under any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5) or
more Business Days; (c) any representation or warranty made or deemed made by or
on behalf of the Borrower or any of its Subsidiaries in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect when made or deemed made in any material respect (except
that such materiality qualifier shall not be applicable to any representation or
warranty already qualified by materiality or Material Adverse Effect); (d) the
Borrower shall fail to observe or perform any covenant, condition or agreement
contained in (i) Section 5.01(e), Section 5.03 (with respect to the Borrower’s
and its Subsidiaries’ existence only, and not with respect to the Borrower’s and
its Subsidiaries’ rights, licenses, permits, privileges or franchises), Sections
5.08(a) or (b), Section 5.09, Section 5.10, Section 5.12(c), Section 5.15 or
Article VI or any Obligor shall default in the performance of any of its
obligations contained in Section 7 of the Guarantee and Security Agreement or
(ii) Section 5.01(f) or Section 5.02 and, in the case of this clause (ii), such
failure shall continue unremedied for a period of five (5) or more days after
the earlier of (A) notice thereof by the Administrative Agent (given at the
request of any Lender) to the Borrower and (B) a Financial Officer of the
Borrower’s actual knowledge of such failure; (e) the Borrower or any Obligor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of thirty (30) or more days after the earlier
of (A) notice thereof by the Administrative Agent (given at the request of any
Lender) to the Borrower and (B) a Financial Officer of the Borrower’s actual
knowledge of such failure; (f) the Borrower or any of its Subsidiaries shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, taking into account any applicable grace period; (g) any
event or condition occurs that (i) results in all or any portion of any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) enables or
permits (after giving effect to any applicable grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or 127



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen133.jpg]
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity, unless, in the case of this clause (ii), such event
or condition is no longer continuing or has been waived in accordance with the
terms of such Material Indebtedness such that the holder or holders thereof or
any trustee or agent on its or their behalf are no longer enabled or permitted
to cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (1) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; or (2) convertible debt that becomes due as a
result of a contingent mandatory conversion or redemption event provided such
conversion or redemption is effectuated only in capital stock that is not
Disqualified Equity Interests (other than interest or expenses or fractional
shares, which may be payable in cash); (h) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered; (i) the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; (j) the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due; (k) there is rendered against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof (i)
one or more judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) in excess of $20,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer has
been notified of the potential claim and does not dispute coverage) or (ii) any
one or more non- monetary judgments that, individually or in the aggregate, has
resulted in or could reasonably be expected to result in a Material Adverse
Effect and, in either case, (1) enforcement proceedings, actions or collection
efforts are commenced by any creditor upon such judgment or order, or (2) 128



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen134.jpg]
there is a period of thirty (30) consecutive days during which such judgment is
undischarged or a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; (l) an ERISA Event shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; (m) a Change in
Control shall occur; (n) any SBIC Subsidiary shall become the subject of an
enforcement action and be transferred into liquidation status by the SBA; (o)
the Liens created by the Security Documents shall, at any time with respect to
Portfolio Investments held by Obligors having an aggregate Value in excess of 5%
of the aggregate Value of all Portfolio Investments held by Obligors, not be
valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Collateral Agent (or any Obligor or any Affiliate of an Obligor shall so
assert in writing), free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents) except
as a result of a disposition of Portfolio Investments in a transaction or series
of transactions permitted under this Agreement; provided that if such default is
as a result of any action of the Administrative Agent or the Collateral Agent or
a failure of the Administrative Agent or the Collateral Agent to take any action
within its control, then there shall be no Default or Event of Default hereunder
unless such default shall continue unremedied for a period of ten consecutive
Business Days after the Borrower receives written notice of such default thereof
from the Administrative Agent and the continuance thereof is a result of a
failure of the Administrative Agent or the Collateral Agent to take an action
within their control; (p) except for expiration or termination in accordance
with its terms, any of the Security Documents shall for whatever reason be
terminated or cease to be in full force and effect in any material respect, or
the enforceability thereof shall be contested by any Obligor, or there shall be
any actual invalidity of any guaranty thereunder or any Obligor or any Affiliate
of an Obligor shall so assert in writing; (q) the Borrower or any of its
Subsidiaries shall cause or permit the occurrence of any condition or event that
would result in any recourse to any Obligor under any Permitted SBIC Guarantee;
or (r) the Investment Advisor shall cease to be the investment advisor of the
Borrower; then, and in every such event (other than an event described in clause
(h), (i) or (j) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and 129



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen135.jpg]
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event
described in clause (h), (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. In the
event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent, the Issuing Bank or Lenders with LC Exposure representing
more than 50% of the total LC Exposure demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall immediately Cash Collateralize
such LC Exposure plus any accrued and unpaid interest thereon; provided that the
obligation to Cash Collateralize such LC Exposure shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in clause (h), (i) or (j) of this Article. ARTICLE VIII. THE
ADMINISTRATIVE AGENT SECTION 8.01 Appointment. (a) Appointment of the
Administrative Agent. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. (b) Appointment of the
Collateral Agent. Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Collateral Agent as its collateral agent hereunder and under the
other Loan Documents and authorizes the Collateral Agent to have all the rights
and benefits hereunder and thereunder (including Section 9 of the Guarantee and
Security Agreement), and to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. In
addition to the rights, privileges and immunities in the Guarantee and Security
Agreement, the Collateral Agent shall be entitled to all rights, privileges,
immunities, exculpations and indemnities of the Administrative Agent for such
purpose and each reference to the Administrative Agent in this Article VIII
shall be deemed to include the Collateral Agent. SECTION 8.02 Capacity as
Lender. The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person 130



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen136.jpg]
and its Affiliates may (without having to account therefor to any other Lender)
accept deposits from, lend money to, make investments in and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder, and such Person
and its Affiliates may accept fees and other consideration from the Borrower or
any Subsidiary or other Affiliate thereof for services in connection with this
Agreement or otherwise without having to account for the same to the other
Lenders. SECTION 8.03 Limitation of Duties; Exculpation. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) or in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the creation, perfection or
priority of any Lien purported to be created by the Loan Documents or the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein or therein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Notwithstanding anything to the contrary contained herein, in no event shall the
Administrative Agent be liable or responsible in any way or manner for the
failure to obtain or receive an Agent External Value for any asset or for the
failure to send any notice required under Section 5.12(b)(iii)(A). SECTION 8.04
Reliance. The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by or on behalf of the proper Person or
131



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen137.jpg]
Persons, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. SECTION 8.05 Sub-Agents. The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. SECTION 8.06
Resignation; Successor Administrative Agent. The Administrative Agent may resign
at any time by notifying the Lenders, the Issuing Bank and the Borrower. Upon
any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower not to be unreasonably withheld (provided that no such
consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor, which is not a Disqualified Lender. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent’s
resignation shall nonetheless become effective except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Required Lenders appoint a successor
agent as provided for above in this paragraph. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent. SECTION
8.07 Reliance by Lenders. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such 132



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen138.jpg]
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. SECTION 8.08 Modifications to Loan
Documents. Except as otherwise provided in Section 9.02(b) or 9.02(c) with
respect to this Agreement, the Administrative Agent may, with the prior consent
of the Required Lenders (but not otherwise), consent to any modification,
supplement or waiver under any of the Loan Documents; provided that, without the
prior consent of each Lender, the Administrative Agent shall not (except as
provided herein or in the Security Documents) release all or substantially all
of the Collateral or otherwise terminate all or substantially all of the Liens
under any Security Document providing for collateral security, agree to
additional obligations being secured by all or substantially all of such
collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either (x) a
disposition of property permitted hereunder (which release described in this
clause (x) shall be automatic and require no further action from any party) or
(y) a disposition to which the Required Lenders have consented. SECTION 8.09
Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, each
Joint Lead Arranger, and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Obligor, that at
least one of the following is and will be true: (i) such Lender is not using
“plan assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement; (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84- 14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96- 23
(a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to, and covers, such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement; (iii) (A) such Lender is
an investment fund managed by a “Qualified Professional Asset Manager” (within
the meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset
Manager made the investment decision on behalf of such 133



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen139.jpg]
Lender to enter into, participate in, administer and perform the Loans, the
Letters of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Obligor, that none of the Administrative
Agent or any Joint Lead Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto). SECTION 8.10 Agents. None of the Syndication Agent, any Documentation
Agent or any Lead Arranger shall have obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder. SECTION 8.11
Collateral Matters. (a) Except with respect to the exercise of setoff rights in
accordance with Section 9.08 or with respect to a Secured Party’s right to file
a proof of claim in an insolvency proceeding, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Guaranteed Obligations (as defined in the Guarantee and
Security Agreement), it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent and/or the Collateral Agent on behalf of the Secured Parties in accordance
with the terms thereof. (b) In furtherance of the foregoing and not in
limitation thereof, no arrangements in respect of any Hedging Agreement the
obligations under which constitute Hedging Agreement Obligations, will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Obligor under any Loan Document. By accepting the
benefits of the Collateral, each Secured Party that is a party to any such
arrangement in respect of Hedging 134



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen140.jpg]
Agreements shall be deemed to have appointed the Administrative Agent and
Collateral Agent to serve as administrative agent and collateral agent,
respectively, under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph. (c) Neither the Administrative Agent nor the Collateral Agent
shall be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s or the Collateral Agent’s Lien thereon or any certificate prepared by
any Obligor in connection therewith, nor shall the Administrative Agent or the
Collateral Agent be responsible or liable to the Lenders or any other Secured
Party for any failure to monitor or maintain any portion of the Collateral.
SECTION 8.12 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Collateral Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Secured Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which an
Obligor is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Collateral Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Collateral Agent at the direction of the Required
Lenders on a ratable basis (with Secured Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Collateral Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Parties’ ratable interests in the
Secured Obligations which were credit bid shall be deemed without any further
action under this Agreement to be assigned to such vehicle or vehicles for the
purpose of closing such sale, (iii) the Collateral Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Collateral Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
135



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen141.jpg]
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Secured Obligations and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Collateral Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid. ARTICLE IX.
MISCELLANEOUS SECTION 9.01 Notices; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or to the extent permitted by Section 9.01(b) or otherwise herein,
e-mail, as follows: (i) if to the Borrower, to it at: Barings BDC, Inc. 300
South Tryon Street, Suite 2500 Charlotte, NC 28202 Attention: Chris Cary
Telephone: (980) 417-5830 Facsimile: (980) 259-6762 E-Mail:
chris.cary@barings.com 136



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen142.jpg]
with a copy to (which shall not constitute notice): Dechert LLP 1095 Avenue of
the Americas New York, New York 10036 Attention: Jay R. Alicandri, Esq.
Telephone: (212) 698-3800 Facsimile: (212) 698-3599
E-Mail:jay.alicandri@dechert.com (ii) if to the Administrative Agent or the
Issuing Bank, to it at: ING Capital LLC 1133 Avenue of the Americas New York,
New York 10036 Attention: Grace Fu Telephone: (646) 424-7213 Facsimile: (646)
424-6919 E-Mail: grace.fu@ing.com with a copy, which shall not constitute
notice, to: Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New
York, New York 10004 Attention: Andrew J. Klein, Esq. Telephone: (212) 859-8030
Facsimile: (212) 859-4000 E-Mail:andrew.klein@friedfrank.com (iii) if to any
other Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire. Any party hereto may change its address, telecopy
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt. Notices delivered through
electronic communications to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b). (b) Electronic Communications.
Notices and other communications to the Lenders and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Section 2.03 if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its 137



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen143.jpg]
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) Posting of
Communications (i) For so long as a Debtdomain™ or equivalent website is
available to each of the Lenders hereunder, the Borrower may satisfy its
obligation to deliver documents to the Administrative Agent or the Lenders under
Section 5.01 by delivering one hard copy thereof to the Administrative Agent and
either an electronic copy or a notice identifying the website where such
information is located for posting by the Administrative Agent on Debtdomain™ or
such equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website. (ii)
The Obligors agree that the Administrative Agent may, but shall not be obligated
to, make any Communications (as defined below) available to the Lenders by
posting the Communications on IntraLinks™, Debtdomain™, SyndTrak, ClearPar or
any other electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”). (iii)
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Restatement Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and each of the Obligors acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders and each
Obligor hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.
(iv) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE 138



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen144.jpg]
APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD ARRANGER, ANY CO-DOCUMENTATION
AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLE C
T IV E LY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM. (v) Each Lender and Issuing Bank agrees that
notice to it (as provided in the next sentence) specifying that Communications
have been posted to the Approved Electronic Platform shall constitute effective
delivery of the Communications to such Lender or Issuing Bank for purposes of
the Loan Documents; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Section 2.03 if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Each Lender and Issuing Bank agrees (A) to notify the Administrative Agent in
writing (which could be in the form of electronic communication) from time to
time of such Lender’s or Issuing Bank’s email address to which the foregoing
notice may be sent by electronic transmission and (B) that the foregoing notice
may be sent to such email address. (vi) Each of the Lenders, Issuing Bank and
Obligors agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention policies and procedures. (vii)
Nothing herein shall prejudice the right of the Administrative Agent, any Lender
or Issuing Bank to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document. (viii)
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or Issuing Bank by means of
electronic 139



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen145.jpg]
communications pursuant to this Section, including through an Approved
Electronic Platform. SECTION 9.02 Waivers; Amendments. (a) No Deemed Waivers;
Remedies Cumulative. No failure or delay by the Administrative Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. (b) Amendments to this Agreement. Except as set forth in
the definition of Secured Longer-Term Indebtedness and Unsecured Longer-Term
Indebtedness as in effect on the date hereof, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.17(b), no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees or other amounts payable to a
Lender hereunder, or reduce the amount or waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.16(b),
(c) or (d) or Section 2.09(f) (or other sections referred to therein to the
extent relating to pro rata payments) in a manner that would alter the pro rata
reduction of commitments, sharing of payments, or making of disbursements,
required thereby without the written consent of each Lender directly affected
thereby, (v) change any of the provisions of this Section, the definition of the
term “Required Lenders” (including the percentage therein) or any other
provision hereof 140



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen146.jpg]
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) other than as
permitted by this Agreement, the Guarantee and Security Agreement or any other
applicable Loan Document, release all or substantially all of the Collateral
from the Lien created under the Guarantee and Security Agreement or release all
or substantially all the Obligors from their obligations as Subsidiary
Guarantors hereunder, without the written consent of each Lender, (vii) amend
the definition of “Applicable Percentage”, “Applicable Dollar Percentage” or
“Applicable Multicurrency Percentage” without the written consent of each Lender
directly affected thereby, or (viii) permit the assignment or transfer by any
Obligor of any of its rights or obligations under any Loan Document without the
consent of each Lender; provided further that (x) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be, and (y) the
consent of Lenders holding not less than two-thirds of the total Credit
Exposures and unused Commitments will be required for (A) any change adverse to
the Lenders affecting the provisions of this Agreement relating to the Borrowing
Base (including the definitions used therein), and (B) any release of any
material portion of the Collateral other than for fair value or as otherwise
permitted hereunder or under the other Loan Documents. For purposes of this
Section, the “scheduled date of payment” of any amount shall refer to the date
of payment of such amount specified in this Agreement, and shall not refer to a
date or other event specified for the mandatory or optional prepayment of such
amount. In addition, whenever a waiver, amendment or modification requires the
consent of a Lender “affected” thereby, such waiver, amendment or modification
shall, upon consent of such Lender, become effective as to such Lender whether
or not it becomes effective as to any other Lender, so long as the Required
Lenders consent to such waiver, amendment or modification as provided above.
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, in no other circumstances shall the concurrence of the
Required Lenders of a particular Class be required for any waiver, amendment or
modification of any provision of this Agreement or any other Loan Document. (c)
Amendments to Security Documents. No Security Document nor any provision thereof
may be waived, amended or modified, except to the extent otherwise expressly
contemplated by the Guarantee and Security Agreement, and the Liens granted
under the 141



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen147.jpg]
Guarantee and Security Agreement may not be spread to secure any additional
obligations (including any increase in Loans hereunder, but excluding (i) any
such increase pursuant to a Commitment Increase under Section 2.07(e) and (ii)
any Secured Longer-Term Indebtedness permitted hereunder) except to the extent
otherwise expressly contemplated by the Guarantee and Security Agreement and
except pursuant to an agreement or agreements in writing entered into by the
Borrower, and by the Collateral Agent with the consent of the Required Lenders;
provided that, subject to Section 2.17(b), (i) without the written consent of
the holders of not less than two-thirds of the total Credit Exposures and unused
Commitments, no such waiver, amendment or modification to the Guarantee and
Security Agreement shall (A) release any Obligor representing more than 10% of
the Stockholders’ Equity from its obligations under the Security Documents, (B)
release any guarantor representing more than 10% of the Stockholders’ Equity
under the Guarantee and Security Agreement from its guarantee obligations
thereunder, or (C) amend the definition of “Collateral” under the Security
Documents (except to add additional collateral) and (ii) without the written
consent of each Lender, no such agreement shall (W) release all or substantially
all of the Obligors from their respective obligations under the Security
Documents, (X) release all or substantially all of the collateral security or
otherwise terminate all or substantially all of the Liens under the Security
Documents, (Y) release all or substantially all of the guarantors under the
Guarantee and Security Agreement from their guarantee obligations thereunder, or
(Z) alter the relative priorities of the obligations entitled to the Liens
created under the Security Documents (except in connection with securing
additional obligations equally and ratably with the Loans and other obligations
hereunder) with respect to all or substantially all of the collateral security
provided thereby; except that no such consent described in clause (i) or (ii)
above shall be required, and the Administrative Agent is hereby authorized (and
so agrees with the Borrower) to direct the Collateral Agent under the Guarantee
and Security Agreement, to (1) release any Lien covering property (and to
release any such guarantor) that is the subject of either a disposition of
property permitted hereunder or a disposition to which the Required Lenders or
the required number or percentage of Lenders have consented (and such Lien shall
be released automatically to the extent provided in Section 10.03(c) of the
Guarantee and Security Agreement), or otherwise in accordance with Section 9.15
and (2) release from the Guarantee and Security Agreement any Subsidiary
Guarantor (and any property of such Subsidiary Guarantor) that is designated as
a Financing Subsidiary in accordance with this Agreement or which ceases to be
consolidated on the Borrower’s financial statements and is no longer required to
be a “Subsidiary Guarantor”, so long as in the case of this clause (2): (A)
prior to and immediately after giving effect to any such release (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding Loans
or Other Covered Indebtedness) the Covered Debt Amount does not exceed the
Borrowing Base and no Default or Event of Default exists, and the Borrower
delivers to the Administrative Agent a certificate of a Financial Officer to
such effect and (B) after giving effect to such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness), either (I) the amount by which the Borrowing Base exceeds
the Covered Debt Amount immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount. (d)
Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Credit 142



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen148.jpg]
Exposures and unused Commitments”, the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower shall have the right, at its sole
cost and expense, to replace each such Non-Consenting Lender or Lenders with one
or more replacement Lenders pursuant to Section 2.18(b) so long as at the time
of such replacement, each such replacement Lender consents to the proposed
change, waiver, discharge or termination. (e) Ambiguity, Omission, Mistake or
Typographical Error. Notwithstanding the foregoing, if the Administrative Agent
and the Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement. SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Borrower shall pay (i) all reasonable and documented out-of-pocket
fees, costs and expenses incurred by the Administrative Agent, the Collateral
Agent and their Affiliates (including the reasonable fees, charges and
disbursements of one outside counsel and of any necessary special and/or local
counsel for the Administrative Agent and the Collateral Agent collectively
(other than the allocated costs of internal counsel)), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration (other than internal overhead charges) of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) including all costs and expenses of the
Independent Valuation Provider, (ii) all reasonable and documented out-of-pocket
fees, costs and expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket fees, costs and expenses
incurred by the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender, (including fees, charges and disbursements of counsel for the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect thereof and (iv) all
reasonable out-of- pocket costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein. Unless an Event of Default has occurred and is
continuing, the Borrower shall not be responsible for the reimbursement of any
fees, costs and expenses of the Independent Valuation Provider incurred pursuant
to 5.12(b)(iii) in excess of the greater of (x) $200,000 and (y) 0.05% of the
total Commitments, in each case in the aggregate incurred for all such fees,
costs and expenses in any 12-month period (the “IVP Supplemental Cap”). 143



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen149.jpg]
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (other than Taxes or Other Taxes which
shall only be indemnified by the Borrower to the extent provided in Section
2.15), including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee (other than the allocated costs
of internal counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby (including any
arrangement entered into with an Independent Valuation Provider), (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any direct, indirect, actual
or prospective claim, litigation, investigation or proceeding (including any
investigation or inquiry) relating to any of the foregoing, whether based on
contract, tort or any other theory and whether brought by the Borrower, any
Indemnitee or a third party and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the willful misconduct or
gross negligence of such Indemnitee, (y) a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document or (z) a
claim between any Indemnitee or Indemnitees, on the one hand, and any other
Indemnitee or Indemnitees, on the other hand (other than (1) any dispute
involving claims against the Administrative Agent or the Issuing Bank, in each
case in their respective capacities as such, and (2) claims arising out of any
act or omission by the Borrower and/or its Related Parties). The Borrower shall
not be liable to any Indemnitee for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages (other than in respect
of any such damages incurred or paid by an Indemnitee to a third party)) arising
out of, in connection with, or as a result of the Transactions asserted by an
Indemnitee against the Borrower or any other Obligor; provided that the
foregoing limitation shall not be deemed to impair or affect the obligations of
the Borrower under the preceding provisions of this subsection (including
reimbursement of such amounts required to be paid by an Indemnity to a third
party). (c) Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section (and without limiting
its obligation to do so) or to the extent that the fees, costs and expenses of
the Independent Valuation Provider incurred pursuant to Section 5.12(b)(iii)
exceed the IVP Supplemental Cap for any 12-month period (provided that prior to
incurring expenses in excess of the IVP Supplemental Cap, the Administrative
Agent shall have afforded the Lenders an opportunity to consult with the
Administrative Agent regarding such expenses), each Lender severally agrees to
pay to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount; 144



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen150.jpg]
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.
(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unauthorized Persons of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent caused by the willful misconduct or gross negligence of such Indemnitee,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction. (e) Payments. All amounts due under this Section shall be payable
promptly after written demand therefor. (f) No Fiduciary Relationship. The
Administrative Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower or any of its Subsidiaries, their
stockholders and/or their affiliates. The Borrower, on behalf of itself and each
of its Subsidiaries, agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Lender, on the one hand, and the Borrower or
any of its Subsidiaries, its stockholders or its Affiliates, on the other. The
Borrower and each of its Subsidiaries each acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) except as otherwise provided in any of the Loan
Documents, no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower or any of its Subsidiaries, any of their stockholders or
affiliates (irrespective of whether any Lender has advised, is currently
advising or will advise the Borrower or any of its Subsidiaries, their
stockholders or their affiliates on other matters) and (y) each Lender is acting
hereunder solely as principal and not as the agent or fiduciary of the Borrower
or any of its Subsidiaries, their management or stockholders. The Borrower and
each Obligor each acknowledge and agree that it has consulted legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower and each Obligor each
agree that it will not claim that any Lender has rendered advisory services
hereunder of any nature or respect, or owes a fiduciary duty to the Borrower or
any of its Subsidiaries, in each case, in connection with such transactions
contemplated hereby or the process leading thereto. SECTION 9.04 Successors and
Assigns. 145



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen151.jpg]
(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement. (b) Assignments by Lenders. (i) Assignments Generally. Subject to the
conditions set forth in clause (ii) below, any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans and LC Exposure at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of: (A) the Borrower; provided
that (i) no consent of the Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender, or, if a Default or an Event of Default has
occurred and is continuing, any other assignee, and (ii) the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof; and (B) the Administrative Agent
and the Issuing Bank; provided that no consent of the Administrative Agent or
the Issuing Bank shall be required for an assignment by a Lender to a Lender or
an Affiliate of a Lender with prior written notice by such assigning Lender to
the Administrative Agent and the Issuing Bank. Notwithstanding anything to the
contrary contained herein, Borrower’s consent shall be required with respect to
an assignment to any Disqualified Lender unless an Event of Default under clause
(a), (b), (i), (j) or (k) has occurred and is continuing. The Administrative
Agent shall provide, and the Borrower hereby expressly authorizes the
Administrative Agent to provide, the Disqualified Lender list to each Lender
requesting the same. (ii) Certain Conditions to Assignments. Assignments shall
be subject to the following additional conditions: (A) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans and LC
Exposure of a Class, the amount of the Commitment 146



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen152.jpg]
or Loans and LC Exposure of a Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if a Default or an Event of Default has occurred and is continuing; (B)
each partial assignment of Commitments or Loans and LC Exposure of a Class shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Class of
Commitments and Loans and LC Exposure; (C) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which fee shall not be
payable in connection with an assignment to a Lender or to an Affiliate of a
Lender), for which the Borrower and the Guarantors shall not be obligated
(except in the case of an assignment pursuant to Section 2.18(b)); and (D) the
assignee, if it shall not already be a Lender of the applicable Class, shall
deliver to the Administrative Agent an Administrative Questionnaire. (iii)
Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section. (c) Maintenance of
Registers by Administrative Agent. The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount and stated interest of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”). The
entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be 147



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen153.jpg]
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. (d)
Acceptance of Assignments by Administrative Agent. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. (e) Special Purposes Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle other than a Disqualified Lender (an “SPC”)
owned or administered by such Granting Lender, identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make; provided that (i) nothing herein
shall constitute a commitment to make any Loan by any SPC, (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall, subject to the terms of this Agreement,
make such Loan pursuant to the terms hereof, (iii) the rights of any such SPC
shall be derivative of the rights of the Granting Lender, and such SPC shall be
subject to all of the restrictions upon the Granting Lender herein contained,
and (iv) no SPC shall be entitled to the benefits of Section 2.13 (or any other
increased costs protection provision), 2.14 or 2.15. Each SPC shall be
conclusively presumed to have made arrangements with its Granting Lender for the
exercise of voting and other rights hereunder in a manner which is acceptable to
the SPC, the Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender. Each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof, in respect of claims arising out of this
Agreement; provided that the Granting Lender for each SPC hereby agrees to
indemnify, save and hold harmless each other party hereto for any loss, cost,
damage and expense arising out of their inability to institute any such
proceeding against its SPC. In addition, notwithstanding anything to the
contrary contained in this Section, any SPC may (i) without the prior written
consent of the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to its Granting Lender or to any financial institutions providing liquidity
and/or credit facilities to or for the account of such SPC to fund the Loans
made by such SPC or to support the securities (if any) issued by such SPC to
fund such Loans (but nothing contained herein shall be construed in 148



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen154.jpg]
derogation of the obligation of the Granting Lender to make Loans hereunder);
provided that neither the consent of the SPC or of any such assignee shall be
required for amendments or waivers hereunder except for those amendments or
waivers for which the consent of participants is required under paragraph (f)
below, and (ii) disclose on a confidential basis (in the same manner described
in Section 9.13(b)) any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of a surety, guarantee or
credit or liquidity enhancement to such SPC. (f) Participations. Any Lender may
sell participations to one or more banks or other entities other than a
Disqualified Lender (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations therein, including Sections 2.15(f)
and (g) (it being understood that the documentation required under Sections
2.15(f) and (g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.18 as if it were an assignee under
paragraph (b) of this Section 9.04. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.18 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.16(d) as
though it were a Lender hereunder. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and stated interest of each Participant’s interest in
the Loans or other obligations under the Loan Documents (each a “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in each Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation 149



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen155.jpg]
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (g) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (c) and (f) of Section 2.15
as though it were a Lender (it being understood that that the documentation
required under Section 2.15(f) shall be delivered to the participating Lender).
(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto. (i) No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons. Anything in this Section to the contrary notwithstanding,
no Lender may (i) assign or participate any interest in any Commitment, Loan or
LC Exposure held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender, or (ii) assign any
interest in any Commitment, Loan or LC Exposure held by it hereunder to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or to any Person
known by such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment would be a Defaulting Lender. (j) Multicurrency Lenders. Any
assignment by a Multicurrency Lender, so long as no Event of Default has
occurred and is continuing with respect to any Borrower, must be to a Person
that is able to fund and receive payments on account of each outstanding Agreed
Foreign Currency at such time without the need to obtain any authorization
referred to in clause (c) of the definition of “Agreed Foreign Currency”. (k)
Certain matters Relating to Disqualified Lenders. The Administrative Agent shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender. The list of Disqualified Lenders will
be made available by the Administrative Agent to any Lender, participant or
potential Lender or participant upon request. 150



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen156.jpg]
SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution. (a)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement. (b)
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act. SECTION
9.07 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality 151



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen157.jpg]
and enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. SECTION 9.08 Right of Setoff. If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever Currency)
at any time held and other obligations at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement or any other Loan Document held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations may be
contingent and unmatured, or are owed to a branch, office or Affiliate of such
Lender or Issuing Bank different from the branch, office or Affiliate holding
such deposit or obligated on such Indebtedness. The rights of each Lender,
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender, Issuing Bank or Affiliate may have; provided that in the event that any
Defaulting Lender exercises any such right of setoff, (a) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (b) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set- off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. SECTION 9.09 Governing Law; Jurisdiction; Etc. (a) Governing Law.
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York. (b) Submission to
Jurisdiction. The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction. 152



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen158.jpg]
(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (d)
Service of Process. Each party to this Agreement (i) irrevocably consents to
service of process in the manner provided for notices in Section 9.01 and (ii)
agrees that service as provided in the manner provided for notices in Section
9.01 is sufficient to confer personal jurisdiction over such party in any
proceeding in any court and otherwise constitutes effective and binding service
in every respect. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. SECTION
9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11
Judgment Currency. This is an international loan transaction in which the
specification of Dollars or any Foreign Currency, as the case may be (the
“Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due to the Administrative Agent or any Lender hereunder or under
any other Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due from the Borrower
hereunder in the Second 153



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen159.jpg]
Currency such Entitled Person may in accordance with normal banking procedures
purchase and transfer to the Specified Place the Specified Currency with the
amount of the Second Currency so adjudged to be due; and the Borrower hereby, as
a separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in the
Specified Currency, the amount (if any) by which the sum originally due from the
Borrower to such Entitled Person in the Specified Currency hereunder exceeds the
amount of the Specified Currency so purchased and transferred. SECTION 9.12
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9.13 Treatment of Certain Information; Confidentiality. (a)
Treatment of Certain Information. The Borrower acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Borrower or one or more of its Subsidiaries (in connection with
this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. (b)
Confidentiality. Each of the Administrative Agent (including in its capacity as
Collateral Agent), the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative or securitization transaction relating to the
Borrower and its obligations or (iii) to any credit insurance provider relating
to the Borrower and its obligations, (g) with the consent of the Borrower, (h)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Loans and (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (i) to the extent such Information 154



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen160.jpg]
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (j) in connection with the Lenders’
right to grant a security interest pursuant to Section 9.04(h) to the Federal
Reserve Bank or any other central bank, or subject to an agreement containing
provisions substantially the same as those of this Section, to any other pledgee
or assignee pursuant to Section 9.04(h). For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses (including any Portfolio Investments), other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. (c) Confidentiality of COF Rates. The Administrative
Agent and the Borrower agree to keep each COF Rate confidential and not to
disclose it to anyone, and the Borrower further agrees to cause its Subsidiaries
to not disclose any COF Rate, in each case, except for the following: (i) the
Administrative Agent may disclose any COF Rate to the Borrower pursuant to
Section 2.12(a), (ii) the Administrative Agent or the Borrower may disclose any
COF Rate to any of its Affiliates and any of its or their officers, directors,
employees, professional advisers and auditors, if any person to whom that COF
Rate is to be disclosed is informed in writing of its confidential nature and
that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the disclosing party, it is not
practicable to do so in the circumstances, (iii) to any person to whom
information is required to be disclosed in connection with, and for the purposes
of, any litigation, arbitration, administrative or other investigations,
proceedings or disputes if the person to whom that COF Rate is to be disclosed
is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the disclosing party, it is not practicable to do
so in the circumstance, or (iv) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process. The Administrative
Agent and the Borrower agree to, and the Borrower shall cause each of its
Subsidiaries to, (to the extent permitted by law and regulation) (x) inform each
relevant Lender of the circumstances of any disclosure made pursuant to this
Section 9.13(c) and (y) notify each relevant Lender upon becoming aware that any
information has been disclosed in breach of this Section 9.13(c). No Default or
Event of Default shall arise under Article VII(f) by reason only of the failure
of any Borrower or any of its Subsidiaries to comply with this Section 9.13(c).
SECTION 9.14 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies 155



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen161.jpg]
each Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender to identify such Obligor in
accordance with said Act. The Obligors will, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti- money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation. SECTION 9.15 Termination. Promptly (and in
any event within 3 Business Days) upon the Termination Date, the Administrative
Agent shall direct the Collateral Agent to, on behalf of the Administrative
Agent, the Collateral Agent and the Lenders, deliver to Borrower such
termination statements and releases and other documents reasonably necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower. SECTION
9.16 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority. SECTION 9.17 Interest Rate Limitation. Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the Maximum Rate. If
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to Borrower. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or 156



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen162.jpg]
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Secured Obligations hereunder. [Remainder of Page Intentionally Left
Blank] 157



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen163.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. BARINGS BDC, INC. By: /s/ Christopher Cary Name: Christopher Cary
Title: Treasurer [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen164.jpg]
ING CAPITAL LLC, as Administrative Agent, Lender and Issuing Bank By: /s/
Patrick Frisch Name: Patrick Frisch Title: Managing Director By: /s/ Grace Fu
Name: Grace Fu Title: Director [Signature Page to the Revolving Credit
Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen165.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Matthew Griffith Name: Matthew
Griffith Title: Executive Director [Signature Page to the Revolving Credit
Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen166.jpg]
BANK OF MONTREAL, as a Lender By: /s/ Sue R. Blazis Name: Sue R. Blazis Title:
Managing Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen167.jpg]
FIFTH THIRD BANK, as a Lender By: /s/ Peter C. Rogers Name: Peter C. Rogers
Title: Managing Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen168.jpg]
STATE STREET BANK AND TRUST COMPANY, as a Lender By: /s/ Pallo Blum-Tucker Name:
Pallo Blum-Tucer Title: Managing Director [Signature Page to the Revolving
Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen169.jpg]
MUFD UNION BANK, N.A., as a Lender By: /s/ Jeanne Horn Name: Jeanne Horn Title:
Managing Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen170.jpg]
REGIONS BANK, as a Lender By: /s/ Hichem Kerma Name: Hichem Kerma Title:
Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen171.jpg]
MIZUHO BANK, LTD., as a Lender By: /s/ Donna DeMagistris Name: Donna DeMagistris
Title: Authorized Signatory [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen172.jpg]
HSBC BANK USA, N.A., as a Lender By: /s/ Shubhendu Kudaisya Name: Shubhendu
Kudaisya Title: SVP, Structured Finance [Signature Page to the Revolving Credit
Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen173.jpg]
CIT BANK, N.A., as a Lender By: /s/ Robert L. Klein Name: Robert L. Klein Title:
Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen174.jpg]
TIAA, FSB, as a Lender By: /s/ Martin O'Brien Name: Martin O'Brien Title:
Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen175.jpg]
BANK OF AMERICA, N.A., as a Lender By: /s/ Manisha Kumar Name: Manisha Kumar
Title: Vice President [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen176.jpg]
SOCIḖTḖ GḖNḖRALE, as a Lender By: /s/ Rob Roberto Name: Rob Roberto Title:
Managing Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen177.jpg]
BNP PARIBAS, as a Lender By: /s/ Laurent Vanderzyppe Name: Laurent Vanderzyppe
Title: Managing Director By: /s/ Michael Giudice Name: Michael Giudice Title:
Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen178.jpg]
NATIXIS, NEW YORK BRANCH, as a Lender By: /s/ Michael Lardieri Name: Michael
Lardieri Title: Vice President By: /s/ Ronald Lee Name: Ronald Lee Title:
Director [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen179.jpg]
FIRST NATIONAL BANK OF PENNSLVANIA, as a Lender By: /s/ Charles W. Jones Name:
Charles W. Jones Title: Senior Vice President [Signature Page to the Revolving
Credit Agreement]



--------------------------------------------------------------------------------



 
[baringsbdccreditagreemen180.jpg]
PINNACLE BANK, as a Lender By: /s/ Douglas Ford Name: Douglas Ford Title:
SVP/Middle Market Manager [Signature Page to the Revolving Credit Agreement]



--------------------------------------------------------------------------------



 